 



EXHIBIT 10.3

NORTEL NETWORKS LIMITED

as Seller

and

FLEXTRONICS TELECOM SYSTEMS, LTD.

as Purchaser



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

June 29th, 2004



--------------------------------------------------------------------------------

Stikeman Elliott LLP

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE 1
DEFINITIONS

Section 1.1
  Definitions     1  
Section 1.2
  Including     31  
Section 1.3
  Material     31  
Section 1.4
  Articles and Sections     31   ARTICLE 2
PURCHASE AND SALE OF ASSETS: THE CLOSING

Section 2.1
  Purchase and Sale     31  
Section 2.2
  Assumed Liabilities     36  
Section 2.3
  Purchase Price and Payment Procedures     39  
Section 2.4
  Adjustment of Purchase Price.     42  
Section 2.5
  The Closings     45  
Section 2.6
  Personal Computers     46   ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Section 3.1
  Organization and Corporate Power     48  
Section 3.2
  Authorization; Binding Effect; No Breach     48  
Section 3.3
  Tax     49  
Section 3.4
  Litigation     49  
Section 3.5
  Financial Capability     49  
Section 3.6
  Purchaser’s Employee Plans     50  
Section 3.7
  Labour Matters     50  
Section 3.8
  Compliance with Laws     50   ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER

Section 4.1
  Organization and Corporate Power     51  
Section 4.2
  Authorization; Binding Effect; No Breach     51  
Section 4.3
  Financial Information     52  
Section 4.4
  Title to Personal Property     52  
Section 4.5
  Absence of Certain Developments     52  
Section 4.6
  Compliance With Laws, Permits and Licenses     53  
Section 4.7
  Tax Matters     53  
Section 4.8
  Contracts and IS Software     54  
Section 4.9
  Intellectual Property Rights     56  
Section 4.10
  Litigation     56  

Execution Copy

(i)



--------------------------------------------------------------------------------



 



             
Section 4.11
  Employee Plans     56  
Section 4.12
  Employee Matters     57  
Section 4.13
  Residence     59  
Section 4.14
  Insurance     60  
Section 4.15
  Inventory     60  
Section 4.16
  Environmental Matters     60  
Section 4.17
  Equipment     62  
Section 4.18
  Chateaudun Real Estate     62  
Section 4.19
  Sufficiency of Assets     64  
Section 4.20
  No Other Purchase Agreements     64  
Section 4.21
  Government Assistance     64  
Section 4.22
  Leased Equipment     64  
Section 4.23
  Representations and Warranties     64   ARTICLE 5
COVENANTS AND OTHER AGREEMENTS

Section 5.1
  General     65  
Section 5.2
  Conduct of Operations     68  
Section 5.3
  Access and Information     70  
Section 5.4
  Litigation Support     71  
Section 5.5
  Record Retention; Post Closing Access     71  
Section 5.6
  Transaction Expenses; Filings and Certificates     73  
Section 5.7
  Confidentiality     75  
Section 5.8
  Forward Looking Information     75  
Section 5.9
  Necessary Consents     75  
Section 5.10
  Maintain Insurance     77  
Section 5.11
  Operations at the Chateaudun Facility     77  
Section 5.12
  Cooperation     77  
Section 5.13
  Purchaser’s Acquisition of Software     77  
Section 5.14
  Transferable Equipment     78  
Section 5.15
  Inventory Put Option     79  
Section 5.16
  Equipment Put Option     83  
Section 5.17
  Consignment Obligations     85  
Section 5.18
  Transition Expense Payment     86  
Section 5.19
  Operations at Chateaudun Facility     86  
Section 5.20
  GDNT Asset Sale Discussions     86  
Section 5.21
  Monkstown Incentive Grant     86  
Section 5.22
  VSHA Price Setting     87  
Section 5.23
  Equipment at Third Party Locations     87  
Section 5.24
  CUCW Collective Labour Agreement     87  
Section 5.25
  Covenant Not to Sue     88  
Section 5.26
  Post Closing Tax Liens     88  

Execution Copy

(ii)



--------------------------------------------------------------------------------



 



             
Section 5.27
  Employer Payroll Contribution Reimbursement     88  
Section 5.28
  Transfer of Assets to French Newco     89  
Section 5.29
  Reimbursement for French Accruals     91  
Section 5.30
  Restatement Adjustments     91  
Section 5.31
  Mindready Employees     91  
Section 5.32
  Security Documentation     93  
Section 5.33
  Facilities Licenses     93  
Section 5.34
  Annual Incentive Bonus     94   ARTICLE 6
EMPLOYMENT AND EMPLOYEE BENEFIT MATTERS

Section 6.1
  General     95   ARTICLE 7
SURVIVAL AND INDEMNIFICATION

Section 7.1
  Survival of Representations and Warranties     96  
Section 7.2
  Indemnification Obligations of the Seller     98  
Section 7.3
  Indemnification Obligations of the Purchaser     99  
Section 7.4
  Limitations on Indemnification     101  
Section 7.5
  Defence of Third Party Actions     103  
Section 7.6
  Sole Remedy     105  
Section 7.7
  Indemnification after Insurance and Other Recoveries     105  
Section 7.8
  Termination of Indemnification     106  
Section 7.9
  Limitations on Losses     106  
Section 7.10
  Characterization of Indemnity Payments     107  
Section 7.11
  Assignment of Claims     107   ARTICLE 8
CONDITIONS TO THE CLOSING

Section 8.1
  Conditions of the Purchaser’s Obligation for Each Closing     107  
Section 8.2
  Conditions of the Seller’s Obligation for Each Closing     112   ARTICLE 9
MISCELLANEOUS

Section 9.1
  Effectiveness of Agreement     116  
Section 9.2
  Termination     116  
Section 9.3
  Rights on Termination     117  
Section 9.4
  Set Off     118  
Section 9.5
  Remedies     118  
Section 9.6
  Consent to Amendments; Waivers     118  
Section 9.7
  Successors and Assigns     119  

Execution Copy

(iii)



--------------------------------------------------------------------------------



 



             
Section 9.8
  Governing Law; Submission to Jurisdiction     119  
Section 9.9
  Waiver of Jury Trial; Limitation on Damages     119  
Section 9.10
  Notices     120  
Section 9.11
  Bulk Sales Waiver     122  
Section 9.12
  Schedules and Exhibits     122  
Section 9.13
  Counterparts     122  
Section 9.14
  Construction     122  
Section 9.15
  Severability     122  
Section 9.16
  No Third-Party Beneficiaries     122  
Section 9.17
  Currency     123  
Section 9.18
  Headings     123  
Section 9.19
  Entire Agreement     123  
Section 9.20
  Seller References     123  
Section 9.21
  Brokerage     124  
Section 9.22
  Time of Essence     124  
Section 9.23
  Judgment Currency     124  
Section 9.24
  Further Assurances     125  
Section 9.25
  English Language     125  
Section 9.26
  Contra Proferentum     125  
Section 9.27
  Expenses for Dispute Resolution     125  
Section 9.28
  Guarantee of Performance     126   ADDENDA

SCHEDULE 1.1
  DESIGNATED SELLERS AND DESIGNATED PURCHASERS AND FACILITY PURCHASE PRICES    
   
SCHEDULE 1.1(33)
  COLLECTIVE LABOUR AGREEMENTS        
SCHEDULE 1.1(37)
  CONTRACTS        
SCHEDULE 1.1(44)
  DESIGN EMPLOYEES        
SCHEDULE 1.1(57)
  END OF LIFE INVENTORY        
SCHEDULE 1.1(63)
  EQUIPMENT AT THIRD PARTY LOCATIONS        
SCHEDULE 1.1(113)
  INVENTORY        
SCHEDULE 1.1(118)
  IS SOFTWARE        
SCHEDULE 1.1(122)
  KEY EMPLOYEES        
SCHEDULE 1.1(123)(i)
  SELLER’S “KNOWLEDGE” LIST        
SCHEDULE 1.1(123)(ii)
  PURCHASER’S “KNOWLEDGE” LIST        
SCHEDULE 1.1(124)
  LAW        
SCHEDULE 1.1(125)
  LEASED EQUIPMENT        
SCHEDULE 1.1(133)
  LOGISTICS EMPLOYEES        
SCHEDULE 1.1(173)
  PERMITTED ENCUMBRANCES        
SCHEDULE 1.1(199)
  REPAIR EMPLOYEES        
SCHEDULE 1.1(200)
  REPAIR INVENTORY        

Execution Copy

(iv)



--------------------------------------------------------------------------------



 



             
SCHEDULE 2.1(1)(d)
  OWNED EQUIPMENT        
SCHEDULE 2.1(1)(l)
  OPERATING PERMITS        
SCHEDULE 2.1(1)(n)
  SECURITY DEPOSITS        
SCHEDULE 2.1(1)(q)
  PREPAID EXPENSES        
SCHEDULE 2.1(2)(p)
  OTHER EXCLUDED ASSETS        
SCHEDULE 2.3(2)
  CASH FLOW PAYMENTS        
SCHEDULE 2.6
  LIST OF PCs AND ANCILLARY EQUIPMENT TO BE TRANSFERRED        
SCHEDULE 3.2(2)
  PURCHASER’S CONFLICTS EXCEPTIONS        
SCHEDULE 3.6
  PURCHASER’S EMPLOYEE PLANS AND ACTIONS        
SCHEDULE 4.1(3)
  NORTEL SUBSIDIARIES CONDUCTING OPERATIONS        
SCHEDULE 4.2(2)
  SELLER’S CONFLICTS EXCEPTIONS        
SCHEDULE 4.3
  FINANCIAL INFORMATION        
SCHEDULE 4.5
  ABSENCE OF CERTAIN DEVELOPMENTS        
SCHEDULE 4.6
  COMPLIANCE WITH LAWS, PERMITS AND LICENSES EXCEPTIONS        
SCHEDULE 4.8
  CONTRACTS EXCEPTIONS        
SCHEDULE 4.8(9)
  OTHER THIRD PARTY PAYMENT EXCEPTIONS        
SCHEDULE 4.8(10)
  COMPANY-WIDE CONTRACTS RIGHTS OR LICENSES        
SCHEDULE 4.9(1)
  OTHER INTELLECTUAL PROPERTY AGREEMENTS/OBLIGATIONS        
SCHEDULE 4.9(2)
  INTELLECTUAL PROPERTY RIGHTS CLAIMS EXCEPTIONS        
SCHEDULE 4.9(3)
  INTELLECTUAL PROPERTY RIGHTS INFRINGEMENT EXCEPTIONS        
SCHEDULE 4.10
  LITIGATION        
SCHEDULE 4.11(1)
  SELLER’S EMPLOYEE PLANS        
SCHEDULE 4.11(2)
  COMPENSATION AND BENEFIT CLAIMS        
SCHEDULE 4.12(1)
  EMPLOYEES        
SCHEDULE 4.12(2)
  WORK STOPPAGES        
SCHEDULE 4.12(3)
  COMPLIANCE WITH EMPLOYMENT LAW EXCEPTION        
SCHEDULE 4.12(4)
  LEAVE EMPLOYEES        
SCHEDULE 4.12(5)
  LONG-TERM DISABILITY LEAVE EMPLOYEES        
SCHEDULE 4.12(6)
  LABOUR RELATIONS EXCEPTIONS        
SCHEDULE 4.12(7)
  VISA EMPLOYEES        
SCHEDULE 4.12(8)
  WORKERS’ COMPENSATION LAW EXCEPTIONS        
SCHEDULE 4.12(9)
  EMPLOYEE ACCRUED AND UNUSED VACATION        
SCHEDULE 4.12(10)
  DESIGN EMPLOYEES, REPAIR EMPLOYEES AND LOGISTICS        
 
  EMPLOYEES        
SCHEDULE 4.12(11)
  COLLECTIVE LABOUR AGREEMENT        

Execution Copy

(v)



--------------------------------------------------------------------------------



 



             
SCHEDULE 4.12(13)
  U.S. EMPLOYEE JOB-RELATED FELONY CONVICTIONS        
SCHEDULE 4.15
  INVENTORY EXCEPTIONS        
SCHEDULE 4.15(1)
  INVENTORY FORECAST        
SCHEDULE 4.16
  ENVIRONMENTAL MATTERS        
SCHEDULE 4.17
  EQUIPMENT EXCEPTIONS        
SCHEDULE 4.18
  REAL ESTATE EXCEPTIONS        
SCHEDULE 4.19
  SUFFICIENCY OF EMPLOYEES EXCEPTION        
SCHEDULE 4.20
  OTHER PURCHASE AGREEMENTS        
SCHEDULE 4.21
  GOVERNMENT ASSISTANCE PROGRAMS        
SCHEDULE 5.1(2)
  FILINGS AND APPROVALS        
SCHEDULE 5.2
  OPERATION OF BUSINESS EXCEPTION        
EXHIBIT A
  AMENDED AND RESTATED MASTER CONTRACT MANUFACTURING        
 
  SERVICES AGREEMENT        
EXHIBIT B
  SHARED SERVICES AGREEMENT        
EXHIBIT C
  REAL PROPERTY LEASE        
EXHIBIT D
  EMPLOYMENT PROVISIONS        
EXHIBIT D-1
  EMPLOYMENT PROVISIONS FOR UNITED KINGDOM EMPLOYEES        
 
  (“UK EMPLOYEES”)        
EXHIBIT D-1A
  UK SEVERANCE        
EXHIBIT D-1B
  ACTUARIES LETTER        
EXHIBIT D-2
  EMPLOYMENT PROVISIONS FOR FRANCE EMPLOYEES        
EXHIBIT D-3
  EMPLOYMENT PROVISIONS FOR ALBERTA AND ONTARIO        
 
  EMPLOYEES        
EXHIBIT D-3A
  TERMS AND CONDITIONS OF EMPLOYMENT OF ALBERTA AND        
 
  ONTARIO EMPLOYEES        
EXHIBIT D-3B
  FORM OF EMPLOYMENT OFFER, ALBERTA AND ONTARIO AND        
 
  FORM OF EMPLOYMENT OFFER (ALBERTA AND ONTARIO),        
 
  LEAVE EMPLOYEES        
EXHIBIT D-4
  PENSION AND RETIREMENT BENEFITS AGREEMENT (“PRBA”)        
EXHIBIT D-4A
  SELLER’S PENSION AND RETIREMENT BENEFITS PLANS        
EXHIBIT D-4B
  BENEFIT CHANGES AND INTRODUCTIONS UNDER SELLER’S        
 
  PENSION AND RETIREMENT BENEFITS PLANS        
EXHIBIT D-4C
  PURCHASER’S PENSION AND RETIREMENT BENEFITS PLANS        
EXHIBIT D-4D
  POST-RETIREMENT BENEFIT COST FACTORS        
EXHIBIT D-5
  QUEBEC EMPLOYMENT PROVISIONS        

Execution Copy

(vi)



--------------------------------------------------------------------------------



 



             
EXHIBIT D-5A
  TERMS AND CONDITIONS OF EMPLOYMENT OF QUEBEC        
 
  EMPLOYMENT (NON-UNION)        
EXHIBIT D-5B
  FORMS OF QUEBEC EMPLOYMENT NOTICES        
EXHIBIT D-5C
  QUEBEC RECALL EMPLOYEES        
EXHIBIT D-5D
  PURCHASER STOCK OPTION GRANTS        
EXHIBIT D-8
  INTENTIONALLY DELETED        
EXHIBIT D-8A
  INTENTIONALLY DELETED        
EXHIBIT D-9
  EMPLOYMENT PROVISIONS FOR UNITED STATES EMPLOYEES        
EXHIBIT D-9A
  TERMS AND CONDITIONS OF EMPLOYMENT OF UNITED STATES        
 
  EMPLOYEES        
EXHIBIT D-9B
  FORM OF U.S. EMPLOYMENT OFFER        
EXHIBIT E
  LOCAL SALE AGREEMENTS        
EXHIBIT F
  NORTEL PROPRIETARY SOFTWARE LICENSE AGREEMENT        
EXHIBIT G
  REPAIR SERVICES AGREEMENT        
EXHIBIT H
  INTENTIONALLY DELETED        
EXHIBIT I
  INTENTIONALLY DELETED        
EXHIBIT J
  INTENTIONALLY DELETED        
EXHIBIT K
  LICENCES OF SPACE        
EXHIBIT L
  INTENTIONALLY DELETED        
EXHIBIT M
  LOGISTICS SERVICES AGREEMENT        
EXHIBIT N
  INTENTIONALLY DELETED        
EXHIBIT O
  FORM OF PROMISSORY NOTE        

Execution Copy

(vii)



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT

     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of June 29,
2004, by and among Flextronics Telecom Systems, Ltd., a Mauritius corporation
(“Purchaser”), Flextronics International Ltd., a Singapore corporation acting
through its Hong Kong office (the “Guarantor”) and Nortel Networks Limited, a
Canadian corporation (“Seller”).

     WHEREAS each of the companies listed in Schedule 1.1 as a Designated Seller
is a direct or indirect Affiliate (as defined below) of the Seller (the
“Designated Sellers”);

     WHEREAS each of the companies listed in Schedule 1.1 as a Designated
Purchaser is a direct or indirect Affiliate (as defined below) of the Purchaser
(the “Designated Purchasers”);

     WHEREAS the Purchaser is, directly or indirectly, a wholly-owned Affiliate
of the Guarantor;

     WHEREAS with a view to selling the Operations (as defined below) to the
Purchaser and, in connection with the Amended and Restated Master Contract
Manufacturing Services Agreement (as defined below), the Seller has agreed to
sell, or cause the Designated Sellers to sell, and the Purchaser has agreed to
purchase, or cause the Designated Purchasers to purchase, as the case may be,
the Assets (as defined below) upon the terms and conditions hereinafter set
forth; and

     WHEREAS the Designated Sellers have agreed to the various terms of this
Agreement, the Amended and Restated Master Contract Manufacturing Services
Agreement, and the other Transaction Documents (as defined below) in order to
focus on their core capabilities required to deliver converged networks while
meeting their time-to-market, quality and cost-reduction objectives.

     NOW, THEREFORE, in consideration of the respective covenants,
representations and warranties made herein, and of the mutual benefits to be
derived hereby, the Parties (as defined below) agree as follows:

ARTICLE 1
DEFINITIONS



Section 1.1   Definitions

     For the purposes of this Agreement, the following terms have the meanings
set forth below:

Execution Copy

 



--------------------------------------------------------------------------------



 



(1)   “Action” means any litigation, action, suit, grievance, claim, written
complaint or demand, assessment, charge, arbitration, audit, investigation, or
other legal, administrative or judicial proceeding.   (2)   “Adjustment Request”
shall have the meaning set forth in Section 2.4(3).   (3)   “Affiliate” means,
as to any Person, any other Person that directly or indirectly Controls, or is
under common Control with, or is Controlled by, such Person.   (4)   “Aggregate
Asset Amount” means the aggregate amount shown as the “Aggregate Asset Amount”
on the Closing Statement of Assets and Liabilities.   (5)   “Agreement” means
this asset purchase agreement and all schedules and exhibits attached hereto.  
(6)   “Alberta and Ontario Employment Offer” has the meaning set forth in
Exhibit D-3.   (7)   “Alberta and Ontario Transferring Employee” has the meaning
set forth in Exhibit D-3.   (8)   “Alberta and Ontario Visa Employee” has the
meaning set forth in Exhibit D-3.   (9)   “Alberta Employee” has the meaning set
forth in Exhibit D-3.   (10)   “Amended and Restated Master Contract
Manufacturing Services Agreement” means the revised Master Contract
Manufacturing Services Agreement between the Seller and the Purchaser to be
executed on the first Closing Date related to the Purchaser manufacturing the
Products for, and providing the Services to, the Seller, in the form attached
hereto as Exhibit A.   (11)   “Antitrust Approvals” has the meaning set forth in
Section 5.1(2).   (12)   “Applicable Notice Date” has the meaning set forth in
Section 7.1.   (13)   “Assets” has the meaning set forth in Section 2.1(1).  
(14)   “Assumed Contracts” means those Contracts which are identified on
Schedule 1.1(37) as Contracts that the Seller, or applicable Designated Seller,
as the case may be, shall assign to the Purchaser, or applicable Designated
Purchaser, as the case may be, at the applicable Closing.   (15)   “Assumed
Liabilities” has the meaning set forth in Section 2.2.

Execution Copy

2



--------------------------------------------------------------------------------



 



(16)   “ATES” means the Association of Telecom Engineers and Scientists.   (17)
  “Bonepile Inventory” refers to inventory (including applicable labour and
overhead and other capitalized costs, if any) that is found (a) to be defective
or otherwise does not conform to the applicable specifications (commonly known
in the industry as “bonepile”), and (b) with assembly dates less than ninety
(90) days prior to the Applicable Closing Date, all of which is listed and
located at the locations referred to on Schedule 1.1(113).   (18)   “Bonepile
Inventory Put Option” has the meaning set forth in Section 5.14(1).   (19)  
“Bonepile Inventory Put Period” means the ninety (90) day period after the
applicable Closing Date.   (20)   “Brazil Asset Purchase Agreement” means an
asset purchase agreement, dated as of the same date as the Agreement, entered
into between Nortel Telecom Do Brasil Industria E Comercio Ltda. and Northern
Telecom Do Brasil Comercio E Servicios Ltda., as vendor, and Flextronics
International Tecnologia Ltda., as purchaser.   (21)   “Business Day” means any
day (other than Saturday or Sunday) in which major banks in the City of Toronto,
Province of Ontario, Canada, and the City of San Jose, State of California, USA,
are open for business in the ordinary course.   (22)   “Calgary Westwinds
Facility” means the facility located at 5111 47th Street N.E., Calgary Alberta,
Canada T3J 3R2.   (23)   “Canada Design Employees” means a Design Employee of
the Seller or the Designated Sellers based in Canada and listed on
Schedule 1.1(44) as such schedule may be updated at or immediately prior to the
applicable Employment Transfer Date.   (24)   “Canada Employee” means an
employee of the Seller or the Designated Sellers based in Canada and listed on
Schedule 4.12(1), as such schedule may be updated on or immediately prior to the
applicable Employment Transfer Date.   (25)   “Canadian Competition
Commissioner” means the Commissioner of Competition appointed under the
Competition Act (Canada).   (26)   “Cash Flow Payments” has the meaning set
forth in Section 2.3(2).

Execution Copy

3



--------------------------------------------------------------------------------



 



(27)   “Chateaudun Facility” means the facilities located at 5 rue des Treize
Langues, BP 89 and 8 rue de la Fosse aux Canes, Chateaudun, France 28200.   (28)
  “Closing” has the meaning set forth in Section 2.5.   (29)   “Closing Date”
means, with respect to any Facility/Design Closing, the date upon which such
Facility/Design Closing occurs.   (30)   “Closing Schedules” means:

         
 
  Schedule 1.1(37)
Schedule 1.1(122)   Contracts
Key Employees

  Schedule 1.1(123)(i)   Seller’s “Knowledge” List

  Schedule 1.1(123)(ii)   Purchaser’s “Knowledge” List

  Schedule 2.1(1)(l)   Operating Permits

  Schedule 2.6   List of PCS and Ancillary Equipment To Be Transferred



(31)   “Closing Statement of Assets and Liabilities” has the meaning set forth
in Section 2.4(2).   (32)   “COEU” means the Canadian Office Employees’ Union.  
(33)   “Collective Labour Agreements” means the bargaining agreements listed in
Schedule 1.1(33).   (34)   “Company-Wide Contracts” means any agreement between
the Seller or any of its Affiliates, on the one hand, and any other Person
(other than the Seller or an Affiliate of the Seller), on the other hand, with
respect to goods or services that are used, sold or licensed in connection with
both (a) any part of the Operations, and (b) the businesses of the Seller or its
Affiliates that are not part of the Operations and which are not used primarily
in or do not relate primarily to the Operations; provided, however, that
“Company-Wide Contracts” shall not include (i) contracts material to the
procurement of goods used in the conduct of the Operations, (ii) contracts
related to leased equipment used in the Operations, (iii) licence agreements for
the Transferred Business Applications, or (iv) Excluded Business Applications
all of which are listed on Schedule 1.1(37), but shall include all license
agreements (including royalty-based licenses) for software incorporated into the
Products (provided the costs of such software, to the extent that the Purchaser
or Designated Purchasers incur such costs, are reflected in the Product pricing
in the Amended and Restated Master Contract Manufacturing Services Agreement).  
(35)   “Competition Act (Canada)” means the Canadian Competition Act, R.S.C.
1985, c. C-34, as amended.

Execution Copy

4



--------------------------------------------------------------------------------



 



(36)   “Confidentiality Agreement” means the confidentiality agreement between
the Purchaser and the Seller dated May 19, 2004, with effect as of December 1,
2003.   (37)   “Contracts” means, other than employment contracts and the
license agreements for IS Software, all contracts, agreements, personal property
leases, indentures or other legally binding arrangements hereto between the
Seller or the Designated Sellers, on the one hand and any other Person other
than the Seller or an Affiliate of the Seller on the other hand, that are used
primarily in or relate primarily to the conduct of the Operations or, except for
the Company-Wide Contracts, which are material to the conduct of the Operations,
all of which are listed on Schedule 1.1(37) (except that Schedule 1.1(37) need
not specifically identify those non-Assumed Contracts that involve payments of
less than $100,000 during the current term of such Contract. Contracts include,
without limitation, the Assumed Contracts).   (38)   “Control”, including, with
its correlative meanings, “Controlled by” and “under common Control with”, has
the meaning ascribed thereto in the Canada Business Corporations Act.   (39)  
“Corporate Desktop Software” means software which (i) is licensed to the Seller
or Designated Seller under a corporate licence, (ii) at the Effective Time, is
installed on any of the PCs or other computing equipment, other than test
equipment, forming part of the Equipment, and which is identified as such on
Schedule 1.1(118).   (40)   “CPP/QPP/EI Tax” shall mean the amounts required by
Law to be paid by employers with respect to the Canada Pension Plan, the Québec
Pension Plan and the Employment Insurance Act (Canada).   (41)   “CUCW” means
the Canadian Union of Communication Workers, Unit 1.   (42)   “Currency of the
Agreement” has the meaning set forth in Section 9.23.   (43)   “Damages” means
any loss, liability, claim, damage (excluding incidental and consequential
damage and lost profits or revenues) or expense (including legal expenses),
whether or not involving a Third Party Action.   (44)   “Design Employee” means
an Employee who is identified as such and whose name is listed in
Schedule 1.1(44), as such schedule may be updated at or immediately prior to the
applicable Employment Transfer Date.   (45)   “Design Operations” means certain
development and sustaining design operations related to world-class, carrier
grade optical products used in telecommunications networks. These Design
Operations relate to certain

Execution Copy

5



--------------------------------------------------------------------------------



 



    edge, core switching and transport line optical products and are
specifically (a) the optical hardware and software product design and
verification activities for OM3300/3400/3500, OC-48 and DX/LH carried on by the
Canada Design Employees at the Ottawa Lab 2/Lab 10 Facility, and (b) the
hardware design activities, embedded software design activities and verification
activities for OM4000/TN-1X, DX, and new product development activities for
OPTera Optical Multi-Service Edge (“OME”), all carried on by the UK Design
Employees at the Monkstown Facility. Capabilities of the Canada Design Employees
and the UK Design Employees include, to varying degrees, product architecture,
product characterization, ASIC and FPGA design, hardware design, management of
physical design, software design and product design verification.   (46)  
“Design Tools” means the software applications which are either owned by Seller
or a Designated Seller or are licensed to the Seller or a Designated Seller and
which are identified as such in Schedule 1.1(118).   (47)   “Designated
Purchasers” has the meaning set forth in the preamble to this Agreement.   (48)
  “Designated Sellers” has the meaning set forth in the preamble to this
Agreement.   (49)   “EC Merger Regulation” means the EC Merger Regulation of the
Commission of the European Communities.   (50)   “Effective Date” means the
applicable Closing Date with respect to any Facility/Design Closing.   (51)  
“Effective Time” means, with respect to any Effective Date, 12:01 a.m.
(applicable local time) on such Effective Date.   (52)   “Employee” means an
employee of the Seller or the Designated Sellers listed on Schedule 4.12(1), as
such schedule may be updated at or immediately before the applicable Closing.  
(53)   “Employee Information” means the employee data listed or described on any
Employee Schedule relating to the Transferring Employees, as such schedule may
be updated pursuant to Section 5.1(3) hereof.   (54)   “Employee Schedules”
means Schedule 1.1(44) (Design Employees); Schedule 1.1(133) (Logistics
Employees); Schedule 1.1(199) (Repair Employees); Schedule 1.1(122) (Key
Employees); Schedule 4.12(1) (Employees); Schedule 4.12(5) (Long-Term Disability
Leave Employees); Schedule 4.12(7) (Visa Employees); Schedule 4.12(10) (Design
Employees,

Execution Copy

6



--------------------------------------------------------------------------------



 



    Repair Employees and Logistics Employees), and Schedule 4.12(4) (Leave
Employees).   (55)   “Employment Offer” means that document, in applicable form,
which Purchaser or the applicable Designated Purchaser is required under the
terms of this Agreement to deliver to Employees whose employment or employment
contract does not otherwise transfer to Purchaser or the applicable Designated
Purchaser under applicable Law.   (56)   “Employment Transfer Date” means the
date on which the employment of a Transferring Employee (i) commences with the
Purchaser or the relevant Designated Purchaser pursuant to this Agreement, or
(ii) transfers to the Purchaser or the relevant Designated Purchaser pursuant to
this Agreement, the CUCW Collective Labour Agreement and/or applicable law.  
(57)   “End of Life Inventory” means any inventory (including applicable labour
and overhead and other capitalized costs, if any, and excluding materials
consumed in the manufacturing process) owned by the Seller or the Designated
Sellers to the extent used, (i) in manufacturing, engineering, assembling,
testing or configuring of Products, or (ii) for repair services, in each case
which is scheduled to be, or has been, discontinued by a supplier of the Seller
or the Purchaser, as set forth in Schedule 1.1(57), in each case which is
located at the locations referenced in Schedule 1.1(57).   (58)   “End of
Life/Inventory Cap” has the meaning set forth in Section 2.1(1)(b).   (59)  
“Environmental Laws” mean all domestic and foreign federal, state, provincial,
local or municipal statutes, laws, EU directives, by-laws, common laws,
ordinances, codes, rules, regulations, treaties, conventions, licenses,
consents, orders, writs, injunctions, directives, judgments, decrees, policies
and guidelines having force of law, and other requirements of all governmental
entities relating to the environment and the health and safety of the workplace,
including those relating to the existence, storage, generation, use, handling,
manufacture, processing, labelling, sale, display, transportation, treatment,
emission, discharge, release or threatened release, remediation, amelioration or
monitoring of Hazardous Substances, but in each case solely to the extent having
the force of law.   (60)   “Environmental Liabilities of the Purchaser” means
any and all liabilities arising in connection with or relating to the Operations
or the Facility/Design Assets conveyed to Purchaser or a Designated Purchaser at
any Closing, whether accrued, contingent, absolute, determined, determinable or
otherwise, that (i) arise under or relate to any Environmental Law (including
changes in Environmental Laws or exceedance levels prescribed thereunder)

Execution Copy

7



--------------------------------------------------------------------------------



 



    or to any operating permit in effect after the Effective Time for such
Closing in relation to acts occurring or conditions arising after the Effective
Time for such Closing; (ii) arise under or relate to any changes in
Environmental Laws or exceedance levels prescribed thereunder in effect after
the Effective Time for such Closing in relation to (x) actions occurring or
conditions arising prior to the Effective Time for such Closing, but only to the
extent that the actions or conditions giving rise to such liability were in
compliance with French Environmental Laws at the time they occurred or arose, or
(y) actions occurring or conditions arising after the Effective Time for such
Closing and attributable to the acts of the Seller or any of its Affiliates, but
only to the extent that such acts were in compliance with French Environmental
Laws at the time they occurred; (iii) relate to actions occurring or conditions
arising after the Effective Time for such Closing, attributable to the acts of
the Purchaser or any of its Affiliates; or (iv) arise as a result of (w) the
failure of the Purchaser or any of its Affiliates to comply with the
Environmental Laws in relation to acts occurring or conditions arising after the
such Effective Time; (x) the presence of any Hazardous Substance that is
introduced by, or caused by human error of, the employees, agents or
representatives of the Purchaser or any of its Affiliates after such Effective
Time; or (y) the presence of any Hazardous Substance caused by a decision by the
Purchaser or any of its Affiliates to use, manufacture, generate or release a
Hazardous Substance that was not previously used, manufactured, generated or
released by the Operations when it was operated by the Seller or any of its
Affiliates before such Effective Time; or (z) a change in the use of the
Chateaudun Facility from its current use; but excluding, in the case of (i) and
(iv) above, liabilities mentioned under (iii) of the Environmental Liabilities
of the Seller.   (61)   “Environmental Liabilities of the Seller” means any and
all liabilities arising in connection with or relating to the Operations or the
Facility/Design Assets conveyed by Seller or a Designated Seller at any Closing,
whether accrued, contingent, absolute, determined, determinable or otherwise,
that (i) arise under or relate to any Environmental Law or to any Operating
Permit in effect before the Effective Time for such Closing in relation to acts
occurring or conditions arising prior to the Effective Time for such Closing;
(ii) relate to actions occurring or conditions existing prior to the Effective
Time for such Closing, whether or not attributable to the acts of the Seller or
any of its Affiliates; (iii) relate to actions occurring or conditions arising
after the Effective Time for such Closing, attributable to the acts of the
Seller or any of its Affiliates; or (iv) arise as a result of (x) the presence
of any Hazardous Substance that is introduced by, or caused by human error of,
the employees, agents or representatives of the Seller or any of its Affiliates
before such Effective Time; or (y) the presence of any Hazardous Substance
caused by a decision by the Seller or any of its Affiliates to use, manufacture,
generate or

Execution Copy

8



--------------------------------------------------------------------------------



 



    release a Hazardous Substance before such Effective Time; but excluding
(v) any liability directly arising from the matters disclosed in Schedule 4.16,
other than items the Seller has agreed to remedy as set forth therein, and
(vi) in the cases of (ii), (iii) and (iv) above, liabilities mentioned under
(ii) of the Environmental Liabilities of the Purchaser.   (62)   “Equipment”
means the Owned Equipment, the Leased Equipment and the Equipment at Third Party
Locations.   (63)   “Equipment at Third Party Locations” means the machinery,
equipment, furniture, tools and test sets, and associated spare parts and
supplies, if any, owned by the Seller or the Designated Sellers or French Newco
and used primarily in Operations which is located at a premise other than a
premise owned or leased by the Seller or the Designated Sellers, all of which is
listed, and is located at the locations referenced on Schedule 1.1(63).   (64)  
“Equipment Put Option” has the meaning set forth in Section 5.16(1).   (65)  
“Equipment Put Purchase Price” has the meaning set forth in Section 5.16(4).  
(66)   “Equipment Usage Period” shall mean the period which starts at the end of
the ninth (9th) month after the applicable Closing Date and continues through to
the end of the twelfth (12th) month after the applicable Closing Date.   (67)  
“Equipment Warranties” has the meaning set forth in Section 2.1(1)(o).   (68)  
“European Contract of Employment Offer” means the UK and France offer of a
contract of employment as set forth in Section D-1.1 of Exhibit D-1 and
Section D-2.1 of Exhibit D-2, respectively.   (69)   “Excess CPP/QPP/EI Amount”
shall mean an amount equal to (i) the sum of (a) the Total Seller CPP/QPP/EI
Payments and (b) the Total Purchaser CPP/QPP/EI Payments less (ii) the Maximum
CPP/QPP/EI Amount.   (70)   “Excluded Assets” has the meaning set forth in
Section 2.1(2).   (71)   “Excluded Bonepile Inventory” refers to inventory that
is (a) defective or otherwise does not conform to the applicable specifications
(commonly known in the industry as “bonepile”), and (b) with assembly dates
greater than ninety (90) days prior to the applicable Closing Date.   (72)  
“Excluded Business Applications” means the software applications or systems
owned by the Seller or a Designated Seller or licensed to the Seller or
Designated Seller and used in the Operations which are not transferring or

Execution Copy

9



--------------------------------------------------------------------------------



 



    not to be licensed to the Purchaser or a Designated Purchaser, which are
identified as such on Schedule 1.1(118).   (73)   “Excluded Liabilities” has the
meaning set forth in Section 2.2(2).   (74)   “Execution Schedules” means:

         
 
  Schedule 1.1 Designated Sellers and Designated Purchasers and Facility/Design
Purchase Prices  

  Schedule 1.1(33) Collective Labour Agreements  

  Schedule 1.1(37) Contracts  

  Schedule 1.1(44) Design Employees  

  Schedule 1.1(118) IS Software  

  Schedule 1.1(122) Key Employees  

  Schedule 1.1(123)(i) Seller’s “Knowledge” List  

  Schedule 1.1(173) Permitted Encumbrances  

  Schedule 2.1(1)(l) Operating Permits  

  Schedule 2.3(2) Cash Flow Payments  

  Schedule 3.6 Purchaser’s Employee Plans  

  Schedule 4.1(3) Nortel Subsidiaries Conducting Operations  

  Schedule 4.6 Compliance with Laws, Permits and Licenses Exceptions  

  Schedule 4.8 Contracts Exceptions  

  Schedule 4.8(9) Other Third Party Payment Exceptions  

  Schedule 4.8(10) Company-Wide Contracts Rights or Licenses  

  Schedule 4.9(1) Other Intellectual Property Agreements/Obligations  

  Schedule 4.9(2) Intellectual Property Rights Claims Exceptions  

  Schedule 4.9(3) Intellectual Property Rights Infringement Exceptions  

  Schedule 4.10 Litigation  

  Schedule 4.11(1) Seller’s Employee Plans  

  Schedule 4.11(2) Compensation and Benefit Claims  

  Schedule 4.12(1) Employees  

  Schedule 4.12(2) Work Stoppages  

  Schedule 4.12(3) Compliance with Employment Law Exception  

  Schedule 4.12(4) Leave Employees  

  Schedule 4.12(6) Labour Relations Exceptions  

  Schedule 4.12(8) Workers’ Compensation Law Exceptions  

  Schedule 4.12(11) Collective Labour Agreement  

  Schedule 4.16 Environmental Matters  

  Schedule 4.18 Real Estate Exceptions  

  Schedule 4.20 Other Purchase Agreements  

  Schedule 4.21 Government Assistance Programs  

  Schedule 5.1(2) Filings and Approvals  

  Schedule 5.2 Operation of Business Exception  

Execution Copy

10



--------------------------------------------------------------------------------



 



(75)   “Facilities” means, collectively, the Calgary Westwinds Facility, the
Chateaudun Facility, the Monkstown Facility, the Montreal OPTO 1 Facility,
Montreal Ban 1 Facility, Montreal Ban 3 Facility and the Ottawa Lab 2/Lab 10
Facility.   (76)   “Facility/Design Assets” has the meaning set forth in
Section 2.1(1).   (77)   “Facility/Design Assumed Liabilities” has the meaning
set forth in Section 2.2(1).   (78)   “Facility/Design Closing” has the meaning
set forth in Section 2.5 and for greater certainty includes separate Closings
for the purchase and sale of the applicable Assets and assumption of the
applicable Assumed Liabilities related to (i) each Facility, (ii) the Design
Operations and (iii) other repair and logistics Operations that are not located
in a Facility.   (79)   “Facility/Design Closing Net Assets Value” means the
aggregate value, determined in accordance with the terms of this Agreement and,
to the extent consistent therewith, GAAP (save and except in relation to the
Chateaudun Facility and End of Life Inventory), of the net book value of the
Facility/Design Assets transferred by Seller and the applicable Designated
Seller at a Closing, minus the Facility/Design Assumed Liabilities assumed from
Seller and the applicable Designated Seller at same applicable Closing. Subject
to the foregoing, for purposes of calculating the Facility/Design Closing Net
Assets Value, (a) the value of the shares of French Newco shall be equal to the
net book value of the assets of French Newco (except that the value of the
Chateaudun Facility shall be deemed equal to six million dollars ($6,000,000)
for such purpose) minus the value of the liabilities of French Newco, (b) the
value of each item of Inventory, End of Life Inventory or Repair Inventory, as
the case may be, shall be the price at which such Inventory, End of Life
Inventory or Repair Inventory, as the case may be, is to be sold to Seller as
part of the Product price (in the case of the Inventory and End of Life
Inventory pursuant to the Amended and Restated Master Contract Manufacturing
Services Agreement or, in the case of Repair Inventory, pursuant to the Repair
Services Agreement), as determined in accordance with the books and records of
the Seller or Designated Seller (except that the value of End of Life Inventory
shall exclude any related provision for such purpose), and (c) the value of the
Equipment will be calculated using a straight line depreciation methodology.  
(80)   “Facility/Design Estimated Net Assets Value” has the meaning set forth in
Section 2.3(1).

Execution Copy

11



--------------------------------------------------------------------------------



 



(81)   “Facility/Design Net Asset Statement” has the meaning set forth in
Section 2.3(1).   (82)   “Facility/Design Operations” means the Operations
conducted in and from the Facilities or in relation to the Design Operations, as
applicable.   (83)   “Facility/Design Purchase Price” has the meaning set forth
in Section 2.3(1).   (84)   “First Party” has the meaning set forth in
Section 7.4(5).   (85)   “Flextronics Canada” means Flextronics (Canada) Inc.  
(86)   “Flextronics France” means Flextronics France S.A.   (87)   “Flextronics
Mauritius” means Flextronics Telecom Systems, Ltd.   (88)   “Flextronics U.K.”
means Flextronics International (U.K.) Limited.   (89)   “Flextronics U.S.”
means Flextronics International U.S.A. Inc.   (90)   “Forward Looking
Information” has the meaning set forth in Section 5.8.   (91)   “France
Collective Labour Agreement” has the meaning set forth in Exhibit D-2.2.   (92)
  “France Employee” means an employee of the Seller or the Designated Sellers
based in France as of the date hereof, and an Employee of France Newco as of the
applicable Closing Date, and listed on Schedule 4.12(1), as such schedule may be
updated on or immediately prior to the applicable Employment Transfer Date.  
(93)   “France Employment Commitment” has the meaning set forth in Exhibit D-2.
  (94)   “France Employment Offer” has the meaning set forth in Exhibit D-2.  
(95)   “France Transferring Employees” has the meaning set forth in Exhibit D-2.
  (96)   “French Contributed Assets” means the Assets relating to the Operations
at the Chateaudun Facility, including the real estate titles to the Chateaudun
Facility but excluding the goodwill described in the applicable Local Sale
Agreement.   (97)   “French Newco” means a newly formed entity organized as a
société par actions simplifée under French Law to which the Seller shall cause
the

Execution Copy

12



--------------------------------------------------------------------------------



 



    transfer of the French Contributed Assets and any associated Assumed
Liabilities pursuant to Section 5.28.   (98)   “GAAP” means the United States
generally accepted accounting principles.   (99)   “GDNT Assets” has the meaning
set forth in Section 5.20.   (100)   “Government Assistance Programs” has the
meaning set forth in Section 4.21.   (101)   “Government Entity” or “Government
Entities” means any foreign, domestic, federal, territorial, state or local
governmental authority, quasi-governmental authority, instrumentality, court,
government or self-regulatory organization, commission, tribunal or organization
or any regulatory, administrative or other agency, or any political or other
subdivision, department or branch of any of the foregoing, which is entitled to
issue or to improve the implementation of the Laws or Environmental Laws.  
(102)   “Grievance” has the meaning set forth in Section 5.31.   (103)   “GST”
means the Goods and Services Tax imposed by the GST Legislation.   (104)   “GST
Legislation” means the Excise Tax Act (Canada).   (105)   “Guarantor” has the
meaning set forth in the preamble to this Agreement.   (106)   “Hazardous
Substance” means any substance, waste or other material that is identified,
classified or described in or otherwise determined to be, hazardous, radioactive
or toxic, or a pollutant or a contaminant, under or pursuant to any local,
national and/or international Environmental Law applicable in France, the
storage, manufacture, disposal, treatment, generation, use, transportation or
remediation of which, or release of which into or concentration of which in the
environment, is prohibited, controlled, regulated or licensed by any
Governmental Entity having jurisdiction over the French territory or under any
local, national or international Environmental Law applicable in France.   (107)
  “Indemnified Party” has the meaning set forth in Section 7.5.   (108)  
“Indemnifying Party” has the meaning set forth in Section 7.5.   (109)  
“Independent Accountant” has the meaning set forth in Section 2.4(3).

Execution Copy

13



--------------------------------------------------------------------------------



 



(110)   “Initial Obsolete Equipment” means all equipment that (a) is not yet
fully depreciated at the end of the Equipment Usage Period, (b) was not used in
the Operations, or otherwise used by the Purchaser or Designated Purchaser or
Affiliates, during the Equipment Usage Period, and (c) is not forecasted at the
end of the Equipment Usage Period by the Purchaser or Designated Purchasers or
Affiliates to be used at any time during the Subsequent Equipment Usage Period
to meet Product supply requirements, or otherwise to be used by the Purchaser or
Designated Purchasers or Affiliates.   (111)   “Initial Obsolete Equipment Put
Option” has the meaning set forth in Section 5.16(1).   (112)   “Intellectual
Property” means all proprietary and intellectual property rights, in any
jurisdiction, whether owned or held for use under license by Seller or its
Affiliates, including such rights in and to (i) trademarks, service marks, brand
names, distinguishing guises, trade dress, trade names, words, symbols, color
schemes, business names, internet domain names and other indications of origin;
(ii) patents and pending and filed patent applications (including all
provisional, divisional, continuation in part and reissue patents), utility
models, inventors’ certificates and invention disclosures; (iii) trade secrets
and other confidential or non-public business or technical information,
including ideas, formulas, compositions, program devices, compilations,
patterns, discoveries and improvements, know-how, show-how, manufacturing and
production methods, processes and techniques, and research and development
information; drawings, designs, specifications, plans, proposals and technical
and system data; analytical models, investment and lending strategies and
records, financial and other products; financial, marketing and business data,
pricing and cost information; business and marketing plans and customer and
supplier lists and information; in each case whether patentable, copyrightable
or not; (iv) computer programs and databases, including all object code, source
code, algorithms, subroutines, specifications, data and documentation and all
translations, compilations, arrangements, adaptations, and derivative works
thereof, in each case whether patentable, copyrightable or not, and all
documentation thereof; (v) Network Identifiers; (vi) writings and other works of
authorship, including marketing materials, brochures, training materials,
including all copyrights and moral rights related to each of the foregoing;
(vii) mask works or integrated circuit topographies; (viii) industrial designs;
and (ix) rights to limit the access, use or disclosure of confidential
information by any Person; in each case including all registrations of, and
applications to register, any of the foregoing with any Government Entity and
any renewals or extensions thereof; the goodwill associated with each of the
foregoing; and any claims or causes of action or defences arising out of or
related to any of the foregoing.

Execution Copy

14



--------------------------------------------------------------------------------



 



(113)   “Inventory” means, as of any date, all inventories of raw materials,
manufactured and purchased parts, work-in-process, packaging, stores, supplies
and Unassigned Finished Goods Inventory (including applicable labour and
overhead and other capitalized costs, if any), purchased or acquired exclusively
for use in connection with the conduct of the Operations as of such date, and
Bonepile Inventory, in each case which are listed, and are located at, the
locations referenced on Schedule 1.1(113), but expressly excludes End of Life
Inventory and Repair Inventory.   (114)   “Inventory Put Option” has the meaning
set forth in Section 5.15(1)(a).   (115)   “Inventory Put Period” means the
twelve (12) month period after the applicable Closing Date.   (116)   “Inventory
Put Purchase Price” has the meaning set forth in Section 5.15(3).   (117)  
“Investment Canada Act” means the Investment Canada Act (Canada).   (118)   “IS
Software” means the software applications or systems owned by Seller or licensed
to the Seller or a Designated Seller as listed on Schedule 1.1(118) which
includes all of the Corporate Desktop Software, the Design Tools, the Excluded
Business Applications and Transferred Business Applications and the Licensed
Business Applications.   (119)   “ITA” means the Income Tax Act (Canada).  
(120)   “Judgment Conversion Date” has the meaning set forth in Section 9.23.  
(121)   “Judgment Currency” has the meaning set forth in Section 9.23.   (122)  
“Key Employees” means all Employees whose names are listed on Schedule 1.1(122).
  (123)   “Knowledge” or “aware of” or “notice of” or a similar phrase shall
mean, with reference to Seller or the Designated Sellers, the actual knowledge
of those Persons listed on Schedule 1.1(123)(i), and with reference to Purchaser
or the Designated Purchasers, the actual knowledge of those persons listed on
Schedule 1.1(123)(ii).   (124)   “Law” means, with respect to any Person, any
domestic or foreign, federal, state, provincial, local or municipal statute,
law, by-law having the force of law, common law including, without limitation,
the law of contract, ordinance, rule, regulation, order, writ, injunction,
directive, judgment, decree, policy or guideline having the force of laws, or
other requirement of any Government Entity applicable to such Person or any of
its Affiliates or

Execution Copy

15



--------------------------------------------------------------------------------



 



    any of their respective properties, assets, officers, directors, employees,
consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person or any
of its Affiliates); provided, however, that “Law” shall not include any
“Environmental Laws”.   (125)   “Leased Equipment” means the machinery,
equipment, furniture, tools and test sets, associated spare parts and supplies,
if any, and all other tangible personal property leased by the Designated Seller
or the Sellers and used primarily in the Operations, which is listed, and is
located at the locations referenced on Schedule 1.1(125), but excludes equipment
used in Shared Labs and Leased PC Equipment.   (126)   “Leased PC Equipment” has
the meaning ascribed thereto in Section 2.6(1).   (127)   “Leave Employee” has
the meaning set forth in Section 4.12(4).   (128)   “Licenses of Space” means
the agreements to be entered into by the Parties for the licenses space by the
Purchaser at those facilities that are not the subject of Real Property Leases
and which the Seller and Purchaser agree will be licenses as provided in
Section 5.33 for a term of up to twelve (12) months in the case of the Ottawa
Lab 2/Lab 10 Facility and up to three (3) years in the case of the Monkstown
Facility and for a term of six (6) months (or such other term as the Purchaser
and Seller may agree) in the case of any other facilities, each, in the form
attached hereto as Exhibit K.   (129)   “Licensed Business Applications” means
the software applications or systems owned by the Seller or Designated Sellers
and used primarily in the Operations, which are to be licensed to the Purchaser
or Designated Purchaser under the Nortel Proprietary Software License Agreement,
all of which are listed on Schedule 1.1(118).   (130)   “Lien” means any lien,
mortgage, hypothec, pledge, security interest, encumbrance, easement,
encroachment, right-of-way, restrictive covenant, real property license, charge,
prior claim, lease or conditional sale arrangement.   (131)   “Loaned Employee
Agreement” means the agreement, if any, that the parties may enter into on
mutually acceptable terms providing for the temporary provision of services of
certain Employees between the Seller or any of the Designated Sellers and the
Purchaser or any of the Designated Purchasers.   (132)   “Local Sale Agreements”
means the agreements providing for the sale and purchase of the Facility/Design
Assets and the assumption of the Facility/Design Assumed Liabilities of each
Designated Seller, or the sale of

Execution Copy

16



--------------------------------------------------------------------------------



 



    all of the shares of French Newco, as the case may be, which will be
consistent with the terms of this Agreement in substantially the form as set
forth in Exhibit E (with such variations as are necessary to reflect local law,
but which variations shall not impose any additional material obligations on any
Party, or materially reduce the rights of any Party in relation to the terms and
conditions of this Agreement, without such Party’s consent).   (133)  
“Logistics Employee” means an Employee who is identified as such and whose name
is listed on Schedule 1.1(133), as such schedule may be updated at or
immediately prior to the applicable Employment Transfer Date.   (134)  
“Logistics Services Agreement” has the meaning set forth in Exhibit M.   (135)  
“Long-Term Disability Leave Employees” has the meaning set forth in
Section 4.12(5).   (136)   “Losses” means all demands, claims, actions or causes
of action, assessments, losses, damages, costs, expenses, liabilities,
judgments, awards, fines, sanctions, penalties, charges and amounts paid in
settlement, including (i) interest on cash disbursements in respect of any of
the foregoing at the prevailing commercial interest rate in effect from time to
time, compounded quarterly, from the date each such cash disbursement is made
until the Party incurring the same shall have been indemnified in respect
thereof; and (ii) the reasonable out-of-pocket costs, fees and expenses of
attorneys, experts, accountants, appraisers, consultants, witnesses,
investigators and any other agents of such Party.   (137)   “Manufacturer” shall
have the meaning defined in the Amended and Restated Master Contract
Manufacturing Services Agreement.   (138)   “Material Adverse Effect” means a
material adverse change in, or effect on, the net Assets or the Operations taken
as a whole; provided, however, that a Material Adverse Effect shall not include
an effect resulting from (i) any change in Law, Environmental Law, GAAP or
interpretations thereof that apply to the Operations; (ii) any change in general
economic, business or financial market conditions or any change in the
telecommunications or data networking industries that does not affect the
Operations disproportionately to the other participants in such industries; or
(iii) discussions or consultations with workers’ councils, Employees
representatives and collective bargaining agents or the Employees, regarding the
transaction contemplated in this Agreement.   (139)   “Maximum CPP/QPP/EI
Amount” shall mean the maximum amount of CPP/QPP/EI Tax that would be required
to be paid by the Seller or a

Execution Copy

17



--------------------------------------------------------------------------------



 



    Designated Seller with respect to the Transferring Employees if the
Transferring Employees were to be employed by the Seller or a Designated Seller
for the entire calendar year in which the applicable Closing occurs.   (140)  
“Mindready” has the meaning set forth in Section 5.31.   (141)   “Monkstown
Agreement” has the meaning set forth in Section 7.3(3).   (142)   “Monkstown
Development Agency” has the meaning set forth in Section 5.21.   (143)  
“Monkstown Facility” means the facility located at Doagh Road, Newtownabbey,
Northern Ireland BT36 6XA.   (144)   “Monkstown Grant” has the meaning set forth
in Section 5.21.   (145)   “Monkstown Permitted Assignee” has the meaning set
forth in Section 7.3(3).   (146)   “Monkstown Termination Date” has the meaning
set forth in Section 7.3(3).   (147)   “Montreal BAN 1 Facility” means the
facility located at 2351 Boulevard Alfred Nobel, Montreal, Quebec, Canada H4S
2A9.   (148)   “Montreal BAN 3 Facility” means the facility located at 2311
Boulevard Alfred Nobel, Montreal, Quebec, Canada H4S 2A9.   (149)   “Montreal
OPTO 1 Facility” means the facility located at 7055 Alexander Fleming, Montreal,
Quebec, Canada H4S 2A9.   (150)   “Necessary Consents” has the meaning set forth
in Section 5.9.   (151)   “Network Identifiers” means all internet protocol
addresses and networks, including DNS domain names, e-mail addresses, world wide
web (www) and http addresses, network names, network addresses (such as IPv4 and
Ipv6) and services (such as mail or website) whether or not used or currently in
service, and including all registrations relating thereto in or with all
registration bodies or organizations.   (152)   “NDBC” means Northern Telecom do
Brasil Comércio E Serviçios Ltda.   (153)   “NNCI” means Nortel Networks
(CALA) Inc.   (154)   “NNI” means Nortel Networks Inc.   (155)   “NNL” means
Nortel Networks Limited.

Execution Copy

18



--------------------------------------------------------------------------------



 



(156)   “NNSA” means Nortel Networks, S.A.   (157)   “NNTC” means Nortel
Networks Technology Corporation.   (158)   “NNUK” means Nortel Networks U.K.
Limited.   (159)   “Non-Assignable Assets” has the meaning set out in
Section 2.1(3).   (160)   “Nortel Proprietary Software Licence Agreement” means
the licence agreement between the Seller and the Purchaser to be executed on the
first Closing Date, related to the Seller’s proprietary software to be licensed
to the Purchaser or Designated Purchaser as set forth in Schedule 1.1(118), in
the form attached hereto as Exhibit F.   (161)   “NTBI” means Northern Telecom
do Brasil Industria e Comércio Ltda.   (162)   “Obsolete Equipment” means
Equipment at the applicable Closing Date that is used exclusively for
discontinued Product (as the term “discontinued” is determined in accordance
with the Amended and Restated Master Contract Manufacturing Services Agreement).
  (163)   “Ontario Employee” has the meaning set forth in Exhibit D-3.   (164)  
“Open Purchase Orders” means, with respect to any Closing, all purchase orders
or other commitments issued by Seller or any of its Affiliates before such
Closing Date for the supply of tangible assets (including inventory) and
services (including maintenance and other incidental services but excluding
design services) to or for use in the part of the Operations that is then being
transferred and assigned by the Seller or the Designated Seller and assumed by
the Purchaser or the relevant Designated Purchaser to the extent that such
tangible assets have not already been supplied and accepted or services
performed, respectively, to such part of the Operations on or prior to the
Effective Time for such Closing.   (165)   “Operating Permits” means, with
respect to the Facility/Design Assets being conveyed at any Closing, each
permit, certificate, approval, consent, authorization, registration and license
issued by any Government Entity pursuant to any Law (or in the case of
environmental matters, Environmental Laws), in connection with the use or
operation of such Facility/Design Assets or the conduct of the Operations at the
relevant Facility, each of which is listed on Schedule 2.1(1)(l) hereto.   (166)
  “Operations” means (i) the production activities including product assembly,
integration and test as well as the product repair activities carried on at the
Calgary Westwinds Facility, the Chateaudun Facility, the Monkstown Facility

Execution Copy

19



--------------------------------------------------------------------------------



 



    and the Montreal OPTO 1 Facility (ii) the following support activities
associated with production and repair at the Calgary Westwinds, Chateaudun,
Monkstown, and Montreal OPTO 1 facility: supply and demand planning and
procurement, production planning and control, factory order management and order
fulfillment, supply chain execution and inventory management, quality planning
and assurance, test engineering including test development, test process
support, product verification and failure analysis, manufacturing engineering
including production process development and support, engineering change
management, new product project management, cost reduction management and build
management including phase-in phase-out management, (iii) the GSM base station
light reconfiguration and merchandise kitting currently carried on at the
Raleigh Facility, (iv) the management of the Class A RMA material return
activities by the Logistics Employees and the management of certain Third Party
logistics services with respect to the Products (v) the management of Third
Party repair services for all products, (vi) the Design Operations, but
excluding the operations conducted with the GDNT Assets. Notwithstanding the
foregoing, the tangible assets owned or leased by Seller or any Designated
Seller and used in, the contracts and licenses relating to and the employees
engaged in, the provision of the following corporate overhead services for or on
behalf of Nortel Networks Corporation, Seller, any Designated Seller or any of
Seller’s Affiliates, are not a part of the “Operations” unless such tangible
assets, contract or licenses or employees are specifically identified as being
transferred or assigned on a Schedule to this Agreement: treasury, legal, tax,
human resources, risk management, corporate marketing, corporate finance,
accounts payables and receivables, employee expense vouchering, travel,
purchasing (except for procurement carried out in the Facilities), information
systems support, finance, corporate communications, investor relations,
intellectual property support, group marketing plans, group purchasing plans,
corporate employee benefit and pension plans, facilities management, real estate
brokerage, architecture and program management, health and wellness, environment
and safety, workplace; food; security and fire alarm monitoring; reprographics
and mail distribution, janitorial, mechanical preventive maintenance; waste
management, landscaping, pest control and parking lot and lighting maintenance
services.   (167)   “Operations Information” means, subject to applicable
limitations necessary for compliance with applicable Facility based country
privacy Laws, governing employee information, originals or copies of all books,
records, files and documentation, used or held for use primarily with respect to
the Operations or the Assets, including information, policies and procedures,
Equipment manuals and materials procurement documentation utilized in connection
with the Operations, but excluding (i) any Intellectual Property

Execution Copy

20



--------------------------------------------------------------------------------



 



    rights of the Seller or the Designated Sellers related to the Operations or
otherwise, (ii) any and all technical information, including relating to
Products, designs, specifications, test software, testing tools, testing
processes or system architecture together with any and all Intellectual Property
rights therein; (iii) employee data, except for the Employee Information; and
(iv) Contracts, the Company-Wide Contracts and the IS Software.   (168)  
“Ottawa Lab 2/Lab 10 Facility” means the facility located at 3500 Carling
Avenue, Ottawa, Ontario, Canada K2H 8E9.   (169)   “Owned Equipment” means the
machinery, equipment, furniture, hardware tools and test sets, associated spare
parts and supplies and all other tangible personal property owned by the Seller,
any of the Designated Sellers or French Newco and used primarily in the
Operations, all of which are listed, and are located at, the locations
referenced on Schedule 2.1(1)(d), including assets forming the subject of Open
Purchase Orders for equipment that has been delivered to the Seller or the
Designated Sellers French Newco as of the relevant Closing Date, together with
all of Seller’s and Designated Seller’s rights as a licensee with respect to any
operating software forming part of such equipment at the time of its purchase by
the Seller or Designated Seller French Newco, but excluding Equipment at Third
Party Locations and equipment located at the Shared Labs.   (170)   “Party” or
“Parties” means individually or collectively, as the case may be, the Seller,
the Designated Sellers, the Purchaser and the Designated Purchasers.   (171)  
“Patent Cross Licences” means the reciprocal patent and patent rights cross
licence agreements between the Seller or any of its Affiliates and third
Persons.   (172)   “PCs” means, with respect to any Closing, those personal
computers and UNIX workstations, including lap-top and desk-top computers, used
primarily by Employees of the relevant Designated Seller or the Seller in the
relevant part of the Operations.   (173)   “Permitted Encumbrances” means
(i) real property Liens, if any, attaching to the Chateaudun Facility not
material in nature and that, individually or in the aggregate, do not materially
interfere with or affect the conduct of the Operations or the use or value of
the Assets; (ii) Liens for Taxes or governmental assessments, charges or claims
the payment of which is not yet due, or for Taxes the validity of which are
being contested in good faith by appropriate proceedings or arising or
potentially arising under statutory provisions that have not at the time been
filed and of which written notice has

Execution Copy

21



--------------------------------------------------------------------------------



 



    not been served pursuant to Law; (iii) statutory Liens of landlords and
Liens of carriers, warehousemen, mechanics, materialmen and other similar
Persons and other Liens imposed by Law incurred in the ordinary course of
business for sums not yet delinquent or overdue or which are being contested in
good faith; (iv) Liens relating to deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security; (v) Liens relating to the executory obligations
of Seller or any Designated Seller under any leases intended as security; and
(vi) any other Liens set forth in Schedule 1.1(173); provided, however, that,
with respect to each of clauses (i) through (vi), to the extent that any such
Lien relates to, or secures the payment of, a liability that is required to be
accrued under GAAP, such Lien shall only be a Permitted Encumbrance to the
extent that such liability is included in the Facility/Design Closing Net Assets
Statement (or, in the case of any such liability existing or the Closing Date,
the Closing Statement of Assets and Liabilities) in conformity with GAAP, or
such liability constitutes an Excluded Liability for which Seller remains
responsible.   (174)   “Person” means an individual, a partnership, a
corporation, an association, a limited or unlimited liability company, a joint
stock company, a trust, a joint venture, an unincorporated organization or a
Government Entity.   (175)   “Post-Execution Schedules” means Schedule 1.1(125)
(Leased Equipment), Schedule 1.1(63) (Equipment at Third Party Locations) and
Schedule 2.6 (List of PCS and Ancillary Equipment to be Transferred).   (176)  
“Potential Contributor” has the meaning set forth in Section 7.11.   (177)  
“PRBA” has the meaning set forth in Exhibit D-4.   (178)   “Pre-Closing
Schedules” means

         
 
  Schedule 1.1(57)   End of Life Inventory

  Schedule 1.1(63)   Equipment at Third Party Locations

  Schedule 1.1(113)   Inventory

  Schedule 1.1(125)   Leased Equipment

  Schedule 1.1(200)   Repair Inventory

  Schedule 2.1(1)(d)   Owned Equipment

  Schedule 2.1(1)(n)   Security Deposits

  Schedule 2.1(1)(q)   Prepaid Expenses

  Schedule 4.12(9)   Employee Accrued and Unused Vacation

Execution Copy

22



--------------------------------------------------------------------------------



 



         

  Schedule 4.15(1)   Inventory Forecast



(179)   “Prepaid Expenses” has the meaning set forth in Section 2.1(1)(q).  
(180)   “Primary Party” means each of the Seller and the Purchaser.   (181)  
“Products” means the products listed in the exhibits VSHA which related to the
applicable Facility/Design Closing.   (182)   “Promissory Notes” means the
promissory notes evidencing the obligation of each respective Designated
Purchaser to pay any amount of the Purchase Price, which is due and payable by
it after the relevant Facility/Design Closing Date, in the form attached hereto
as Exhibit O.   (183)   “Purchase Price” has the meaning set forth in
Section 2.3(1).   (184)   “Purchaser” has the meaning set forth in the preamble
to this Agreement.   (185)   “Purchaser Cap” has the meaning set forth in
Section 7.4(3).   (186)   “Purchaser Indemnitees” has the meaning set forth in
Section 7.2.   (187)   “Purchaser One-Time Deductible” has the meaning set forth
in Section 7.4(3).   (188)   “Purchaser Threshold” has the meaning set forth in
Section 7.4(3).   (189)   “Purchaser’s Employee Plans” means any pension plan,
supplemental pension plan, profit sharing plan, savings plan, retirement savings
plan, bonus plan, incentive compensation plan, deferred compensation plan, stock
purchase plan, stock option plan, employee benefit plan, vacation plan, leave of
absence plan, employee assistance plan, automobile leasing/subsidy/allowance
plan, relocation plan, family support plan, retirement plan, medical,
hospitalization or life insurance plan, disability plan, sick leave plan,
redundancy or severance plan, retention agreement, death benefit plan,
compensation arrangement, including any base salary arrangement, overtime
policy, on-call policy or call-in policy, or any other plan, program,
arrangement, policy or practice that is or will be maintained or otherwise
contributed to, or is or will be required to be contributed to, by or on behalf
of the Purchaser or Purchaser’s Affiliates, and in respect of which Transferring
Employees will be eligible to participate on or immediately after the applicable
Employment Transfer Date.

Execution Copy

23



--------------------------------------------------------------------------------



 



(190)   “Quebec Employee” means an employee of the Seller or Designated Sellers
based in Quebec and listed on Schedule 4.12(1), as such schedule may be updated
at or immediately prior to the applicable Employment Transfer Date.   (191)  
“Quebec Employment Notice” has the meaning set forth in Exhibit D-5.   (192)  
“Quebec Transferring Employee” has the meaning set forth in Exhibit D-5.   (193)
  “Real Estate” means the buildings and land located at the Chateaudun Facility
that is owned by Nortel or an Affiliate thereof.   (194)   “Real Property Lease”
means the lease agreements to be entered into by the Parties for the lease of
space by the Purchaser at the Montreal OPTO 1 Facility, Montreal BAN 3 Facility,
the Calgary Westwinds Facility and the Monkstown Facility, and by the Seller or
Designated Seller as lessee of the Chateaudun Facility, in the form attached
hereto as Exhibit C (with such variations as are necessary to reflect local law,
but which variations shall not impose any additional material obligations on any
Party, or materially reduce the rights of any Party in relation to the terms and
conditions of this Agreement, without such Party’s consent).   (195)  
“Reference Date” means the applicable date of reference for each Facility/Design
Net Asset Statement which shall be the last day of the most recent month which
is at least thirty (30) days before each applicable Facility/Design Closing.  
(196)   “Refundable Transfer Tax” means any Transfer Tax (or portion thereof)
incurred in connection with the transactions contemplated in this Agreement
which is refundable to (or can be taken as a credit against other taxes owed by)
the Purchaser or Designated Purchaser, as applicable. For the avoidance of
doubt, value-added and goods and services taxes shall be treated as Refundable
Transfer Taxes and U.S. and Canadian sales taxes, stamp duty or registration
taxes shall not be treated as Refundable Transfer Taxes.   (197)   “Regulation”
has the meaning set forth in Section 8.2(4)(b).   (198)   “Remediation Work” has
the meaning set forth in Section 5.11.   (199)   “Repair Employee” means an
Employee who is identified as such and whose name is listed on
Schedule 1.1(199), as such schedule may be updated at or immediately prior to
the applicable Employment Transfer Date.   (200)   “Repair Inventory” means
repair inventory (including applicable labour and overhead and other capitalized
costs, if any) listed on, and located at the locations referenced in
Schedule 1.1(200).

Execution Copy

24



--------------------------------------------------------------------------------



 



(201)   “Repair Services Agreement” means the agreement in the form attached
hereto as Exhibit G.   (202)   “Residual Knowledge” means the concepts or ideas
related to, but not embodied in tangible form, the Operations, and
unintentionally retained in the unaided memory of a Transferring Employee who
has or has had access to such concepts or ideas; provided, however, that neither
Purchaser nor Designated Purchasers, nor their Affiliate, shall encourage, or
shall have encouraged, the Transferring Employees to commit such concepts or
ideas to memory for later use.   (203)   “Reworked Bonepile Inventory” refers to
Bonepile Inventory that the Purchaser or Designated Purchasers has re-worked
(including returning to supplier for credit) or re-treated to become useable
Inventory.   (204)   “Second Party” has the meaning set forth in Section 7.4(5).
  (205)   “Secured Assets” has the meaning set forth in Section 5.32.   (206)  
“Security Documentation” refers to a general security agreement and ancillary
instruments and registrations (including requisite acknowledgments and
subordinations from existing secured creditors) provided by the Purchaser and
Designated Purchasers in favour of the Seller and Designated Sellers sufficient
to obtain a first priority (subject to permitted encumbrances) fully perfected
security interest in the shares of French Newco, Equipment, and Inventory (for
as long as any of the Purchase Price has not been paid by Purchaser and
Designated Purchasers) securing the indebtedness evidenced by the Promissory
Notes, minus one hundred million dollars ($100,000,000).   (207)   “Seller” has
the meaning set forth in the preamble to this Agreement.   (208)   “Seller Cap”
has the meaning set forth in Section 7.4(1).   (209)   “Seller Indemnitees” has
the meaning set forth in Section 7.3.   (210)   “Seller One-Time Deductible” has
the meaning set forth in Section 7.4(1).   (211)   “Seller Threshold” has the
meaning set forth in Section 7.4(1).   (212)   “Seller’s Employee Plans” means
any pension plan, supplemental pension plan, profit sharing plan, savings plan,
retirement savings plan, bonus plan, incentive compensation plan, deferred
compensation plan, stock purchase plan, stock option plan, employee benefit
plan, vacation plan, leave of absence plan, employee assistance plan, automobile
leasing/subsidy/ allowance plan, relocation plan, family support plan,
retirement plan,

Execution Copy

25



--------------------------------------------------------------------------------



 



    medical, hospitalization or life insurance plan, disability plan, sick leave
plan, redundancy or severance plan, retention agreement, death benefit plan,
compensation arrangement, including any base salary arrangement, overtime
policy, on-call policy or call-in policy, or any other plan, program,
arrangement, policy or practice that is maintained or otherwise contributed to,
or required to be contributed to, by or on behalf of the Seller or any of the
Designated Sellers with respect to Employees in effect as at of the Employment
Transfer Date.   (213)   “Seller’s Stock Plans” means Nortel Networks 1986 and
2000 stock option plans, the Nortel Networks Stock Purchase Plans and the Plan
d’Epargne D’Enterprise (i.e., the Nortel Networks French company savings plan).
  (214)   “Shared Labs” means laboratories owned by the Seller or Designated
Sellers and used by the Design Employees and other Seller or Designated Sellers
design employees (including the Ottawa hardware sustaining lab, the Ottawa
software sustaining lab and Monkstown hardware and software sustaining labs).  
(215)   “Shared Services Agreement” means the Shared Services Agreement between
the Seller and the Purchaser to be executed on the first Closing Date, in the
form attached hereto as Exhibit B.   (216)   “Single Use Desktop Software” means
the software which is licensed to the Seller or its Affiliates under a
transferable, shrink-wrap or click-wrap license agreement for use on a single
computer and is, as of the Effective Time, installed on any of the PCs.   (217)
  “Skilled Trade Employee” means an Employee who is employed in a position that
is recognized as a skilled trade occupation under the CUCW Collective Labour
Agreement.   (218)   “Subsequent Equipment Put Period” has the meaning set forth
in Section 5.16(1).   (219)   “Subsequent Equipment Usage Period” shall mean the
period which starts at the end of the twelfth (12th) month after the applicable
Closing Date and continues through to the end of the fifteenth (15th) month
after the applicable Closing Date.   (220)   “Subsequent Obsolete Equipment”
means all Equipment that (a) is not yet fully depreciated at the end of the
Equipment Usage Period, (b) was forecasted by the Purchaser or Designated
Purchasers or Affiliates at the end of the Equipment Usage Period to be used to
meet Product supply requirements, or otherwise to be in use by the Purchaser or
Designated

Execution Copy

26



--------------------------------------------------------------------------------



 



    Purchasers or Affiliates, and (c) was not used in the Operations, or
otherwise in use by the Purchaser or Designated Purchasers or Affiliates during
the Subsequent Equipment Usage Period.   (221)   “Subsequent Obsolete Equipment
Put Option” has the meaning set forth in Section 5.16(1).   (222)   “Sustaining
Design Services” shall have the meaning set forth in the Amended and Restated
Contract Manufacturing Services Agreement.   (223)   “Substitutable Equipment”
means, with respect to any Equipment which ceases to be in use by Purchaser or
one of its Affiliates thereof during the applicable put period, any equipment
which the Purchaser or one of its Affiliates thereof purchases or leases after
such Equipment has ceased being in use by Purchaser or one of its Affiliates
thereof, if (i) such Equipment is of the same kind, or suitable for the same
purpose, as such other equipment, and is configured (or is readily configurable
without significant cost or delay) for the same purpose as such other equipment,
and (ii) either is located at the same Facility as such Equipment or at another
facility of Purchaser or one of its Affiliates thereof to which such Equipment
could have been transported at reasonable cost and without significant
disruption to operations.   (224)   “Tax” means any domestic or foreign federal,
state, local, provincial, or municipal taxes or other impositions by any
Government Entity, including the following taxes and impositions: net income,
gross income, individual income, capital, value added, goods and services, gross
receipts, sales, use, ad valorem, business rates, transfer, franchise, profits,
business, real property, gains, service, service use, withholding, payroll,
employment, social security, excise, severance, occupation, premium, property,
customs, duties or other type of fiscal levy and all other taxes, fees,
assessments, deductions, withholdings or charges of any kind whatsoever,
together with any interest and penalties, additions to tax or additional amounts
imposed or assessed with respect thereto.   (225)   “Tax Benefit” means, with
respect to any Loss incurred by an Indemnified Party, the present value of all
Tax deductions, other reductions in taxable income and Tax credits to the
Indemnified Party as a result of incurring or paying the Loss indemnified, net
of any reduction in Tax credit or Tax deduction, or increase in taxable income
incurred by the Indemnified Party as a result of receiving the indemnification
payment hereunder with respect to such Loss.   (226)   “Tax Return” means any
return, declaration (including estimated Tax), report, statement, claim for
refund or credit, or information return or

Execution Copy

27



--------------------------------------------------------------------------------



 



    statement relating to Taxes, including information returns or reports with
respect to backup withholding and payments to Third Parties, and any schedule or
attachment relating to any of the foregoing or any amendment thereof.   (227)  
“Third Party” means any non-Affiliate of the Parties.   (228)   “Third Party
Action” has the meaning set forth in Section 7.5(1).   (229)   “Third Party
Licenses” means licenses and other agreements, other than the Patent Cross
Licences and the Corporate Desktop Software, and licenses for the Transferred
Business Applications, pursuant to which any Third Party has granted the Seller
or any Affiliates of the Seller any rights in Intellectual Property used in the
Operations.   (230)   “Total Purchaser CPP/QPP/EI Payments” shall mean the total
amount of CPP/QPP/EI Tax paid by the Purchaser or a Designated Purchaser with
respect to the Transferring Employees in the calendar year in which the Closing
applicable to such Transferring Employees occurs.   (231)   “Total Seller
CPP/QPP/EI Payments” shall mean, with respect to the Employees who following the
applicable Closing become Transferring Employees, the total amount of CPP/QPP/EI
Tax paid by the Seller or a Designated Seller in the calendar year in which the
Closing applicable to such Transferring Employees occurs.   (232)   “Transaction
Documents” means this Agreement, each Local Sale Agreement, each Real Property
Lease, the Amended and Restated Master Contract Manufacturing Services
Agreement, the Confidentiality Agreement, the Shared Services Agreement, the
Licenses of Space, the Nortel Propriety Software License Agreement, the Repair
Services Agreement, the Logistics Services Agreement, the Brazil Asset Purchase
Agreement and all other ancillary agreements to be entered into or documentation
delivered by any Party pursuant to this Agreement or any Local Sale Agreement.  
(233)   “Transfer Date” has the meaning set forth in Section 2.6(3).   (234)  
“Transfer Fees” means all registration, transfer, conveyance, recording, license
and other similar fees, expenses or charges.   (235)   “Transfer Regulations”
means the legislation implementing or having the effect of implementing the
provisions of the European Union Directive 2001/23/EEC (March 12, 2001), as
amended, and any other applicable provision affecting the transfer of employees
under applicable Law (including but not limited to the Transfer of Undertakings
(Protection of

Execution Copy

28



--------------------------------------------------------------------------------



 



    Employment) Regulation 1981 as enacted by Northern Ireland legislation and
as amended, article 122.12 of the French Labour Code.   (236)   “Transfer Taxes”
means all goods and services, sales, land transfer, gross receipt, documentary,
value-added, stamp duties, and all other similar taxes, duties, registration
charges or other like charges related to the transactions contemplated in this
Agreement together with any interest and penalties, additions to tax or
additional amounts imposed or assessed with respect thereto.   (237)   “Transfer
Value” has the meaning set forth in Section 2.6(3).   (238)   “Transferable
Equipment” has the meaning set forth in Section 5.14(2).   (239)   “Transferable
Equipment Transfer Date” has the meaning set forth in Section 5.14(2).   (240)  
“Transferable Equipment Transfer Value” has the meaning set forth in
Section 5.14(2).   (241)   “Transferred Business Applications” means the
software applications licensed to the Seller or a Designated Seller and used
primarily in the Operations, all of which are identified on Schedule 1.1(118).  
(242)   “Transferring Employee” means, with respect to any Closing, any Employee
who (i) accepts an Employment Offer by the Purchaser or the relevant Designated
Purchaser and commences employment with the Purchaser or one of the Designated
Purchasers on the Employment Transfer Date; or (ii) whose employment is
otherwise transferred on the Employment Transfer Date to the Purchaser or one of
the Designated Purchasers pursuant to this Agreement the CUCW Collective Labour
Agreement and/or applicable Law; (iii) or is an employee of French Newco at the
time of the applicable Closing Date.   (243)   “Transition Payment” has the
meaning set forth in Section 5.18.   (244)   “Trued Up Employee Schedules” has
the meaning set forth in Section 5.1 (3)(b).   (245)   “UK Design Employees”
means a Design Employee of the Seller or Designated Sellers based in the U.K.
and listed on Schedule 1.1(44), as such schedule may be updated at or
immediately prior to the applicable Employment Transfer Date.

Execution Copy

29



--------------------------------------------------------------------------------



 



(246)   “UK Employee” means an employee of the Seller or the Designated Sellers
based in the UK and listed on Schedule 4.12(1), as such schedule may be updated
at or immediately prior to the applicable Employment Transfer Date.   (247)  
“UK Employment Commitment” has the meaning set forth in Exhibit D-1.   (248)  
“UK Employment Offer” has the meaning set forth in Exhibit D-1.   (249)   “UK
Transferring Employees” has the meaning set forth in Exhibit D-1.   (250)  
“Unassigned Finished Goods Inventory” means all Inventory purchased by the
Purchaser and the Designated Purchasers under this Agreement that is finished
goods not assigned to a specific customer order as of the applicable Closing,
referenced as such on Schedule 1.1(113).   (251)   “Unassigned Finished Goods
Put Option” has the meaning set forth in Section 5.15(1).   (252)   “Unassigned
Finished Goods Put Period” means the ninety (90) day period after the applicable
Closing Date.   (253)   “Unrepairable Bonepile Inventory” means Bonepile
Inventory which is not subsequently converted to Reworked Bonepile Inventory
during the Bonepile Inventory Put Period.   (254)   “Unused Inventory” means
(i) Inventory purchased by the Purchaser or Designated Purchasers under this
Agreement; and (ii) other materials on order through Open Purchase Orders,
referenced as such on Schedule 1.1(113), and that are not cancellable at any
time during the Inventory Put Period, and, in each case, which are not sold
during the Inventory Put Period and are physically held and usable by the
Purchaser or Designated Purchaser at the end of the Inventory Put Period.  
(255)   “Unused Inventory Put Option” has the meaning set forth in
Section 5.15(1).   (256)   “Unused Unassigned Finished Goods Inventory” means
Unassigned Finished Goods Inventory that is not sold during the Unassigned
Finished Goods Put Period and is physically held and [usable] by the Purchaser
or Designated Purchaser at the end of the Unassigned Finished Goods Put Period.
  (257)   “U.S. Employee” means an employee of the Seller or the Designated
Sellers based in the U.S. and listed on Schedule 4.12(1), as updated on or
immediately prior to the applicable Employment Transfer Date.

Execution Copy

30



--------------------------------------------------------------------------------



 



(258)   “U.S. Employment Offer” has the meaning set forth in Exhibit D-9A.  
(259)   “U.S. Leave Employee” has the meaning set forth in Exhibit D-9A.   (260)
  “U.S. Transferring Employee” has the meaning set forth in Exhibit D-9A.  
(261)   “U.S. Visa Employee” has the meaning set forth in Exhibit D-9A.   (262)
  “Visa Employees” has the meaning set forth in Section 4.12(6).   (263)  
“VSHA” means individually or collectively the virtual systems house agreements
attached as exhibits to the Amended and Restated Master Contract Manufacturing
Services Agreement.



Section 1.2   Including

     The words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”.



Section 1.3   Material

     The word “material” shall be interpreted having regard inter alia to the
quantum of the Purchase Price.



Section 1.4   Articles and Sections

     The words “Article” or “Section” followed by a number mean and refer to the
specified Article or Section of this Agreement, unless otherwise noted.

ARTICLE 2
PURCHASE AND SALE OF ASSETS: THE CLOSING



Section 2.1   Purchase and Sale



(1)   Assets. On the terms and subject to the conditions set forth in this
Agreement and each Local Sale Agreement, at each applicable Facility/Design
Closing the Purchaser shall cause the relevant Designated Purchaser set forth in
Schedule 1.1 to purchase from the relevant Designated Seller (the name of which
is set forth opposite the Designated Purchaser in Schedule 1.1), and the Seller
shall cause the relevant Designated Seller to sell, convey, assign, transfer and
deliver to the relevant Designated Purchaser, all of the Seller’s and such
Designated Seller’s rights, title and interest in and to the following assets
(such assets referred to herein individually as the “Facility/Design Assets” for
each applicable Facility/Design Closing, and collectively herein as the
“Assets”):



  (a)   the Inventory as of the Effective Time, excluding (i) any Inventory not
forecasted to be used in the twelve (12) months immediately following

Execution Copy

31



--------------------------------------------------------------------------------



 



      the applicable Closing Date based on the Seller’s forecasts of orders to
be fulfilled (which forecast is set forth in Schedule 4.15(1)), and
(ii) Excluded Bonepile Inventory;     (b)   the End of Life Inventory as of the
Effective Time; provided, however, that:



  (i)   any End of Life Inventory exceeding 3% of the total projected annual
global revenue for the Purchaser and its Affiliates from the Products as set
forth in Schedule 4.15(1) (which shall include for the purpose of calculating
the 3% cap all End of Life Inventory sold pursuant to the provisions of the
Brazil Asset Purchase Agreement) shall not be an Asset and shall be dealt with
on a consignment basis as set forth in the Amended and Restated Master Contract
Manufacturing Services Agreement (“End of Life Inventory Cap”); and     (ii)  
should any of Facility/Design Closings not occur as a result of a termination of
the Agreement in accordance with Section 9.2, the Parties shall negotiate in
good faith to readjust the End of Life Inventory Cap to reflect the impact of
the Facility/Design Closings that did not occur;



  (c)   the Repair Inventory as of the Effective Time, excluding any Repair
Inventory not forecasted to be used in the twelve (12) months immediately
following the applicable Closing Date based on Seller’s forecasts of repair
orders to be fulfilled (which forecast is set forth in Schedule 4.15(1));    
(d)   the Owned Equipment;     (e)   the Equipment at Third Party Locations;    
(f)   the Assumed Contracts (but excluding any amounts owing prior to or with
respect to periods prior to, or goods purchased or services performed prior to,
the applicable Closing pursuant to an Assumed Contract, save and except with
respect to Open Purchase Orders;     (g)   the Transferred Business
Applications;     (h)   Single Use Desktop Software;     (i)   the Open Purchase
Orders as of the Effective Time;

Execution Copy

32



--------------------------------------------------------------------------------



 



  (j)   the Operations Information currently used in or relating to the country
to which such Closing relates, subject to the Seller’s or Designated Sellers’
right to retain a copy of such material to comply with applicable Law or with a
third party agreement;     (k)   the Employee Information;     (l)   to the
extent assignable, the Operating Permits;     (m)   certain owned PCs and
ancillary equipment in accordance with the terms of Section 2.6(3);     (n)  
the security deposits or advances deposited or paid by or on behalf of the
Seller or the applicable Designated Seller as lessee or sublessee or pursuant to
any Assumed Contract all of which will be listed or otherwise described on
Schedule 2.1(1)(n);     (o)   to the extent assignable, all warranty rights and
associated claims of the Seller or the applicable Designated Seller with respect
to all manufacturers’ warranties covering the Owned Equipment (the “Equipment
Warranties”);     (p)   all of the share capital, and any outstanding
indebtedness owed to Seller or any Designated Seller, of French Newco;     (q)  
The prepaid expenses of the Seller or the applicable Designated Seller relating
to the Operations or the Assets (the “Prepaid Expenses”), all of which will be
listed on Schedule 2.1(1)(q); and     (r)   goodwill (which shall not be deemed
to include any Intellectual Property).



(2)   Excluded Assets. Notwithstanding anything in this Section 2.1 or elsewhere
in this Agreement to the contrary or anything to the contrary in any other
Transaction Document, the Assets shall not include the following (collectively,
the “Excluded Assets”):



  (a)   any cash and cash equivalents, accounts and notes receivable and
securities (including capital stock of Affiliates) of the Seller or any of its
Affiliates (including all intercompany and intracompany receivables, all bank
account balances and all petty cash);     (b)   any amounts payable to or claims
or causes of action of the Seller or any of its Affiliates in respect of Taxes,
including duty drawbacks, Tax credits and Taxes refundable to the Seller or any
of its Affiliates in

Execution Copy

33



--------------------------------------------------------------------------------



 



      respect of transactions prior to the Effective Time or in respect of the
period or portion thereof ending on or prior to the Effective Time;     (c)  
any refunds due from, or payments due on, claims with the insurers of Seller or
any of its Affiliates in respect of losses arising prior to the Effective Time;
    (d)   all books, documents, records and files prepared in connection with or
relating to the transactions contemplated by this Agreement, including bids
received from other parties and analyses relating to the Operations;     (e)  
other than the Assumed Contracts and the license agreements for Transferred
Business Applications, any rights of the Seller or any of its Affiliates under
any contract, arrangement or agreement (including this Agreement, any other
Transaction Document or any of the Company-Wide Contracts);     (f)   any and
all Intellectual Property owned by or licensed to the Seller or any of its
Affiliates (and any tangible embodiments of any such property), including any
rights in the Third Party Licenses, any Patent Cross License, Design Tools, any
computer software and the Network Identifiers, other than Sellers’ or Designated
Sellers’ rights or interests in Intellectual Property licensed to the Seller or
its Affiliates in a Transferred Business Applications;     (g)   any and all
employee data, other than the Employee Information;     (h)   such portion of
the Operations Information that the Seller or Seller’s Affiliates are, in the
reasonable opinion of Seller’s counsel, required by Law or by agreement with a
Third Party to retain and competitively sensitive information regarding
Contracts which are not Assumed Contracts, or license agreements for Transferred
Business Applications, provided that the Purchaser shall be provided copies of
such material unless contrary to Law or agreement with a Third Party;     (i)  
any asset of the Seller or any of the Seller’s Affiliates that would constitute
an Asset (if owned by the Seller or a Designated Seller on the relevant Closing
Date) that is conveyed or otherwise disposed of during the period from the date
hereof until the relevant Closing Date (y) in the ordinary course of business
and not in violation of the terms of this Agreement or (z) as otherwise
expressly permitted by the terms of this Agreement;     (j)   the Seller’s
Employee Plans;

Execution Copy

34



--------------------------------------------------------------------------------



 



  (k)   title to the Leased Equipment;     (l)   the Corporate Desktop Software;
    (m)   the Excluded Business Applications and the Licensed Business
Applications;     (n)   the Shared Labs and the equipment located therein;    
(o)   Obsolete Equipment;     (p)   the other assets and rights listed or
described in Schedule 2.1(2)(p); and     (q)   any and all other assets or
rights of the Seller or the Seller’s Affiliates not specifically included in
Section 2.1(1).



(3)   Non-Assignable Assets. Notwithstanding anything contained herein to the
contrary, Section 2.1 of this Agreement shall not require the assignment or
sublicense of any of the Assumed Contracts, or license agreement for the
Transferred Business Applications licensed to Seller or Designated Sellers by
Third Parties, if any assignment or attempted assignment of the same without the
consent of any Person, other than of the Seller or any of its Affiliates, would
constitute a breach thereof, or if such Assumed Contract or license agreements
for the Transferred Business Applications may not, by virtue of Law, be assigned
or sublicensed and (the requirement for such consent is disclosed with respect
to such Assumed Contract or Transferred Business Applications in
Schedule 1.1(37) (the “Non-Assignable Assets”). The Seller shall, prior to and
after the applicable Closing Date, and shall cause the Designated Sellers to,
use their commercially reasonable efforts, and the Purchaser shall cooperate in
all reasonable respects with the Seller, to obtain all consents and waivers and
to resolve all impracticalities of assignments or transfers necessary to convey
(or sublicense, in the case of Assumed Contracts, or license agreements for the
Transferred Business Applications consisting of licenses that are not assignable
without the consent of the licensor) any of the Assets to the Purchaser;
provided, however, that except as otherwise provided in Section 5.9, such
efforts by the Seller or any Designated Seller shall not include any requirement
of the Seller or any of its Affiliates to pay money, commence any litigation, or
offer or grant any accommodation, financial or otherwise, to any Third Party,
except that the Seller and the applicable Designated Seller, on the one hand,
and the Purchaser and applicable Designated Purchaser, on the other hand, shall
each pay half of any amounts that are required under the terms of such Assumed
Contracts or Transferred Business Applications to be paid in connection with
such assignment or sublicense, or provided to have been paid prior to the

Execution Copy

35



--------------------------------------------------------------------------------



 



    applicable Closing Date (including any payments for maintenance and support
for periods, or portions, therefore, ending before the applicable Closing Date).
If any such Non-Assignable Assets are not able to be assigned or transferred
(whether because a consent in respect of any Non-Assignable Assets could not be
obtained or otherwise), (x) the Seller shall (and shall cause the Designated
Sellers to) use their commercially reasonable efforts (it being understood that
such efforts shall not include any requirement of the Seller or any of its
Affiliates to pay money, commence litigation, or offer or grant any
accommodation, financial or otherwise, other than provided above, to provide or
cause to be provided to the Purchaser, to the extent permitted by applicable
Law, the benefits of any such Non-Assignable Assets and cooperate with Purchaser
or the applicable Designated Purchaser in any reasonable arrangement designed to
provide Purchaser or the applicable Designated Purchaser the material benefits
intended to be assigned under the relevant Asset, including enforcement at the
cost and for the account of Purchaser or a Designated Purchaser of any and all
rights of Seller or the applicable Designated Seller against the other party
thereto arising out of the breach or cancellation thereof by such other party or
otherwise; (y) the Seller shall (to the extent the Purchaser has undertaken the
responsibilities thereunder) promptly pay or cause to be paid to the Purchaser
all monies received by the Seller or any of its Affiliates with respect to any
such Non-Assignable Asset; and (z) the Purchaser shall, to the extent the Seller
or Seller’s Affiliates are able to provide the benefits of such Non-Assignable
Assets and comply with (y) above, perform and discharge on behalf of each of the
Seller or any Designated Seller all of the Seller’s or such Designated Seller’s
debts, liabilities, obligations or commitments, if any, thereunder, and subject
to and in accordance with the provisions thereof.



Section 2.2   Assumed Liabilities



(1)   On the terms and subject to the conditions set forth in this Agreement and
the Local Sale Agreements, at each applicable Facility/Design Closing the
Purchaser shall cause the relevant Designated Purchaser to assume and become
responsible for, and to perform, discharge and pay when due, and indemnify the
Seller and its Affiliates against and hold each of them harmless from, the
following obligations and liabilities, whether known or unknown, absolute,
contingent, determined, determinable or otherwise, if the grounds or facts for
such obligations and liabilities came into existence or arose after the
applicable Facility/Design Closing (or, in the case of Section 2.2(1)(a),
whether accrued, presently in existence or arising hereafter) and were relating
to or arising out of the applicable Facility/Design Assets (such obligations and
liabilities are referred to individually herein as the “Facility/Design Assumed
Liabilities” for each applicable Facility/Design

Execution Copy

36



--------------------------------------------------------------------------------



 



    Closing and all Facility/Design Assumed Liabilities are collectively
referred to herein as the “Assumed Liabilities”):



  (a)   except as otherwise specified in Section 2.2(2)(d) or elsewhere in this
Agreement or the Local Sale Agreements, all obligations and liabilities related
to or arising from or in connection with: (A) the employment (or termination of
employment) by the Purchaser or the Designated Purchaser of the Transferring
Employees (or any of them) that arise or accrue on and after such Transferring
Employees’ Employment Transfer Date; (B) the Purchaser’s or the relevant
Designated Purchaser’s Employment Offer, Quebec Employment Notice, and European
Contract of Employment Offer, as applicable, to any Employee; or (C) the failure
of the Purchaser or any of the Designated Purchasers to satisfy their respective
obligations as provided in Article 6, including Exhibit D-1 et. seq.;     (b)  
all obligations or liabilities of Seller or any of its Affiliates with respect
to accrued and unused vacation days, as set out in Schedule 4.12(9), of
Transferring Employees as at the applicable Employment Transfer Date;     (c)  
all executory obligations and liabilities of the Seller or any of its Affiliates
arising from or in connection with the Open Purchase Orders;     (d)   personal
property taxes, other ad valorem taxes, with respect to the Facility/Design
Assets and any other liabilities or obligations relating to Taxes for any period
or portion thereof ending after the Effective Time. For the avoidance of doubt,
such Taxes for the year that includes the applicable Closing Date shall be
allocated pro rata based on the number of days that occur before and after such
Closing, with such Taxes being borne by the Seller based on the ratio of the
number of days in the relevant period prior to the relevant Closing Date to the
total number of days in the actual taxable period with respect to which such
Taxes are assessed, irrespective of when such Taxes are due, become a lien or
are assessed, and such Taxes being borne by the Purchaser based on the ratio of
the number of days in the relevant period after the relevant Closing Date to the
total number of days in the actual taxable period with respect to which such
Taxes are assessed, irrespective of when such Taxes are due, become a lien or
are assessed.



(2)   Notwithstanding anything in this Section 2.2 or elsewhere in this
Agreement or any other Transaction Document to the contrary, the Assumed
Liabilities

Execution Copy

37



--------------------------------------------------------------------------------



 



    shall not include, and neither the Purchaser nor any of its Affiliates will
assume at any of the Closings, any of the following liabilities or obligations
(collectively, “Excluded Liabilities”):



  (a)   liabilities or obligations for indebtedness for borrowed money or
guarantees, or other financial assistance obligations incurred by the Seller or
any of its Affiliates or relating to the Assets;     (b)   warranty and other
liabilities or obligations with respect to products sold by Seller or any
Designated Seller prior to the Effective Time for the relevant Closing;     (c)
  liabilities or obligations of the Seller or the Designated Sellers relating to
the execution, delivery and consummation of this Agreement or the other
Transaction Documents and the transactions contemplated hereby and thereby;    
(d)   liabilities or obligations of the Seller or any of its Affiliates relating
to Taxes for any period or portion thereof ending on or before the Effective
Time for the relevant Closing (except Taxes specifically allocated to or assumed
by the Purchaser or the Designated Purchasers under this Agreement or the Local
Sale Agreements);     (e)   except as specified otherwise in this Agreement or
as may otherwise be required by Law, the liabilities or obligations of the
Seller or any of its Affiliates that relate to or arise from or in connection
with the employment or termination of employment by the Seller or the Designated
Sellers of Transferring Employees on or prior to such Transferring Employees’
Employment Transfer Date, or the employment or termination of employment of any
of Seller’s or such Designated Seller’s employees who are not Transferring
Employees;     (f)   liabilities or obligations arising out of a failure of the
Seller or the Designated Sellers to fulfill their respective obligations as
provided for in Article 6;     (g)   the Environmental Liabilities of the
Seller;     (h)   any amounts owing prior to, or with respect to periods prior
to, or goods purchased or services performed prior to, the applicable Closing
pursuant to an Assumed Contract, save and except with respect to Open Purchase
Orders;     (i)   any and all other liabilities or obligations of the Seller or
any of its Affiliates, whether known or unknown, accrued, absolute, contingent,
 

Execution Copy

38



--------------------------------------------------------------------------------



 



      determined, determinable or otherwise, that are not expressly assumed by
the Purchaser or the Purchaser’s Affiliates pursuant to Section 2.2(1); and    
(j)   any liabilities or obligations of the Seller or Designated Sellers
relating primarily to, or arising under, the Excluded Assets.



    Nothing in this Section 2.2(2) shall be construed to negate any liability or
obligation explicitly assumed by the Purchaser or a Designated Purchaser, or
expressly indemnified by either Party, elsewhere in this Agreement.



Section 2.3   Purchase Price and Payment Procedures



(1)   In full consideration for the transfer of the Facility/Design Assets for
each Facility or for the Design Operations, as the case may be, on the terms and
subject to the conditions of this Agreement and the Local Sale Agreement at each
Facility/Design Closing, the Purchaser shall cause the relevant Designated
Purchaser to assume, the Facility/Design Assumed Liabilities, attributable to
such Closing and pay, or cause to be paid on behalf of the Designated Purchaser,
to the Seller or the relevant Designated Seller, at such Closing, an amount
equal to the estimated Facility/Design Estimated Net Assets Value as of the
Reference Date referred to in the Facility/Design Net Asset Statement (the
“Facility/Design Estimated Net Assets Value”) together with the additional
purchase price set forth in Schedule 1.1 with respect to such Designated
Purchaser. No more than ten (10) nor less than seven (7) Business Days prior to
each Closing Date, Seller shall deliver to Purchaser a statement (the
“Facility/Design Net Asset Statement”), executed on behalf of Seller, setting
forth in reasonable detail the calculation of the Facility/Design Estimated Net
Assets Value in respect of the Assets that are the subject of such Closing,
which shall be accompanied by the applicable schedules of the relevant
Facility/Design Assets and Facility/Design Assumed Liabilities. The
Facility/Design Estimated Net Assets Value together with the additional purchase
price of two hundred million dollars ($200,000,000) as set forth in Schedule 1.1
with respect to such Designated Purchaser for such Closing, shall be referred to
herein as the “Facility/Design Purchase Price”. The sum of Facility/Design
Purchase Prices for all Facilities and the Design Operations, less the sum of
Facility/Design Purchase Prices in respect of Facility/Design Closings which
have not occurred by the date specified in Section 9.2(4), shall be referred to
herein as the “Purchase Price”.   (2)   The Parties have agreed as of the date
hereof to certain advanced cash payments between the Parties related to the
amounts payable pursuant to the terms of this Agreement (the “Cash Flow
Payments”) as set forth in Schedule 2.3(2). The Parties acknowledge that the
Cash Flow Payments strictly relate

Execution Copy

39



--------------------------------------------------------------------------------



 



    to optimization of each Parties cash management objectives in relation to
the transactions contemplated by the Agreement and do not represent agreement
between the Parties as to the amount of any additional purchase price payable in
relation to any of the Facility/Design Closings. As such, the Parties agree that
the Cash Flow Payments may represent an advance or instalment of the two hundred
million dollars ($200,000,000) referenced in Section 2.3(1).   (3)   Subject to
the provisions of Section 2.3(2), at each Facility/Design Closing, the relevant
Designated Purchaser shall pay by wire transfer, to the Seller or applicable
Designated Seller as the case may be, an amount equal to twenty-five percent
(25%) of (i) the applicable Facility/Design Estimated Net Assets Value, plus
(ii) the applicable Cash Flow Payment Amount referenced for such Facility/Design
Closing in Schedule 2.3(2) (collectively the “Initial Payment”). Thereafter,
subject to appropriate adjustments to the Facility/Design Purchase Price for
each Facility/Design Closing pursuant to the provisions of Section 2.4,
Section 7.2 and Section 7.3, the Purchaser shall pay, or cause to be paid, to
Seller (which Seller will accept on behalf of itself and/or the relevant
Designated Seller) the amount of (i) the applicable Facility/Design Estimated
Net Assets Value, plus (ii) the applicable Cash Flow Payment Amount referenced
for such Facility/Design Closing in Schedule 2.3(2), less the Initial Payment
(the “Remaining Closing Amount”) in three (3) equal instalments according to the
following payment schedule:

      Payment Amount

--------------------------------------------------------------------------------

  Payment Due Date

--------------------------------------------------------------------------------

1/3 of Remaining Closing Amount
  Applicable Closing Date + 91 days
1/3 of Remaining Closing Amount
  Applicable Closing Date + 181 days
1/3 of Remaining Closing Amount
  Applicable Closing Date + 271 days



    Notwithstanding the above, for any applicable Facility/Design Closing that
occurs on or after May 1, 2005, the amount of the Initial Payment shall be
one-third (1/3) of the (i) the applicable Facility/Design Estimated Net Assets
Value, plus (ii) the applicable Cash Flow Payment Amount referenced for such
Facility/Design Closing in Schedule 2.3(2), and the Remaining Closing Amount
shall be paid in two (2) equal instalments according to the following payment
schedule:

      Payment Amount

--------------------------------------------------------------------------------

  Payment Due Date

--------------------------------------------------------------------------------

1/2 of Remaining Closing Amount
  Applicable Closing Date + 91 days
1/2 of Remaining Closing Amount
  Applicable Closing Date + 181 days

Execution Copy

40



--------------------------------------------------------------------------------



 



    The obligation to pay each Remaining Closing Amount in respect of each
Facility/Design Closing shall be evidenced by a Promissory Note.       All
payments made pursuant to this Section 2.3 shall be made in the currency
referenced in the applicable VSHA, or otherwise in United States dollars.      
Notwithstanding the above, the amount of each outstanding quarterly payment for
each Facility/Design Closing will be adjusted up or down, as the case may be, to
reflect any adjustments to the Facility/Design Purchase Price, if any, required
pursuant to the provisions of Section 2.4, Section 7.2 and Section 7.3 of this
Agreement.   (4)   Allocation of Purchase Price.



  (a)   The Seller and the Purchaser have allocated on a preliminary basis, each
Facility/Design Purchase Price, for each Facility and the Design Operations as
set forth in Schedule 1.1.     (b)   Such allocations shall be finalized, in
accordance with the preliminary allocations methodology, as promptly as
practicable following the last Closing Date, but in any event not later than ten
(10) Business Days following the final determination of the Purchase Price
pursuant to Section 2.4.     (c)   The Seller and the Purchaser hereby agree to
execute and file or cause to be executed and filed all relevant Tax Returns and
prepare or cause to be prepared all financial statements, returns and other
instruments on the basis of the allocations referred to in Section 2.3(1). None
of the Seller, the Designated Sellers, the Purchasers or the Designated
Purchasers shall take any position on any Tax Return, before any Government
Entity charged with the collection of any Tax, or in any judicial proceeding
that is inconsistent with the allocation of the Purchase Price established
pursuant to Section 2.3(1).     (d)   Except as otherwise provided in this
Agreement, neither the Purchaser nor any of the Designated Purchasers, nor the
Seller nor any of the Designated Sellers, if applicable, shall be responsible
for any Tax liability or any other expense of, in the case of the Purchaser or
any Designated Purchasers, the Seller or any Designated Seller and, in the case
of the Seller or any Designated Seller, the Purchaser or any  

Execution Copy

41



--------------------------------------------------------------------------------



 



      Designated Purchaser, resulting from the reporting and allocations made by
such Party as contemplated by Section 2.3(1).



Section 2.4   Adjustment of Purchase Price.



(1)   Physical Count and Inspection. Within seven (7) calendar days before each
Facility/Design Closing, the Seller or Designated Seller, as the case may be,
shall take a physical count and inspection of the Facility/Design Assets, as of
the Effective Date in accordance with a mutually agreed upon procedure for
conducting such physical count and inspection, to confirm the amount of each
item of Facility/Design Assets and their conformity to any criteria set forth in
this Agreement. Representatives of the Purchaser or the Designated Purchaser, as
the case may be, will be entitled to participate in all aspects of such physical
count and inspection. The Closing Statement of Assets and Liabilities shall, in
respect of the Aggregate Asset Amount, reflect the results of each of the
physical counts of the Assets in respect of each Facility and the Design
Operations, as the case may be, as contemplated in this Section 2.4(1).   (2)  
Closing Statement of Assets and Liabilities. Within sixty (60) days following
the Closing Date for each Facility/Design Closing, the Seller shall prepare and
submit to the Purchaser in accordance with the form set out in Schedule 1.1 a
final statement of the Facility/Design Estimated Net Asset Value, including
Assets acquired, and Assumed Liabilities assumed, at such Closing as at the
applicable Closing Date (the “Closing Statement of Assets and Liabilities”),
which shall contain specific lists of Assets and Assumed Liabilities and shall
be prepared (i) from the books and records maintained by the Seller or the
Designated Sellers, as the case may be, in connection with the Operations (to
the extent consistent with clauses (ii) and (iii) below); (ii) reflecting the
results of the physical inspections contemplated by Section 2.4(1) and any
variances therein from the information set forth in the Facility/Design Net
Asset Statement, and (iii) in accordance with the definitions, guidelines and
assumptions set forth in Section 1.1(79), this Section 2.4(2) and elsewhere in
this Agreement. The Closing Statement of Assets and Liabilities shall fairly
present the aggregate Facility/Design Closing Net Assets Value in accordance
with the terms of this Agreement. Provided the Closing Statement of Assets
conforms to the requirements set forth in Section 1.1(79), the preparation and
examination of the Closing Statement of Assets and Liabilities is not intended
to permit the introduction of different judgments, accounting methods, policies,
practices, procedures, classifications or estimation methodology for purposes of
determining the asset and liability balances from those used in the
Facility/Design Net Asset Statement. Each Party shall provide the other Party
and its representatives with access (on reasonable prior notice) to all relevant
books and records and relevant personnel during the preparation of each Closing
Statement of

Execution Copy

42



--------------------------------------------------------------------------------



 



    Assets and Liabilities and the resolution of any disputes that may arise
under this Section 2.4.   (3)   Review of the Closing Statement of Assets and
Liabilities. The Purchaser and its representatives shall have sixty (60) days
following receipt of the Closing Statement of Assets and Liabilities in which to
review and examine the Closing Statement of Assets and Liabilities and all
accounting procedures, books, records and work papers used in the preparation of
the Closing Statement of Assets and Liabilities and to verify the accuracy,
presentation and other matters related to the preparation of the Closing
Statement of Assets and Liabilities and the conformity of the Facility/Design
Estimated Net Assets Value to the terms of Section 1.1(79). If the Purchaser
determines that the Closing Statement of Assets and Liabilities (a) does not
fairly present any items on such Closing Statement of Assets and Liabilities or
reflects a value for any assets or liabilities that does not conform to the
terms of Section 1.1(79) or includes any Excluded Assets or Excluded
Liabilities, or excludes any Assets or Assumed Liabilities, the Purchaser shall
have the right to propose any adjustment thereto within such sixty (60) day
period. Any such proposed adjustment (an “Adjustment Request”) shall be
submitted by the Purchaser to the Seller within such sixty (60) day period and
shall specify (i) the amount(s) of the Adjustment Request; (ii) the item(s) to
which such Adjustment Request relates; and (iii) the facts and circumstances
supporting such Adjustment Request. Subject to any intentional misrepresentation
and/or fraud, unless the Purchaser notifies the Seller within such sixty
(60) day period that it objects to the Closing Statement of Assets and
Liabilities, such Closing Statement of Assets and Liabilities shall be binding
upon the Seller and the Purchaser. After the end of such sixty (60) day period,
the Purchaser may not introduce additional disagreements with respect to any
item in the Closing Statement of Assets and Liabilities or increase the amount
of any disagreement, and any item not so identified shall be deemed to be agreed
to by the Purchaser and will be final and binding upon the Parties. Similarly, a
disagreement by the Purchaser does not provide any right to the Seller to
introduce any changes to the Closing Statement of Assets and Liabilities not
directly related to the disputed item. To the extent that a disagreement relates
to an error in the Closing Statement of Assets and Liabilities and a similar
error also exists in the Facility/Design Net Asset Statement, then, to the
extent that such disagreement is determined to be an error, the error in the
Closing Statement of Assets and Liabilities and the error in the Facility/Design
Net Asset Statement shall both be corrected in determining the adjustment under
Section 2.4(4). The Seller and the Purchaser shall use their commercially
reasonable efforts for forty-five (45) Business Days following the Seller’s
receipt of any Adjustment Request to agree upon any proposed adjustments to the
Closing Statement of Assets and Liabilities

Execution Copy

43



--------------------------------------------------------------------------------



 



    at issue. If the Purchaser and the Seller, each acting reasonably and in
good faith, are unable to resolve all disagreements properly identified by the
Purchaser pursuant to this Section 2.4(3) within such period, then the disputed
matters shall be submitted to a mutually agreed upon expert from one of the
nationally recognized firms of certified public accountants in the United States
of America that is not the independent auditor of either Party (the “Independent
Accountant”) for resolution. The Independent Accountant will only consider those
items and amounts set forth in the Closing Statement of Assets and Liabilities
as to which the Purchaser and the Seller have disagreed within the time periods
and on the terms specified above, and must resolve the matter in accordance with
the terms and provisions of this Agreement. The Independent Accountant shall
deliver to the Purchaser and the Seller, as promptly as practicable and in any
event within one hundred and twenty (120) days after its appointment, a written
report setting forth the resolution of any such disagreement determined in
accordance with the terms of this Agreement. The Independent Accountant shall
select as a resolution the position of either the Purchaser or the Seller for
each item of disagreement (based solely on presentations and supporting material
provided by the Parties and not pursuant to any independent review) and may not
impose an alternative resolution. The Independent Accountant’s determination
shall be final and binding on the parties. The fees, costs and expenses of the
Independent Accountant relating to this Section 2.4(3) shall be paid as set
forth in Section 9.27.   (4)   Adjustment and Payment Procedures. If the
Facility/Design Closing Net Assets Value set forth on the Closing Statement of
Assets and Liabilities, as finally determined pursuant to Section 2.4(3),
exceeds the Facility/Design Estimated Net Assets Value, the Purchase Price shall
be increased dollar for dollar by the amount of such excess and the Purchaser
shall pay (as noted below in this Section 2.4(4)) to the Seller on behalf of
itself and any applicable Designated Sellers the amount of such excess. If the
value of the Facility/Design Closing Net Assets Value set forth on the Closing
Statement of Assets and Liabilities, as finally determined pursuant to
Section 2.4(3), is less than the Estimated Net Assets Value, the Purchase Price
shall be decreased dollar for dollar by the amount of such deficit and the
Seller shall pay (as noted below in this Section 2.4(4)) to the Purchaser the
amount of such deficit. Once determination of the Facility/Design Closing Net
Assets Value is deemed final in accordance with Section 2.4(3), any amounts
payable pursuant to this Section 2.4(4) shall be made by adjusting the
outstanding quarterly payment amounts of the Purchase Price, if any, owing to
the Seller pursuant to the provision of Section 2.3. If no amounts remain owing
pursuant to the provisions of Section 2.3, such amount shall be paid forthwith
by the applicable Party to the other by wire transfer.

Execution Copy

44



--------------------------------------------------------------------------------



 



Section 2.5   The Closings



(1)   Except to the extent otherwise provided in the applicable Local Sale
Agreement, each closing of the purchase and sale of the Facility/Design Assets
and the assumption of the Facility/Design Assumed Liabilities (each a
“Facility/Design Closing” or a “Closing” and collectively with all
Facility/Design Closings, the “Closings”) shall take place at the offices of
Stikeman Elliott LLP in Toronto, Ontario (or such other place as may be agreed
by the Seller and the Purchaser) commencing at noon local time on the applicable
Closing Date, with effect as of the Effective Time for such Closing (subject to
satisfaction or waiver in writing by the Purchaser and the Seller of their
respective conditions of such Facility/Design Closing set forth in Section 8.1
and Section 8.2 and the relevant Local Asset Sales Agreement) or as soon
thereafter as practicable after the satisfaction or waiver in writing by the
Purchaser and the Seller of their respective conditions relating to such
Facility/Design Closing set forth in Section 8.1 and Section 8.2 and the
relevant Local Asset Sales Agreement, or on such other date as shall be mutually
agreed upon by the Purchaser and the Seller. As of the date of this Agreement,
the Parties anticipate that the Closing for the Design Operations and the
Montreal BAN 1 Facility, Montreal BAN 3 Facility, and Montreal OPTO 1 Facility
will occur on or about November 1, 2004, the Closing for the Calgary Westwinds
Facility will occur on or about February 1, 2005, and the Closing for the
Chateaudun Facility, the Monkstown Facility (other than Design Operations) and
for repair Operations and logistics Operations that are not located at a
Facility, will occur on or about May 1, 2005. The Parties presently intend that
the Design Operations will all be transferred at the same Closing.   (2)   At
each Facility/Design Closing:



  (a)   the Purchaser shall deliver, or cause to be delivered, to the Seller as
agent for the Designated Seller, the Facility/Design Purchase Price as
determined in accordance with Section 2.3(1);           (b)   each Primary Party
shall deliver to the other Primary Party customary reasonable evidence of the
due fulfillment or waiver of each of the conditions to performance of its
obligations set forth in Section 8.1 and Section 8.2, as the case may be, with
respect to such Facility/Design Closing;           (c)   the Seller shall, and
shall cause the relevant Designated Sellers to, and the Purchaser shall, and
shall cause the relevant Designated Purchasers to, enter into and perform their
respective obligations to be

Execution Copy

45



--------------------------------------------------------------------------------



 



      performed at such Facility/Design Closing under the relevant Local Sale
Agreement to which such Facility/Design Closing relates;     (d)   subject to
and on the terms and conditions set forth in this Agreement, the relevant Local
Sale Agreement, and in accordance with applicable Laws, the Purchaser shall
deliver, or cause to be delivered, to the Seller and the relevant Designated
Seller instruments of assumption in form and substance reasonably satisfactory
to the Seller and its counsel evidencing and effecting the assumption by the
Purchaser or its Affiliates of the Facility/Design Assumed Liabilities to be
assumed by the Purchaser and the relevant Designated Purchaser at such
Facility/Design Closing and such other documents as are specifically required by
this Agreement, any other Transaction Document or applicable Law (it being
understood, however, that such instruments shall not require the Purchaser, its
Affiliates or any other Person to make any additional representations,
warranties or covenants, express or implied, not contained in this Agreement or
the relevant Local Sale Agreement); and     (e)   subject to and on the terms
and conditions set forth in this Agreement, the relevant Local Sale Agreement
and in accordance with applicable Laws, the Seller shall deliver or cause to be
delivered to the Purchaser or the relevant Designated Purchaser such
appropriately executed instruments of sale, assignment, transfer and conveyance
in form and substance reasonably satisfactory to the Purchaser and its counsel
evidencing and effecting the sale and transfer to the Purchaser or the relevant
Designated Purchaser of the Facility/Design Assets to which such Facility/Design
Closing relates (it being understood, however, that such instruments shall not
require the Seller or any other Person to make any additional representations,
warranties or covenants, express or implied, not contained in this Agreement or
the relevant Local Sale Agreement).



Section 2.6   Personal Computers



(1)   Seller or the Designated Seller lease certain of the PCs and ancillary
equipment used by the Employees in the Operations (collectively, the “Leased PC
Equipment”). The Parties agree that these PCs and ancillary equipment are not
intended to form part of the Facility/Design Assets. The temporary use by the
Purchaser and the Designated Purchaser, as the case may be, following the
applicable Closing Date of Leased PC Equipment shall be governed by the Shared
Services Agreement.

Execution Copy

46



--------------------------------------------------------------------------------



 



(2)   The Parties acknowledge the Purchaser and its Affiliates may, but shall
not be obligated to, contract with the lessors of such Leased PC Equipment for
the purchase or continued use of such equipment following the expiry of the
Shared Services Agreement.   (3)   Schedule 2.6 lists and separately identifies
each piece of Leased PC Equipment used in the Operations. No later than
(30) days prior to the termination of the applicable “SSA Period” (as that term
is defined in the Shared Services Agreement), the Purchaser shall be entitled to
request that (i) Seller approach the lessor(s) and negotiate on behalf of
Purchaser or a Designated Purchaser, either a buyout of such equipment (in which
case such equipment shall be deemed to Owned Equipment and transferred pursuant
to the terms of this Agreement as part of the transfer of the Facility/Design
Assets for the applicable Facility or the Design Operations, as the case may
be); or (ii) the assignment in whole or in part, and assumption by the Purchaser
of the applicable lease agreements, in which case Seller or the applicable
Designated Seller shall use commercially reasonable efforts to achieve either
(i) or (ii) above, as requested by Purchaser, and in the case of clause
(i) shall make any buy-out payments required under the terms of the applicable
lease to be provided to any applicable lessor. In respect of the Leased PC
Equipment listed on Schedule 2.6 for which title or the lease in respect thereof
is to be transferred, when and if the Seller is able to transfer, or to cause to
be transferred, title to such equipment or the lease in respect thereof to the
Purchaser or the relevant Designated Purchasers, the Seller will notify the
Purchaser of the proposed transfer date (the “Transfer Date”) and the value (the
“Transfer Value”) in the case of a buyout of Leased PC Equipment so being
transferred (which amount will be provided by the lessor of such equipment).
Upon receipt of such notification, the Purchaser or relevant Designated
Purchasers shall promptly advise the Seller whether it wishes to buy out the
Leased PC Equipment and, if it wishes to make such a buy out, upon receipt of a
bill of sale from the Seller evidencing transfer of title of such Leased PC
Equipment, the Purchaser agrees to pay to the Seller as agent for the relevant
Designated Seller on the relevant Transfer Date, (in immediately available funds
in the currency of the applicable equipment contract), the Transfer Value of the
Leased PC Equipment being transferred (and any applicable Transfer Taxes arising
out of either the purchase of Leased PC Equipment by the Seller or any of its
Affiliates or out of the transfer of such Leased PC Equipment to the Purchaser
or the relevant Designated Purchaser hereunder).

Execution Copy

47



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

          The Purchaser hereby represents and warrants to the Seller that as of
the date of the Agreement (or, if made as of a specified date, as of such date):



Section 3.1   Organization and Corporate Power



(1)   The Purchaser is a corporation organized and validly existing under the
laws of Mauritius. Each Designated Purchaser is a corporation organized and
validly existing under the laws of the jurisdiction identified next to such
entity on Schedule 1.1. Each of the Purchaser and the Designated Purchasers has
the requisite corporate power and authority to enter into, deliver and perform
its obligations pursuant to each of the Transaction Documents to which it is or
will become a Party.   (2)   The Purchaser is, and each of the Designated
Purchasers is or on the relevant Closing Date will be, qualified to do business
as contemplated by this Agreement and the Transaction Documents and to own or
lease and operate its properties and assets, including the Assets or the
relevant Facility/Design Assets, as applicable, except to the extent that the
failure to be so qualified would not have a material adverse effect on the
Purchaser’s business.



Section 3.2   Authorization; Binding Effect; No Breach



(1)   The execution, delivery and performance of each Transaction Document to
which the Purchaser or any of the Designated Purchasers is, or on the Closing
Date will be, a Party have been duly authorized by the Purchaser and the
relevant Designated Purchaser, as applicable. Each Transaction Document to which
the Purchaser or a Designated Purchaser is a Party constitutes, or upon
execution thereof will constitute, a valid and binding obligation of the
Purchaser or the Designated Purchaser, as applicable, enforceable against such
Person in accordance with its respective terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization and other
similar Laws affecting generally the enforcement of the rights of contracting
Parties, by provision of Laws regarding the currency of judgments, and subject
to a court’s discretionary authority with respect to the granting of a decree
ordering specific performance or other equitable remedies.   (2)   Except as set
forth in Schedule 3.2(2), the execution, delivery and performance by each of the
Purchaser and the Designated Purchasers of the Transaction Documents to which
the Purchaser or such Designated Purchaser is, or on the Closing Date will be, a
Party do not and will not conflict with or result in a breach of the terms,
conditions or provisions of, constitute a default under, result in a violation
of, or require any authorization, consent,

Execution Copy

48



--------------------------------------------------------------------------------



 



    approval, exemption or other action by or declaration or notice to any third
Person pursuant to (i) the articles, charter or by-laws of the Purchaser or the
relevant Designated Purchaser, (ii) any material agreement, instrument, or other
document to which the Purchaser or the relevant Designated Purchaser is a party
or to which any of its assets is subject or (iii) any Laws to which the
Purchaser, the Designated Purchaser, or any of their assets is subject, except,
in the case of (ii) and (iii) above, for such defaults, violations, actions and
notifications that would not individually or in the aggregate materially hinder
or impair the performance by the Purchaser or the Designated Purchasers of any
of their obligations under any Transaction Document.



Section 3.3   Tax



    Each of the Purchaser and the relevant Designated Purchasers is registered
as follows:



  (a)   Flextronics (Canada) Inc. is registered for purposes of the GST
legislation under registration number 859098303-RT0001, the Retail Sales Tax Act
(Ontario) under registration number 4949-4287, the Act respecting the Quebec
Sales Tax and regulations thereunder under registration 1207205032-TQ0001, and
under any other similar legislation (including value added legislation) in any
other jurisdiction of Canada where the Assets which it is purchasing are
located.           (b)   Flextronics U.K. is registered for VAT in the United
Kingdom under registration number 692231046.           (c)   Flextronics France
is registered for VAT in France under registration number 435 168 091 00013.    
      (d)   Flextronics U.S. is registered for Tennessee sales tax in the United
States.



Section 3.4   Litigation

          There is no Action involving or affecting the Purchaser or any
Designated Purchaser that seeks to enjoin, prevent, alter or delay any of the
transactions contemplated by the Transaction Documents before any Government
Entity or arbitration tribunal and, to the Purchaser’s Knowledge, no such Action
has been threatened in writing.



Section 3.5   Financial Capability

          Each of the Purchaser and the Designated Purchasers has and will have
on each Closing Date and at all times thereafter, sufficient funds available or
financing in place to consummate the transactions contemplated by this Agreement
and the other Transaction Documents and to fulfill all of such Persons’
respective obligations

Execution Copy

49



--------------------------------------------------------------------------------



 



hereunder and thereunder as such obligations become due, including the purchase
of the Assets or the Facility/Design Assets and the assumption of the Assumed
Liabilities or the Facility/Design Assumed Liabilities, as applicable.



Section 3.6   Purchaser’s Employee Plans

          Schedule 3.6 contains a complete and accurate list of all Purchaser’s
Employee Plans. The Purchaser has provided the Seller with a true and complete
copy of the plan document or summary plan description of such plan or, if such
plan document or summary plan description does not exist, an accurate written
summary of such Purchaser’s Employee Plans. No promises or commitments have been
made by the Purchaser or the Purchaser’s Affiliates to amend materially or
terminate any of Purchaser Employee Plans, to decrease materially the
compensation or benefits thereunder or to establish new Purchaser’s Employee
Plans, except as required by Law, or as disclosed in the applicable plan
document, summary plan description, written summary or other written document
provided by the Purchaser to the Seller. Purchaser’s Employee Plans are
administered in all material respects in accordance with their terms and the
Purchaser and the Designated Purchaser meet their obligations in all materials
respects with respect to Purchaser’s Employer Plans. The Purchaser and the
Designated Purchaser maintain and perform under Purchaser’s Employee Plans in
material compliance with all applicable Laws. Except as set forth in
Schedule 3.6, there are no Actions pending (except claims for benefits payable
in the normal operations of Purchaser’s Employee Plans) against or involving the
Purchaser’s Employment Plans or asserting any rights or claims to benefits under
Purchaser’s Employee Plans, or Purchaser, to the Purchaser’s Knowledge, Actions
involving Purchaser’s Employee Plans that have or could be expected to have,
either individually or in the aggregate, a material effect. None of the
Purchaser’s Employee Plans contain any provision for any of the benefits
thereunder to vest, other than vesting of exercisability under Purchaser’s stock
option plan and vesting under pension plans established in accordance with
Exhibits D-1, D-3 and D-5.



Section 3.7   Labour Matters

          Other than the general collective labour agreement (metullargie)
applicable to the Purchaser’s and Designated Purchasers’ employees in France,
neither Purchaser nor any Designated Purchaser is a party to or bound by any
collective bargaining agreement that shall apply to the terms and conditions of
employment of Transferring Employees at the Employment Transfer Date.



Section 3.8   Compliance with Laws

          Each of the Purchaser and the Designated Purchasers is in compliance
with all applicable Laws, except where failure to so comply, individually or in
the aggregate, does not have a material adverse effect on the business,
operations or financial condition of the Purchaser.

Execution Copy

50



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER

          The Seller hereby represents and warrants to the Purchaser that as of
the date of this Agreement (or, if made as of a specified date, as of such
date):



Section 4.1   Organization and Corporate Power



(1)   The Seller is organized and validly existing under the Laws of Canada.
Each Designated Seller is a corporation organized and validly existing under the
laws of the jurisdiction identified next to such entity on Schedule 1.1. The
Seller has, and each of the Designated Sellers shall have at the applicable
Facility/Design Closing, the requisite corporate power and authority to enter
into, deliver and perform its obligations pursuant to each of the Transaction
Documents to which it is or will become a Party.   (2)   Each of the Seller and
the Designated Sellers is qualified to do business and to own and operate its
assets, including the Assets or the Facility/Design Assets, as applicable in
each jurisdiction in which its ownership of property or conduct of business
relating to the Operations requires it to so qualify, except to the extent that
the failure to be so qualified would not have a Material Adverse Effect.   (3)  
The Seller is a direct subsidiary of Nortel Networks Corporation. None of the
Operations are conducted by any direct or indirect Subsidiary of Nortel Networks
Corporation other than the Seller and the Designated Sellers, except as
disclosed in Schedule 4.1(3).



Section 4.2   Authorization; Binding Effect; No Breach



(1)   The execution, delivery and performance of each Transaction Document to
which the Seller or any of the Designated Sellers is, or on the Closing Date
will become, a Party have been duly authorized by the Seller, or shall at the
applicable Closing be duly authorized by the relevant Designated Sellers, as
applicable. Each Transaction Document to which the Seller or a Designated Seller
is a Party constitutes, or upon execution thereof will constitute, a valid and
binding obligation of the Seller or the Designated Seller, as applicable,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization and similar
Laws affecting generally the enforcement of the rights of contracting parties,
by provisions of the Laws regarding the currency of judgments and subject to a
court’s discretionary authority with respect to the granting of a decree
ordering specific performance or other equitable remedies.

Execution Copy

51



--------------------------------------------------------------------------------



 



(2)   Except as set forth in Schedule 4.2(2), the execution, delivery and
performance by each of the Seller and the Designated Sellers of the Transaction
Documents to which the Seller or such Designated Seller is, or on the Closing
Date will be, a Party do not and will not conflict with or result in a breach of
the terms, conditions or provisions of, constitute a default under, result in a
violation of, result in the creation or imposition of any Lien upon any of the
Assets, or require any authorization, consent, approval, exemption or other
action by or declaration or notice to any third Person pursuant to (i) the
articles, charter or by-laws of the Seller or the relevant Designated Seller,
(ii) Assumed Contracts or any other material agreement, instrument or other
document to which the Seller or the relevant Designated Seller is a party or to
which any of its assets is subject or (iii) any Laws to which the Seller, the
Designated Sellers or any of the Assets are subject, except, in the case of
(ii) and (iii) above, for such defaults, violations, actions and notifications
that would not individually or in the aggregate materially hinder or impair the
performance by the Seller or the Designated Sellers of any of their obligations
under any Transaction Document.



Section 4.3   Financial Information

          Except as set forth in Schedule 4.3, each Facility/Design Net Asset
Statement was derived from books and records, maintained by Seller in connection
with the Operations, and was prepared in accordance with the principles set
forth in Section 1.1(79) and, to the extent consistent therein, with GAAP, and
fairly and accurately represents the Facility/Design Estimated Net Assets Value
of the Assets and Assumed Liabilities, in accordance with the provisions of this
Agreement, subject to any adjustments made pursuant to Section 2.4.



Section 4.4   Title to Personal Property

          Except for the Permitted Encumbrances, other than those Permitted
Encumbrances listed on Schedule 1.1(173), the tangible Assets will be, at the
applicable Closing Date relating to such Assets, owned beneficially by the
Seller or one of the Designated Sellers, free and clear of all Liens and the
Seller or such Designated Seller shall have good and marketable title thereto.



Section 4.5   Absence of Certain Developments

          Since the date hereof for each Facility/Design Closing, except as set
forth in Schedule 4.5, the Operations have been conducted only in the ordinary
course, and:



  (a)   there has not been any change in the Operations, financial condition,
results of operations, or Assets that, individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect;

Execution Copy

52



--------------------------------------------------------------------------------



 



  (b)   neither the Operations nor the Assets has suffered any damage,
destruction or other casualty that has had individually or in the aggregate, a
Material Adverse Effect; and           (c)   neither the Seller nor any of the
Designated Sellers has incurred or agreed to incur, with respect to the
Operations or the Assets, any liability or obligation except those incurred or
agreed to be incurred in the ordinary course of their business and such
liabilities and obligations have not had and could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.



Section 4.6   Compliance With Laws, Permits and Licenses



    Except as set forth in Schedule 4.6 and Schedule 4.16:



  (a)   Each of the Seller and the Designated Sellers has complied in all
material respects with all Laws applicable to the Operations or the Assets.    
      (b)   The Operating Permits are all the material permits, licenses,
certificates and authorizations of, and registrations with, any Government
Entity necessary for the Seller and the Designated Sellers to conduct the
Operations as presently conducted, and the Operating Permits are in good
standing and each of the Seller and the relevant Designated Sellers is in
compliance in all material respects thereunder.



Section 4.7   Tax Matters

          The Seller is registered for purposes of the GST legislation under
registration number (119 409 258-RT0001), the Retail Sales Tax Act (Ontario)
under registration number 7947-0009, the Act respecting the Quebec Sales Tax
under registration number 1001830151-TQ, and under similar legislation in any
other jurisdiction where the Assets are located.

          NNTC is registered for purposes of the GST legislation under
registration number 118802974-RT0001, the Retail Sales Tax Act (Ontario) under
registration number 0274-3442, the Act respecting the Quebec Sales Tax under
registration number 1000242965-TQ.

          NNUK Limited is registered for VAT in the United Kingdom under
registration number GB 229 5608 45.

          NNSA is registered for VAT in France under registration number
FR62389516741.

Execution Copy

53



--------------------------------------------------------------------------------



 



Section 4.8   Contracts and IS Software



(1)   Except as set forth in Schedule 4.8, each Contract (as amended to the date
hereof) is a valid and binding obligation of the Seller or a Designated Seller,
as the case may be, and is in full force and effect, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization and similar laws
affecting generally the enforcement of the rights of contracting parties, and
subject to a court’s discretionary authority with respect to the granting of a
decree ordering specific performance or other equitable remedies and further
subject to the Currency Act (Canada) precluding a court in Canada from awarding
a judgment for an amount expressed in a currency other than Canadian dollars;
and (b) no event, condition or occurrence has occurred that with or without
notice, lapse of time or both would constitute a material breach or default or
permit termination, material modification or acceleration of any Contract (other
than any breach by any party other than Seller or any Designated Seller of which
Seller has no Knowledge);   (2)   Except as set forth in Schedule 4.8, each
license agreement for IS Software (as amended to the date hereof) is a valid and
binding obligation of the Seller or a Designated Seller, as the case may be, and
is in full force and effect, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization and similar laws affecting generally the
enforcement of the rights of contracting parties, and subject to a court’s
discretionary authority with respect to the granting of a decree ordering
specific performance or other equitable remedies and further subject to the
Currency Act (Canada) precluding a court in Canada from awarding a judgment for
an amount expressed in a currency other than Canadian dollars; and (b) no event,
condition or occurrence has occurred that with or without notice, lapse of time
or both would constitute a material breach or default or permit termination,
material modification or acceleration of any license agreement for IS Software
(other than any breach by any party other than Seller or any Designated Seller
of which Seller has no Knowledge);   (3)   Schedule 1.1(37) is a true and
complete list, other than employment contracts and IS Software, of all
contracts, agreements, personal property leases, indentures or other legally
binding arrangements hereto between the Seller or the Designated Sellers on the
one hand, and any other Person other that the Seller or an Affiliate of the
Seller on the other hand, that are used primarily in or related primarily to the
conduct of the Operations or which are material to the conduct of the Operations
(save and except for (i) the Company-Wide Contracts, and (ii) those contracts
that involve payments of less than $100,000 during the current term of such
contract);

Execution Copy

54



--------------------------------------------------------------------------------



 



(4)   Schedule 1.1(37) identifies any Assumed Contracts for which the assignment
to Purchaser or a Designated Purchaser would require the consent of any third
Person under such Contract, or for which any such assignment would be
ineffective, would result in the termination of such Contract, or would
materially change any of the rights of any party thereunder;   (5)  
Schedule 1.1(118) is a true and complete list of the software applications or
systems owned by the Seller or licensed to the Seller or a Designated Seller and
used in the Operations, including all of the Corporate Desktop Software, the
Design Tools and the Excluded Business Applications and Transferred Business
Applications;   (6)   Schedule 1.1(118) identifies any license agreements with
Third Parties for the Transferred Business Applications for which the assignment
to Purchaser or a Designated Purchaser requires the consent of any third person
under such licence, or for which any such assignment would be ineffective, would
result in the termination of such license, or would materially change any of the
rights of any party thereunder;   (7)   neither the Seller nor any of the
Designated Sellers has been notified of any cancellation or intention to cancel
or not to renew or extend any Assumed Contract or any license agreement for any
Transferred Business Application;   (8)   except to the extent indicated on
Schedule 1.1(37) or on Schedule 1.1(118) the Purchaser has been provided with
complete and correct copies (including all amendments) of all Assumed Contracts
set forth on Schedule 1.1(37), a summary, accurate in all material respects, of
certain tactical terms of all non-Assumed Contracts (subject to applicable
confidentiality and disclosure limitations) and all license agreements with
third parties for the Transferred Business Applications which are to be assigned
to the Purchaser or Designated Purchaser as set forth in Schedule 1.1(118);  
(9)   other than with respect to fees and as set forth in Schedule 4.8(9), if
any, relating to the assignment of the Assumed Contracts and the Transfer Taxes,
at Closing there are no fees or other payments payable by Seller in excess of
five thousand dollars ($5,000) to any third Person under any of the Contracts as
a result of the disposition of any of the Assets or the Operations, and none
will become payable as a result of the consummation of the transactions
contemplated hereby; provided, however, that the foregoing does not apply to
fees or payments relating to the buy-out of Leased Equipment as may be requested
by Purchaser or a Designated Purchaser; and except as disclosed on
Schedule 4.8(10), there are no rights or licenses granted to Seller or a
Designated Seller under any of the Company-Wide Contracts, which are

Execution Copy

55



--------------------------------------------------------------------------------



 



    material to the purchasing of Inventory or the maintenance of Equipment or
obtaining of temporary employees used in the Operations.



Section 4.9   Intellectual Property Rights



(1)   Except as disclosed on Schedule 4.9(1), the Seller has no Knowledge of any
other agreement or obligation, written or oral, relating to Intellectual
Property of the Seller or any Designated Seller, whether owned or licensed, that
is material to the use and enjoyment of the Owned Equipment as of Closing.   (2)
  Except as disclosed on Schedule 4.9(2), the Seller has no Knowledge of any
claims made in writing to the Seller or any of its Affiliates during the past
two (2) years that the Seller’s or any of its Affiliates’ use of the Owned
Equipment or the software applications being licensed to the Purchaser or
Designated Purchasers pursuant to the Nortel Proprietary Software License
Agreement infringes any Intellectual Property right of any Third Party.   (3)  
Except as disclosed on Schedule 4.9(3), the Seller has no Knowledge that the use
of the Owned Equipment in the operation of the Operations as of the relevant
Closing Date infringes upon or violates the intellectual property rights of any
Third Party.



Section 4.10   Litigation

     Except as disclosed in Schedule 4.10, there is no Action pending before any
Government Entity or arbitration tribunal involving or affecting the Operations
or Assets, or that seeks to enjoin, prevent, alter or delay any of the
transactions contemplated by the Transaction Documents, and, to the Seller’s
Knowledge, no such Action has been threatened in writing.



Section 4.11   Employee Plans



(1)   Schedule 4.11(1) contains a complete and accurate list of all Seller’s
Employee Plans. The Seller has provided the Purchaser with a true and complete
copy of the current plan document and summary plan description of each of
Seller’s Employee Plans or, if such plan document or summary plan description
does not exist, an accurate written summary of Seller’s Employee Plans. No
promises or commitments have been made by the Seller or any Affiliates of the
Seller to materially amend or terminate any of Seller’s Employee Plans, to
increase materially, or decrease materially, the compensation or benefits
thereunder or to establish new Seller’s Employee Plans, except as required by
applicable Law (as disclosed in Schedule 4.11(1)) or as disclosed in the
applicable plan document, summary plan description, written summary or other
written document provided by the Seller to the Purchaser. Seller’s Employee
Plans have been administered in all material respects in accordance with their
terms and the Seller and the Seller’s

Execution Copy

56



--------------------------------------------------------------------------------



 



    Affiliates have met their obligations in all material respects with respect
to Seller’s Employee Plans. The Seller and the Seller’s Affiliates maintain and
perform under Seller’s Employee Plans in material compliance with all applicable
Laws.   (2)   Except as disclosed in Schedule 4.11(2), there are no Actions
pending (except claims for benefits payable in the normal operation of Seller’s
Employee Plans) against or involving Seller’s Employee Plans or asserting any
rights or claims to benefits under Seller’s Employee Plans, or, to the Seller’s
Knowledge, Actions involving Seller’s Employee Plans that have or could
reasonably be expected to have, either individually or in the aggregate, a
material effect.



Section 4.12   Employee Matters



(1)   Schedule 4.12(1) is an accurate and complete list as of the date hereof
and, when updated in accordance with Section 5.1(3), will be an accurate and
complete list of Employees, setting forth with respect to each Employee:
(i) name, (ii) home address (except with respect to UK and France Employees),
(iii) work location, (iv) continuous service date, (v) local service date, where
applicable, (vi) job title, (vii) JCI (Job Complexity Indicator), (viii) annual
base salary (in local currency), (ix) last pay review date, (x) target incentive
compensation (SUCCESS), (xi) any other compensation or allowances, including,
but not limited to, pay premium, expat provisions, reimbursement, relocation,
etc., (xii) Capital Accumulation and Retirement Plan (CARP) participation,
(xiii) language preference (Quebec and France, and (xiv) regular full-time
(“RFT”), regular part time (“RPT”) or co-op, as applicable, and (xv) Skilled
Trade Employee indicator, and (xvi) Collective Labour Agreement identifier. With
respect to the data set forth in Schedule 4.12(1), including any updates thereto
pursuant to Section 5.1(3), the Purchaser undertakes that such personal data
shall be held in confidence and that until the applicable Closing with respect
to the country in which such Employee is employed;



  (a)   the Purchaser and its Affiliates shall restrict the disclosure of such
personal data to such of its employees, agents and advisors as is necessary for
the purposes of complying with its obligations pursuant to the Transaction
Documents prior to Closing, including Section 5.3 of this Agreement;     (b)  
such personal data shall not be disclosed to any other Person (including, for
the avoidance of doubt, any other employee of the Purchaser or any Purchaser
Affiliate) without the consent of the Seller, such consent not unreasonably to
be withheld; and

Execution Copy

57



--------------------------------------------------------------------------------



 



  (c)   such personal data shall not be used save for the purposes of complying
with the Purchaser’s obligations pursuant to the Transaction Documents, and
shall be returned to the Seller or destroyed if this Agreement is terminated.



    Save for the Key Employees, it is agreed that as a result of data privacy
requirements in Europe, the name of each of the UK Employees and France
Employees shall not be disclosed until the appropriate time in the information
and consultation process.   (2)   Except as set forth in Schedule 4.12(2), there
has not been for a period of twelve (12) consecutive months prior to the date
hereof, nor is there existent or, to the Knowledge of the Seller, threatened,
any strike, slowdown, picketing or work stoppage by Employees.   (3)   Except as
set forth in Schedule 4.12(3), the Seller and each of the Designated Sellers is,
to the Seller’s Knowledge, in material compliance with all Laws applicable to
the employment of the Employees. Except as set forth in Schedule 4.12(3), there
are no Actions related to the employment of the Employees pending against the
Seller or the Designated Seller and, to the Seller’s Knowledge, no such Actions
have been threatened in writing.   (4)   All Employees on leave approved by the
Seller or Designated Sellers, including, but not limited to, parental or
pregnancy leave, or leave related to receipt of short-term disability benefits
or workers’ compensation benefits, are identified in Schedule 4.12(4)
(collectively, “Leave Employees”), along with the type of leave and their
expected date of return to work, if known, and the information set forth on such
Schedule is in relation to the names of the Leave Employees, or, to the Seller’s
Knowledge in all other respects, accurate.   (5)   All Operations employees in
Canada and the U.S. who are on long-term disability leave approved by Seller or
Designated Sellers, and associated information, are identified in
Schedule 4.12(5) (collectively “Long-Term Disability Leave Employees”), and is
in relation to the names of the Long-Term Disability Leave Employees, or, to the
Seller’s Knowledge in all other respects, accurate.   (6)   Except as set forth
in Schedule 1.1(33), there are no collective bargaining agreements covering any
Employees and save and except as set forth in Schedule 4.12(6), no petition or
proceedings are pending before any Government Entity seeking either recognition
of a bargaining representative with respect to such Employee or to include any
Employee within the bargaining unit, and, to Seller’s Knowledge, no
organizational effort is

Execution Copy

58



--------------------------------------------------------------------------------



 



    currently being made or threatened by or on behalf of any labour union to
organize any Employees.   (7)   All Employees currently on a work authorization
or visa approved by a Government Entity in accordance with applicable Laws
concerning immigration are identified in Schedule 4.12(7) (collectively “Visa
Employees”), along with the type of work authorization and expiration date.  
(8)   Except as set forth in Schedule 4.12(8), (i) there are no outstanding
assessments, penalties, fines, levies, charges, surcharges or other amounts due
or owing pursuant to any applicable workers’ compensation Laws in respect of the
Operations or Employees; and (ii) the Seller has no Knowledge of any audit of
the Operations currently being performed pursuant to any applicable workers’
compensation Law.   (9)   Schedule 4.12(9), which is a Pre-Closing Schedule, is
an estimate and when updated by Seller as of the applicable Closing Date, in
accordance with Section 2.4(2) herein, will be an accurate and complete list of
each Employee’s accrued and unused vacation and vacation accrual rate.   (10)  
Schedule 4.12(10) is an accurate and complete list of Design Employees, Repair
Employees and Logistics Employees, as such schedule may be updated at or
immediately prior to the applicable Employment Transfer Date.   (11)  
Schedule 4.12(11) is an accurate and complete copy of the Collective Labour
Agreement between the Seller and CUCW as in effect on the date hereof.   (12)  
The data elements listed in Schedule 4.12(1)(viii), (x) and (xi) are all of the
material elements of compensation relating to Employees. All other data elements
of compensation relating to the Employees have been provided to the Purchaser by
the Seller.   (13)   Seller represents that human resources recruitment
practices in the United States include background checks. Except as set forth in
Schedule 4.12(13), to Seller’s Knowledge no U.S. Employee has a job-related
felony conviction.



Section 4.13   Residence

          Each of the Seller and NNTC is a resident of Canada for the purposes
of the ITA. None of the Assets to be purchased by the Purchaser under this
Agreement, which are sold by any other Designated Seller is taxable Canadian
property as that term is defined for purposes of the ITA.

Execution Copy

59



--------------------------------------------------------------------------------



 



Section 4.14   Insurance

          The Seller and the Designated Sellers maintain adequate insurance with
respect to the Assets and the Operations. The Seller and the Designated Sellers
are not to Seller’s Knowledge in default of any material obligation pursuant to
any of the insurance policies.



Section 4.15   Inventory



(1)   Except as set forth in Schedule 4.15, the Inventory has been acquired in
the ordinary course of business. Save and except for the Bonepile Inventory and
components dealt with in accordance with the provisions of Section 5.15(2)(b),
the Inventory forming part of the Assets is at the Closing useable and saleable
to, the Seller or Designated Sellers, in the ordinary course of business. The
Inventory is forecasted to be used in the twelve (12) months immediately
following the applicable Closing Date based on the Seller’s forecasts of orders
to be fulfilled (which forecast is set forth in Schedule 4.15(1) which is to be
provided on the relevant Facility/Design Closing Date); provided, however, that
all Inventory not forecasted to be used in twelve (12) months from Closing by
the Purchaser will be managed by Purchaser on a consignment basis, the terms and
conditions of which are set out in the Amended and Restated Master Contract
Manufacturing Services Agreement.   (2)   The Repair Inventory forming part of
the Assets is useable by and saleable to, the Seller or Designated Sellers, in
the ordinary course of business. The Repair Inventory is forecasted to be used
in the twelve (12) months immediately following the applicable Closing Date
based on the Seller’s forecasts of orders to be fulfilled (which forecast is set
forth in Schedule 4.15(1)) which is to be provided on the relevant
Facility/Design Closing Date); provided, however, that all Repair Inventory not
forecasted to be used in twelve (12) months from Closing by the Purchaser will
be managed by the Purchaser on a consignment basis, the terms and conditions of
which are set out in the Repair Services Agreement.   (3)   The End of Life
Inventory forming part of the Assets is useable by and saleable to, the Seller
or Designated Sellers, in the ordinary course of business.



Section 4.16   Environmental Matters



(1)   In accordance with Article 514-20 of the French Environmental Code, the
Seller represents that the Chateaudun Facility includes “classified
installations for purposes of the preservation of the environment”
(installations classées pour la protection de l’environnement), the operation of
which is governed by Law n°76-663 of July 19, 1976 and Decree n°77-1133 of

Execution Copy

60



--------------------------------------------------------------------------------



 



    September 21, 1977. The Chateaudun Facility and the impact of the operation
thereof on the environment are described in Schedule 4.16.   (2)   Except as set
forth in Schedule 4.16 and to the Seller’s knowledge, no Hazardous Substance or
other polluting material used in or generated by the Operations or the
Chateaudun Facility have been or are currently placed, used, stored, treated,
manufactured, disposed of, released, discharged, spilled or emitted in violation
of any French Environmental Law. Except as set forth in Schedule 4.16, all
Hazardous Substances generated, used, handled, stored on, disposed of, removed,
emitted, released, discharged or spilled from or treated on the Chateaudun
Facility were and are documented, handled, transported and disposed of in
compliance with all French Environmental Laws and Operating Permits.   (3)  
Except as set forth in Schedule 4.16 and to the Seller’s Knowledge, the Seller
and the applicable Designated Seller have complied in all material respects with
all French Environmental Laws applicable to the Operations at the Chateaudun
Facility.   (4)   Except as set forth in Schedule 4.16, all of the installations
on the Chateaudun Facility that were or are used for the disposal of Hazardous
Substances or other polluting material used in or generated by the Chateaudun
Facility have been and are properly permitted and operated in compliance in all
material respects with all French Environmental Laws and Operating Permits.
Except as set forth in Schedule 4.16, and to the Seller’s Knowledge, the
Chateaudun Facility has not produced and the Chateaudun Facility does not
currently produce, any Hazardous Substance.   (5)   Except as set forth in
Schedule 4.16, there have been no orders issued or, to the Seller’s Knowledge,
threatened and no investigations conducted, taken or, to the Seller’s Knowledge,
threatened under or pursuant to any French Environmental Laws or Operating
Permits with respect to the Chateaudun Facility is aware other than routine
inspections. Except as set forth in Schedule 4.16, the Seller is not aware of
any circumstances or events that have any reasonable prospect of resulting in
any claim, action or other proceeding with respect to Hazardous Substances or in
an order or investigation under or pursuant to any French Environmental Laws or
any Operating Permit.   (6)   Except as set forth in Schedule 4.16, all permits,
licences, approvals, authorizations, consents, registrations, privileges,
waivers, exemptions, orders, certificates, rulings, agreements or other
concessions required under French Environmental Laws to own or operate the
Chateaudun Facility have been obtained and all terms and conditions attached
thereto have been and are duly complied in all material respects and all such
permits, licences,

Execution Copy

61



--------------------------------------------------------------------------------



 



    approvals, authorizations, consents, privileges, waivers, exemptions,
orders, certificates, rulings, agreements and registrations are in full force
and effect and in good standing.   (7)   Except as set forth in Schedule 4.16,
neither the Seller nor the applicable Designated Seller has received any written
notice or communication by any French Governmental Entity to the effect that it
is not in compliance with, or is in violation of, any of such permits, licences,
approvals, authorizations, consents, privileges, waivers, exemptions, orders,
certificates, rulings, agreements and registrations.   (8)   Except as set forth
in Schedule 4.16, there have been no Actions commenced or, to the Seller’s
Knowledge, threatened with respect to Chateaudun Facility pursuant to French
Environmental Laws or with respect to Hazardous Substances.   (9)   Except as
set forth in Schedule 4.16 and to the Seller’s Knowledge, the use of, and
operations relating to, the Chateaudun Facility do not constitute a nuisance
such as would trigger the Seller’s or applicable Designated Seller’s liability
in tort towards any Person, nor has any claim been made on such ground in
respect of such use and operations by any Person.   (10)   Except as set forth
in Schedule 4.16, there are no underground storage tanks on or under the
Chateaudun Facility.



Section 4.17   Equipment

          Except as set forth in Schedule 4.17: the Equipment is in good working
order and condition, ordinary wear and tear excepted, is operational and has
been maintained in accordance with normal industry standards. None of the
Equipment which is material to the current operation of the Operations requires
any repairs which are material in the context of such assets and their continued
use; and all of the Equipment is used primarily in the Operations. As at
Closing, Schedule 1.1(63) is a complete list of the Equipment at Third Party
Locations and the Seller (and the applicable Designated Seller have reasonable
access to all Equipment at the Third Party Locations) and Schedule 2.1(1)(d) is
a complete list of all the Owned Equipment.



Section 4.18   Chateaudun Real Estate

          Except as set forth on Schedule 4.18:



  (a)   as of the date hereof, the Seller or a Designated Seller is (and at the
applicable Closing, French Newco will be) the registered and beneficial owner
of, and has good and marketable title to, the Chateaudun Facility, free and
clear of any Lien except for Permitted Encumbrances;

Execution Copy

62



--------------------------------------------------------------------------------



 



  (b)   there are no leases, subleases, licences, concessions, or other
agreements, written or oral, granting to any Person the right of use or
occupancy of any portion of the Chateaudun Facility;     (c)   the properties
set out in Schedule 4.18 comprise all the real property that will be owned at
the applicable Closing by French Newco, which include all of the real estate
property owned or leased by any Affiliate of Seller in France that are used in
the Operations. Copies of all the contracts and administrative documents
relating to the Chateaudun Facility;     (d)   the Chateaudun Facility is not
subject to any procedure or action which may affect its quiet use. To the
Seller’s Knowledge, there is no proposed planning regulation or decision of a
French Government Entity which would materially and adversely impact the
Designated Seller’s quiet use of the Chateaudun Facility;     (e)   the
Chateaudun Facility is sufficient and suited, in all material respects, for the
Operations as presently conducted by the Designated Seller at the Chateaudun
Facility;     (f)   to the Seller’s Knowledge, there are no major repairs (any
single repair costing in excess of $50,000), or repairs costing in aggregate in
excess of $250,000) required to the structure or building systems of the
buildings located on the Chateaudun Facility and the electrical, mechanical,
plumbing, heating, air-conditioning, ventilating, security and other systems
serving the buildings located on the Chateaudun Facility are in good working
order;     (g)   neither the Seller nor any Designated Seller has received
actual notice of any threatened special assessments or improvements or
activities of any French public or quasi-public body either planned, in process,
or completed which may give rise to any special assessment against the
Chateaudun Facility or any portion thereof;     (h)   neither the Seller nor any
Designated Seller has received actual notice of any pending or threatened
condemnation or similar proceeding affecting the Chateaudun Facility or any
portion thereof; and     (i)   neither the Seller nor any Designated Seller has
received actual notice of any judicial or administrative action, or action by
any adjacent landowners, affecting the Chateaudun Facility that would materially
and adversely impact the operation of the Operations at the Chateaudun Facility.
 

63



--------------------------------------------------------------------------------



 



Section 4.19   Sufficiency of Assets

     With the exception of (i) the Excluded Assets listed in Section 2.1(2)(a)
through to (p), inclusive, (ii) the Contracts other than the Assumed Contracts,
(iii) the Company-Wide Contracts, (iv) Excluded Business Applications, and
(v) the Facilities (except for Chateaudun Facility), the Assets to be
transferred at Facility/Design Closings, and the Assets of French Newco,
collectively comprise all of the Assets used by the Seller or the Designated
Sellers in the Operations as presently conducted. Except as set forth on
Schedule 4.19 and provided that the Canada Design Employees and the U.K. Design
Employees become Transferring Employees at the applicable Closing Date, then
such employees would be sufficient in number and would have sufficient skills to
permit the Purchaser and Designated Purchasers to perform the Sustaining Design
Services to the degree required or requested by the Seller or Designated Sellers
pursuant to the Amended and Restated Master Contract Manufacturing Services
Agreement at the applicable Facility/Design Closing Date.



Section 4.20   No Other Purchase Agreements

     Except as disclosed in Schedule 4.20, no other Person has any agreement or
other right for the purchase or other acquisition from the Seller or any of its
Affiliates of any of the Assets other than agreements for acquisition of
Inventory in the ordinary course of the Operations.



Section 4.21   Government Assistance

     Schedule 4.21 attached hereto describes all agreements, loans, other
funding arrangements and assistance programs (collectively called “Government
Assistance Programs”) which have been provided to the Seller and its Affiliates
in respect of the Operations from any Government Entity.



Section 4.22   Leased Equipment

     Schedule 1.1(125) contains an accurate and complete list of all Leased
Equipment. True and complete copies of the leases with respect to all Leased
Equipment have been provided to Purchaser.



Section 4.23   Representations and Warranties

     Neither the Seller nor any of the Designated Sellers makes any
representation or warranty with respect to the Assets or the Operations, express
or implied, beyond those expressly made by the Seller in this Article 4 and the
relevant Transaction Documents, including any implied representation or warranty
as to the condition, merchantability, suitability or fitness for a particular
purpose of any of the Assets, and it is understood that, except for the express
representations and warranties of the Seller contained in this Article 4, the
Purchaser takes the Assets on an “as is” and “where is” basis.

Execution Copy

64



--------------------------------------------------------------------------------



 



ARTICLE 5
COVENANTS AND OTHER AGREEMENTS



Section 5.1   General



(1)   Closing Cooperation. Each of the Parties shall use its commercially
reasonable efforts to satisfy the closing conditions for each Closing set forth
in Article 8 and to take, or cause to be taken, or to do, or cause to be done,
all things necessary to satisfy the conditions to the obligations under the
Transaction Documents of the Parties over which each has Control and to cause
the transactions contemplated under the Transaction Documents to be consummated,
in accordance with the terms thereof, and, where required by the Transaction
Documents, prior to the applicable Closing.



(2)   Filings and Approvals. The Purchaser and the Seller shall, as promptly as
practicable, file or supply, or cause to be filed or supplied, all applications,
notifications and information required to be filed or supplied by any of them
pursuant to applicable Laws in connection with the consummation of the
transactions contemplated by this Agreement, including, if necessary, those
required by the Competition Act (Canada), the EC Merger Regulation, the U.S.
Hart Scott Rodino Anti-Trust Improvements Act of 1976 (the “Antitrust
Approvals”). The Purchaser and the Seller shall each be responsible for half of
any filing fees or other fees payable to a Government Entity as referred on
Schedule 5.1(2) and, in respect of all other fees, the Party obligated to pay by
Law in connection with any such filings and approvals shall be solely
responsible for such fees. The Purchaser and the Seller shall keep each other
informed as to the status of all such filings and requests for all licenses,
permits, certificates, registrations, authorizations, consents and approvals of
Government Entities necessary for the lawful consummation of the transactions
contemplated by this Agreement and shall co-ordinate and cooperate in providing
any information concerning their respective businesses, operations, prospects or
affairs required or requested to be provided to or by any Government Entity in
connection with the transactions contemplated by this Agreement; provided,
however, that (x) no such information shall be required to be provided by the
Purchaser or the Seller to the other if the Person required to provide such
information determines, acting reasonably, that, such information is
competitively sensitive or that the provision of such information could
reasonably be expected to have a material adverse effect upon it if the
transactions contemplated by this Agreement were not completed, and (y) in any
such case the Purchaser and the Seller shall cooperate with a view to
establishing a mutually satisfactory procedure for providing such information
directly to the Government Entity requiring or requesting such information, and
the Person required to provide such information shall provide it directly to
such Governmental Entity, unless

Execution Copy

65



--------------------------------------------------------------------------------



 



    competitively sensitive information, in which case it shall be provided
directly to such Governmental Entity by the possessor of such information.



(3)   Delivery and Revision of Schedules.       Delivery



  (a)   Concurrent with the execution of this Agreement the Seller shall deliver
to the Purchaser the Execution Schedules.     (b)   Within thirty (30) days of
execution of this Agreement the Seller shall deliver to the Purchaser the Post
Execution Schedules.     (c)   Between seven (7) and ten (10) Business Days
before the Applicable Closing the Seller shall deliver to the Purchaser the
Pre-Closing Schedules.     (d)   Two (2) Business Days prior to the applicable
Closing Date the Seller shall deliver to the Purchaser the Closing Schedules;
provided Seller has delivered copies to the Purchaser seven (7) and ten
(10) Business Days prior to the applicable Closing Date a draft of such
schedules, which shall be identical to the final Closing Schedules except with
respect to (i) changes to reflect events or conditions of which Seller did not
have Knowledge prior to the delivery of the draft, (ii) events or changes in
conditions arising after delivery of the draft, and (iii) changes approved or
requested by Purchaser.



    Revising



  (a)   Employee Schedules. On or before the end of each month after execution
of this Agreement (beginning with the month of June 2004) until the last
Facility/Design Closing, the Seller shall update the Employee Information
entered on Schedule 4.12(1) with the respect to all Employees who have, as at
the time of such update, not yet transferred to Purchaser’s or Designated
Purchaser’s employ as part of a Facility/Design Closing. Each update shall
reflect: (i) deletion of the name and associated Employee Information of any
individual who is no longer an Employee, (ii) addition of the name and
associated Employee Information of any individual who has become an Employee
primarily engaged in the Operations. Seller shall also: not less than (5) five
Business Days nor more than ten (10) Business Days prior to issuance to
Employees of an Employment Offer, Quebec Employment Notice or European Contract
of Employment Offer, update the Employee Information entered in Schedule 4.12(1)
with respect to all Employees who would become a Transferring Employee

Execution Copy

66



--------------------------------------------------------------------------------



 



      following a Facility/Design Closing; and, following the execution of this
Agreement, reasonably regularly update all other Employee Schedules other than
Schedule 4.12(1).

    (b)   Notwithstanding the foregoing paragraph, within fifteen (15) calendar
days of the date hereof, Seller will deliver to Purchaser revised Employee
Schedules. Following delivery of said schedules (“the Trued-Up Employee
Schedules”): (i) Seller will obtain the Purchaser’s consent if Seller proposes
to revise Trued-Up Employee Schedule 4.12(1) (and make corresponding changes to
the other Employee Schedules) where the proposed revision to that Trued-Up
Employee Schedule would result in a net increase of greater than ten
(10) percent in the number of Employees listed in Trued-Up Employee
Schedule 4.12(1) in any of the following categories: Calgary Westwinds Facility;
the Montreal facilities referred to as Montreal BAN 1, 3 and OPTO 1; Monkstown
Facility; Chateaudun Facility; or Design Employees; and (ii) Seller and
Purchaser will abide by the mobility principles as agreed by the Parties.    
(c)   Exception Schedules.



  (i)   The Seller shall have the right to deliver to the Purchaser, at least
five (5) Business Days prior, to the applicable Closing Date, updated Schedules
setting forth exceptions to the representations and warranties set forth in
Article 4 and the Local Sales Agreement (if applicable), or any covenants set
forth in Section 5.2 and the Local Sales Agreements (if applicable) to reflect
any matters related to the Closing at issue that have occurred from and after
the date of this Agreement, that, if existing on the date of execution of this
Agreement, would have resulted in a disclosure or exception with regard to any
such representation, warranty or covenant.     (ii)   If the new or changed
information disclosed in the updated Schedules by the Seller pursuant to this
Section 5.1(3)(b) would have, or could reasonably have been expected to have,
affected the Product pricing had such information been disclosed prior to the
completion of the VSHA pricing setting process set for in Section 5.22, then, if
the applicable parties proceed with such Closing, the applicable Parties agree
to follow, after the applicable Closing, the process set forth in Section 11.1.1
of the Amended and Restated Master Contract Manufacturing Services Agreement for
renegotiating “Prices” (as that term is

Execution Copy

67



--------------------------------------------------------------------------------



 



      defined therein) to reflect the new or changed information set forth in
such disclosure.

    (iii)   If Purchaser determines in good faith that any updated Schedules
delivered by the Seller pursuant to this Section 5.1(3)(b) are not acceptable to
the Purchaser, then Purchaser shall so notify the Seller in writing prior to the
applicable Closing.     (iv)   The Seller undertakes in good faith to advise the
Purchaser as soon as reasonably practicable of any information that to the
Seller’s Knowledge results in an update to the Schedules in accordance with the
provisions of this Section 5.1(3)(b).



  (d)   Any updated Schedules referenced in this Section 5.1(3) which are
acceptable to both Parties shall be incorporated into a writing designated as an
Amendment to this Agreement, and executed by the Purchaser and the Seller in
accordance with Section 9.6 hereof prior to the applicable Closing. For purposes
of Article 7 hereof, the representations and warranties of the Seller set forth
in Article 4 and the Local Sales Agreement (if applicable), and the covenants
set forth in Section 5.2, shall be deemed qualified by, and subject to, any such
updated Schedules delivered by the Seller pursuant to this Section 5.1(3).



(4)   Public Announcements. From time to time prior to the final Closing Date
effected pursuant to this Agreement, subject to each Primary Party’s disclosure
obligations imposed by Law, the Purchaser and the Seller shall cooperate, and
shall cause each of the Designated Purchasers and Designated Sellers to
cooperate, with each other in the development and distribution of all news
releases, other public information disclosures and announcements, including
announcements and notices to customers, suppliers and Employees, with respect to
this Agreement, or any of the transactions contemplated by this Agreement and
the other Transaction Documents and shall not issue any such announcement or
statement prior to consultation with, and the approval of, the other Primary
Party (such approval not to be unreasonably withheld or delayed; provided that
approval shall not be required where the disclosing party reasonably determines,
after consultation with such other Primary Party, that such disclosure is
required by Law).



Section 5.2   Conduct of Operations

          The Seller covenants that, except as set forth in Schedule 5.2, from
the date hereof to the applicable Effective Time, except as the Purchaser may
approve otherwise in writing (such approval not to be unreasonably withheld or
delayed) or

Execution Copy

68



--------------------------------------------------------------------------------



 



as otherwise expressly contemplated by this Agreement or the applicable Local
Sales Agreement, the Seller shall conduct the Operations or cause the
Facility/Design Operations, as conducted by the applicable Designated Seller, to
be conducted in the ordinary course consistent with past practice and will make
all commercially reasonable efforts consistent with past practice to maintain
the Operations and Assets, and to preserve its relationship with the
Transferring Employees, suppliers, contractors and other service providers with
whom the Seller or such Designated Seller deals in connection with the
Operations, and so as to ensure all representations and warranties of the Seller
remain true and correct in all material respects as of such Closing. Except as
expressly contemplated or permitted by this Agreement or set forth in
Schedule 5.2 (which Schedule may not be amended after the date hereof), from the
date hereof until the applicable Effective Time, the Seller will not do, and
will cause the applicable Designated Seller not to do, any of the following
without the prior written consent of the Purchaser, not to be unreasonably
withheld:



  (a)   sell, lease, license or otherwise dispose of, or agree to sell, lease,
license or otherwise dispose of, any interest in any of the Facility/Design
Assets, except for sales of Inventory in the ordinary course and Equipment no
longer required in the Operations;     (b)   permit, allow or subject any of the
Facility/Design Assets or any part thereof to any material Lien, or suffer such
to be imposed, except for Permitted Encumbrances;     (c)   amend any Assumed
Contracts in a manner that is not in the ordinary course of business or that is
material to the Operations, or terminate any Assumed Contracts, or enter into
any Contracts which would be Assumed Contracts;     (d)   announce or make any
material modification to any of the Seller’s Employees Plans applicable to any
Transferred Employee, except as required by applicable Law or in the ordinary
course of business;     (e)   increase the base salary or wage rate payable to
any Employee, except for increases required by a Collective Labour Agreement or
otherwise required by Law, or made in the ordinary course of business consistent
with past practice;     (f)   terminate, other than for cause, greater than
fifteen (15) percent of the Key Employees, or greater than fifteen (15) percent
of the Design Employees, provided, however, that Seller or Designated Seller
shall inform Purchaser as soon as practicable prior to terminating, other that
for cause, the employment of any such Employee.  

Execution Copy

69



--------------------------------------------------------------------------------



 



          During the period from the date of this Agreement until the final
Closing Date effected pursuant to this Agreement, both the Seller and the
Purchaser shall advise on a regular and frequent basis the designated
representative(s) of the Purchaser or a Designated Purchaser or Seller or
Designated Seller, as the case may be, on the general status of ongoing
operations and any Employee terminations and labour relations matters in
relation to the portion of the Operations that remains to be transferred to
Purchaser as of such date, or any circumstance or event which to the Knowledge
of the applicable Primary Party constitutes either a Material Adverse Effect on
the Operations or the Assets, or a material adverse effect on the Purchaser’s or
the Designated Purchaser’s ability to perform its obligations pursuant to the
Amended and Restated Master Contract Manufacturing Services Agreement.
Notwithstanding the foregoing, the Seller shall be entitled to terminate any
Open Purchase Orders and the purchase orders relating to contract workers, with
notice to the Purchaser. In addition, Seller shall consult with Purchaser to the
extent reasonable practicable prior to any amendment of an Assumed Contract, and
shall advise as soon as reasonably practicable following any execution of such
amendment.



Section 5.3   Access and Information

          From the date the transaction is disclosed to the Employees (or, if
earlier, the date five (5) days after execution of this Agreement) up to the
applicable Closing Date, the Seller shall, on reasonable notice and subject to
applicable Law, attorney privilege rights and competitively sensitive
information regarding Contracts which are not Assumed Contracts, (i) give the
Purchaser and its accountants, counsel, consultants, employees and agents,
access for inspection for reasonable periods of time during normal business
hours to all documents, records and information relating to the extent
applicable to the Operations, the Transferring Employees (other than the
employee data that is an Excluded Asset under Section 2.1(2)(g)) currently
employed in the Operations conducted by such Designated Seller, and the
Facility/Design Assets as the Purchaser shall reasonably request, and (ii) give
the Purchaser and its employees reasonable access to employees of the Seller or
the Designated Seller involved in the transition of the Operations from the
Seller and the Designated Seller to the Purchaser and the Designated Purchaser.
In addition, the Seller shall, on reasonable notice, permit the Purchaser and
its accountants, counsel, consultants, employees and agents reasonable access
during normal business hours to the Facility/Design Assets for the purpose of
conducting such inspections and performing such investigations as the Purchaser
may reasonably require to satisfy itself as to the condition, quality, quantity
and state of repair of the Facility/Design Assets as the Purchaser may
reasonably request in its review of the properties, assets and business affairs
of the Operations and the above-mentioned documents, records and information.
All information that is made available, disclosed or provided to the Purchaser
and its representatives shall be subject to the terms of the Confidentiality
Agreement. The Purchaser shall conduct any inquiries pursuant to

Execution Copy

70



--------------------------------------------------------------------------------



 



this Section 5.3 in such a manner so as not to unreasonably interfere with the
normal operations of the Operations or the Seller. All requests for access shall
be directed to Joseph Grubic, Nortel Networks Limited, or his delegates.



Section 5.4   Litigation Support

          In the event and for so long as any Primary Party to this Agreement is
actively contesting or defending against any Third Party Action in connection
with (a) any transaction contemplated under any Transaction Document or (b) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction, with
respect to the Seller or any of its Affiliates on or prior to the applicable
Closing Date, or with respect to the Purchaser and any of its Affiliates on or
after such Closing Date, as applicable, the Primary Party not so contesting or
defending agrees to (and each of the Seller and Purchaser shall cause its
Affiliates to) (i) cooperate as reasonably requested with the contesting or
defending Party and its counsel, (ii) use commercially reasonable efforts to
make available its employees, as reasonably necessary, to provide testimony, to
be deposed, to act as witnesses and to assist counsel, and (iii) as permitted by
Law, provide reasonable access to its books and records as shall be reasonably
necessary in connection with the defence, contestation or participation, all at
the sole cost and expense of the Primary Party so contesting, defending or
participating; provided, however, that such assistance does not prejudice any
rights of the assisting Party, and provided, further, that the foregoing
provisions in this Section 5.4 shall not apply if the Primary Party contesting,
defending or participating is entitled to indemnification therefore under
Article 7, in which case such article shall govern.



Section 5.5   Record Retention; Post Closing Access



(1)   Purchaser’s Obligations. From and after each applicable Closing Date but
subject to any limitations imposed by the privacy Laws of the countries where
the Facilities/Design Employees are located and applicable attorney-client
privilege, the Purchaser shall make available to the Seller, its agents and
employees, for inspection all books, records and documents in its possession or
that of the applicable Designated Purchaser relating to or used in the
Operations or the Facility/Design Operations, respectively, or to the Assets,
Assumed Liabilities and the Transferring Employees (and the reasonable
assistance of the employees of the Purchaser and the Designated Purchaser
responsible for such books, records and documents) during regular business hours
as may be reasonably necessary for the purposes of: (i) preparing Tax Returns
and financial statements and responding to tax audits covering operations and
transactions at or prior to the Closings, (ii) investigating, preparing for the
defence or prosecution of, prosecuting or defending any Action pending,
threatened or anticipated by or against the Seller or any Affiliate or any of
their properties, officers and directors before any Government Entity or
arbitration tribunal, that is based upon, arises out of or

Execution Copy

71



--------------------------------------------------------------------------------



 



    otherwise is in respect of the Operations, any of the Excluded Liabilities
or any of the Excluded Assets, (iii) preparing, auditing or reviewing financial
statements and preparing reports to shareholders and Government Entities,
(iv) preparing the Closing Statement of Assets and Liabilities, or (v) for such
other purposes for which access to such documents is believed by the Seller to
be reasonably necessary; provided, however, access to such books, records and
documents shall not unreasonably interfere with the normal operation by the
Purchaser of the Operations. The Purchaser shall maintain and preserve all such
books, and records and other documents for the longer of (x) four (4) years from
the relevant Closing Date, or (y) any applicable statutory or regulatory
retention period, as the same may be extended, or any applicable limitation
period.   (2)   Seller’s Obligations. From and after each applicable Closing
Date, as permitted by Law but subject to applicable attorney-client privilege,
the Seller shall make or cause to be made available to the Purchaser for
inspection all books, records and documents in the possession of the Seller or
the applicable Designated Seller relating exclusively to or used exclusively in
the Operations or the Facility/Design Operations, respectively, or to the
Assets, Assumed Liabilities and the Transferring Employees at issue prior to the
relevant Closing Date (and the reasonable assistance of the employees of the
Seller and the Designated Seller responsible for such books, records and
documents) for the purposes of (i) investigating, preparing for the defence or
prosecution of, prosecuting or defending any Action by or against the Purchaser,
the Designated Purchaser or any of their properties, officers and directors
before any Government Entity or arbitration tribunal, that is based upon, arises
out of or otherwise is in respect of the Operations, any of the Facility/Design
Assumed Liabilities or any of the Facility/Design Assets, (ii) preparing,
auditing or reviewing financial statements and preparing reports to shareholders
and Government Entities, (iii) reviewing the Closing Statements of Assets and
Liabilities, or (iv) for such other purposes for which access to such documents
is believed by the Purchaser to be reasonably necessary; provided, however,
access to such books, records and documents shall not unreasonably interfere
with the normal operation by the Seller of its business and shall not include
employee data that is an Excluded Asset under Section 2.1(2)(g). The Seller
shall maintain and preserve all such books, and records and other documents for
the longer of (x) four (4) years from the relevant Closing Date, or (y) any
applicable statutory or regulatory retention period, as the same may be
extended, or any applicable limitation period. The Seller shall take such action
as may be necessary to make any audit workpapers of its auditors relating to the
Operations and the Assets available to the Purchaser and its auditors, to the
extent such material is reasonably

Execution Copy

72



--------------------------------------------------------------------------------



 



    required for the above-noted purposes and not subject to attorney-client
privilege that would be waived by making such disclosure.       As permitted by
Law and subject to applicable attorney-client privilege, Seller agrees to
provide the Purchaser (at the Purchaser’s cost) with reasonable access to
Seller’s and its Affiliates’ books and records related to the Operations and the
Assets and Assumed Liabilities, to its non-officer employees, to its officers to
the extent reasonable and customary, and to its independent accountants, in
order to assist the Purchaser with its regulatory filings; provided, however,
that such access shall not be unduly burdensome to the Seller or its Affiliates
or shall not unduly disrupt the Seller’s or its Affiliates’ ongoing business or
financial reporting obligations.



Section 5.6   Transaction Expenses; Filings and Certificates



(1)   Each of the Purchaser and the Seller shall bear its own costs and expenses
(including brokerage commissions, finders’ fees or similar compensation, and
legal fees and expenses) incurred in connection with this Agreement, the
Transaction Documents and the transactions contemplated hereby except as
otherwise expressly provided herein or in any other Transaction Document.   (2)
  The Parties agree that the Purchase Price is exclusive of any Transfer Taxes
and Transfer Fees. Any Transfer Taxes incurred in connection with the
transactions contemplated in this Agreement shall be allocated among, and paid
by, the Parties in accordance with Section 5.6.   (3)   The Purchaser or
Designated Purchaser, as applicable, shall pay directly to the appropriate
taxing authority, within the time prescribed all applicable Refundable Transfer
Taxes payable in connection with the transactions contemplated in this
Agreement, provided that if any such Refundable Transfer Taxes are required to
be collected, remitted or paid by the Seller or the Designated Seller, as
applicable, such Refundable Transfer Taxes shall be paid by the Purchaser or the
Designated Purchaser, to the Seller or the Designated Seller, at the Closing, or
thereafter as requested of or by the Seller or the Designated Seller. The
Purchaser or Designated Purchaser, as applicable, shall be entitled to all
refunds of any Refundable Transfer Taxes.   (4)   All Transfer Taxes incurred in
connection with the transactions contemplated in this Agreement, other than
those paid or payable by the Purchaser or Designated Purchaser, as applicable,
pursuant to Section 5.6(3) shall be allocated one-half to the Purchaser, the
Designated Purchaser or French Newco, as applicable, and one-half to the Seller
or the Designated Seller, as applicable. All such Transfer Taxes shall be paid
by the Purchaser, the Designated Purchaser or French Newco to the appropriate
taxing authority, within the time prescribed, and the Seller or Designated
Seller, shall remit

Execution Copy

73



--------------------------------------------------------------------------------



 



    payment to the Purchaser, Designated Purchaser or French Newco its allocable
share of such Transfer Taxes in accordance with the terms of Section 5.6(5);
provided, however, if such Transfer Taxes are required to be collected, remitted
or paid by the Seller or Designated Seller, the Purchaser, Designated Purchaser
or French Newco shall pay its allocable share of such Transfer Taxes to the
Seller or Designated Seller, in accordance with the terms of Section 5.6(5).  
(5)   Any Refundable Transfer Taxes or Transfer Taxes required to be remitted by
the Purchaser, the Designated Purchaser or French Newco, as applicable, to the
Seller or Designated Seller, as applicable, or by the Seller or Designated
Seller, to the Purchaser, the Designated Purchaser or French Newco shall be paid
to the appropriate party in immediately available funds on the Closing Date. The
Parties acknowledge and agree that the amounts paid on the Closing Date pursuant
to this Section 5.6(5) will be based upon estimates and that the amounts paid at
the Closing will be subsequently adjusted to take into account the final
purchase price allocation pursuant to Section 2.3 or after a taxing authority
has finally determined the amount of Taxes to be paid. Any Tax amounts due and
owing in connection with the final purchase price allocation or pursuant to the
final determination of a taxing authority shall be paid by the party owing such
amounts promptly (and in any event within fifteen (15) Business Days) following
receipt of written notice from the other party of the amount due, together with
appropriate documentation thereof.   (6)   The Parties agree to allocate
one-half (½) of all out-of-pocket costs to the Purchaser, Designated Purchaser,
on the one hand, and one-half (½) to the Seller, Designated Seller, on the
other, of related to the formation of French Newco and the transfer of the
French Contributed Assets to French Newco, such costs to include fees and
expenses of counsel, accountants and other advisors (provided (i) the Seller and
the Designated Seller will endeavour to minimize such costs and (ii) with
respect to French Newco accounting fees, such costs shall only be out-of-pocket
costs to the extent incremental to Purchaser’s ordinary accounting fees
associated with audits). In addition, the Parties agree to allocate all Transfer
Taxes related to the transfer of the French Contributed Assets to French Newco
in accordance with the applicable provisions of this Section 5.6 and subject to
the limitations set forth in Section 5.28(5).   (7)   The Parties acknowledge
that certain exemptions from Transfer Taxes may be available in certain taxing
jurisdictions. If the Purchaser or any Designated Purchaser, as applicable,
wishes to claim any such exemption for the purposes hereof, the Purchaser or
Designated Purchaser will be solely responsible for ensuring that any such
exemption applies and, in that regard, shall provide the Seller or Designated
Seller, as applicable, prior to each

Execution Copy

74



--------------------------------------------------------------------------------



 



    applicable Closing with its or the Designated Purchaser’s vendor permit
number and the applicable certificate of exemption or election form under such
law to support the Purchaser’s or Designated Purchaser’s claim to entitlement to
such exemption or election. The Seller or Designated Seller will cooperate with
the Purchaser or Designated Purchaser in its claiming of any such exemption,
provided such exemption or election is lawful and appropriate under the local
tax legislation. The Purchaser and such Designated Purchaser shall indemnify and
hold harmless the Seller and the applicable Designated Seller for the
Purchaser’s and such Designated Purchaser’s allocable share of the Transfer
Taxes pursuant to this Section, interest, penalties and Damages relating to
Transfer Taxes (including legal, accounting and other expense) payable by the
Purchaser pursuant to this Section 5.6(7) to the extent the Seller and the
applicable Designated Seller pays, and does not charge the Purchaser or any
Designated Purchaser, any such Transfer Tax at the applicable Closing and the
Purchaser’s and such Designated Purchaser’s claimed entitlement to an exemption
or election is subsequently disallowed or not accepted by the relevant
authorities.   (8)   Each of the Purchaser and the Designated Purchaser, the
Seller and the Designated Seller shall, if applicable, register on or before
Closing for Transfer Taxes in each of the jurisdictions where the Assets are
located.



Section 5.7   Confidentiality

           The Parties acknowledge that the Confidentiality Agreement remains in
full force and effect in accordance with its terms, which are incorporated
herein by reference, and the Parties agree to be bound thereby in the same
manner and to the same extent as if the terms had been set forth herein in full.



Section 5.8   Forward Looking Information

           In connection with the Purchaser’s investigation of the Operations,
the Purchaser has received certain estimates, projections and other forecasts
for the Operations, and certain plan and budget information (collectively, or
individually, “Forward Looking Information”). The Purchaser acknowledges that
there are uncertainties inherent in attempting to make such estimates,
projections, forecasts, plans and budgets and that the Purchaser is familiar
with such uncertainties. The Seller makes no representation or warranty in any
Transaction Document herein with respect to any Forward Looking Information
referred to in this Section 5.8.



Section 5.9   Necessary Consents

           Between the date hereof and each Facility/Design Closing Date with
respect to the Operations and Assets that are the subject of such Closing:

Execution Copy

75



--------------------------------------------------------------------------------



 



  (a)   The Seller, for itself and on behalf of the applicable Designated Seller
agrees to use commercially reasonable efforts to:



  (i)   make all notifications and obtain all consents to the Assumed Contracts
and license agreements for the Transferred Applications that are required under
the terms thereof in order to assign the same to the Purchaser or the applicable
Designated Purchaser (collectively, the “Necessary Consents”); and   (ii)  
comply with applicable Law to commence and pursue diligently such information
and consultation process and procedures with workers’ councils and employee
representatives as are within its control, in accordance with Sections D-1.3 and
D-2.3 of Exhibits D-1 and D-2, respectively.



  (b)   The Purchaser, for itself and on behalf of the applicable Designated
Purchaser, agrees to use commercially reasonable efforts to comply with
applicable Law to provide diligently sufficient information to enable the Seller
itself, and on behalf of the applicable Designated Seller, as necessary to
comply with its obligations under Section 5.9(a),       (collectively, the
“Necessary Consents”).     (c)   In the event that either Party becomes aware at
any time within four (4) months following the applicable Facility/Design Closing
of any Third Party software application that was used by Seller or a Designated
Seller primarily in the Operations that is not identified in Schedule 1.1(118),
such software application will be treated as a Transferred Business Application
and Seller, for itself and on behalf of the applicable Designated Seller, agrees
to use commercially reasonable efforts to transfer and assign such software
application and any license agreements related thereto to Purchaser.     (d)  
Notwithstanding anything in Section 2.1(3) of this Agreement to the contrary, in
the event that obtaining consent to assignment of a license agreement for a
Transferred Business Application would require Seller or any Designated Seller
or Purchaser or Designated Purchaser to pay money to a Third Party, including
any requirement by a licensor that the Seller or Designated Seller make any
payments for maintenance for prior periods or the current period, the Parties
will cooperate in good faith to negotiate the amount of such payments and each
Party will pay either (i) fifty percent (50%) of such amount in order to obtain
such consent provided that such payment need not be made if the amount is
unreasonable compared to the cost of obtaining a new license or

Execution Copy

76



--------------------------------------------------------------------------------



 



  (ii)   fifty percent (50%) of costs incurred to obtain comparable software
licences if consent cannot be obtained or the cost of obtaining consent is
unreasonable compared to the cost of obtaining a new license.



Section 5.10   Maintain Insurance

     The Seller shall continue to maintain or cause to be continued in full
force and effect until each applicable Closing Date sufficient insurance
coverage with respect to the Operations and the Assets.



Section 5.11   Operations at the Chateaudun Facility

     Prior to the applicable Closing Date, the Designated Seller shall complete
the corrective actions to address the following matters described in
Schedule 4.16: Item 1(A) (new cooling system); Item 1(B) (battery charging
facility, redesign or outsourcing); Item 3 (oil/water separator); and Item 4
(hydrocarbon containment).



Section 5.12   Cooperation



(1)   The Purchaser and the Seller shall cooperate in commercially reasonable
fashion with each other and shall cause the Designated Purchasers and the
Designated Sellers and their respective officers, employees, agents and
representatives to cooperate with each other following each Closing Date to
provide for an orderly transition of the Transferring Employees, the Assets and
the Assumed Liabilities to the Purchaser and the Designated Purchasers. Save and
except for the Transition Payment, each Party shall bear its own out-of-pocket
costs and expenses incurred in assisting the other pursuant to this Section
5.11. No Party shall be required by this Section 5.11 to take any action that
would unreasonably interfere with the conduct of its business.   (2)   Subject
to the other provisions of this Agreement and provided it does not interfere
with the Seller’s, commercial interests or require any payments to any Third
Parties, the Seller will provide for a reasonable period of time after the date
of this Agreement, reasonable assistance to the Purchaser in encouraging the
suppliers and other business associates of the Operations to maintain a similar
business arrangement with the Purchaser after the Closing Date as the Seller
maintained with such party prior to the Closing Date.



Section 5.13   Purchaser’s Acquisition of Software

     The Purchaser acknowledges that, except for the Single Use Desktop Software
and the Transferred Business Applications licensed from Third Parties which are
to be assigned to the Purchaser or Designated Purchasers as set forth in
Schedule 1.1(118), it is not acquiring any right, title or interest in software
contained in any computer equipment, which may form part of the Assets. Subject
to the provisions of the Shared Services Agreement, if such a license is
required to use any Third Party software so contained and the Purchaser is not
able to renew or obtain its own

Execution Copy

77



--------------------------------------------------------------------------------



 



license for such software, the Purchaser agrees to remove such software from any
computer equipment forming part of the Assets no later than sixty (60) days
after the applicable Closing Date.



Section 5.14   Transferable Equipment



(1)   Except to the extent described in Section 2.6 and the remainder of this
Section 5.14, Seller does not intend to purchase, or cause to be purchased, any
of the Leased Equipment out of lease or to convey, or cause to be conveyed,
title to such Leased Equipment to Purchaser or the Designated Purchasers on a
country by country basis as part of the transfer of the Facility/Design Assets
for each Facility or the Design Operations, as applicable. Subject to the buyout
provision in Section 5.14(2), the Parties agree that the Leased Equipment (as
opposed to the leasehold rights related thereto) itself is not intended to form
part of the Facility/Design Assets for such Facility or Design Operations, as
applicable, hereunder. The Seller’s inability to transfer, or to cause to be
transferred, title to any of the Leased Equipment for any particular Facility or
the Design Operations, as applicable, as at the relevant Effective Time shall
not be considered to constitute a Material Adverse Effect.   (2)   If any of the
Leased Equipment shall not have been transferred to the Purchaser or the
Designated Purchaser within forty-five (45) days after the relevant Closing Date
(“Transferable Equipment”), then the Seller or the Designated Seller, as the
case may be, shall promptly initiate the buy-out provisions under the relevant
lease agreement in order to transfer, or to cause to be transferred, title to
the Transferable Equipment to the Purchaser or the relevant Designated
Purchasers within the next forty-five (45) days. The Seller will notify the
Purchaser of the proposed transfer date (the “Transferable Equipment Transfer
Date”) and a proposed determination of the fair market value thereof for each
piece of Transferable Equipment so being transferred. In the event that the
Purchaser does not agree with Seller’s proposed fair market value, Purchaser
shall so notify Seller and Purchaser and Seller shall use commercially
reasonable effects to agree on such fair market value, and if the parties are
not able to so agree, then the fair market value shall be determined by the
Independent Accountant pursuant to Section 2.4(3) (the “Transferable Equipment
Transfer Value”). Upon receipt of a bill of sale from the Seller evidencing
transfer of title of the Transferable Equipment, the Purchaser agrees to pay to
the Seller on the relevant Transferable Equipment Transfer Date, in immediately
available US dollar funds, the fair market value (and applicable Transfer Taxes
in accordance with Section 5.6 arising out of either the purchase of such
Transferable Equipment by the Seller or any of its Affiliates or out of the
transfer of such Transferable Equipment to the Purchaser or the relevant
Designated Purchaser hereunder). The Seller’s ability to only recoup from the
Purchaser

Execution Copy

78



--------------------------------------------------------------------------------



 



    the Transferable Equipment Transfer Value Portion of any payment to the
applicable lessor (and not to recoup from the Purchaser the full buyout payment)
pursuant to this Section 5.14(2) is limited only so long as, (i) the Purchaser
meets the applicable lessor’s standard of creditworthiness for its lessees, and
(ii) any applicable lessor contractual limitations regarding asset movement
outside of North America (i.e., Canada, the United States and Mexico). Once
transferred, the Transferable Equipment shall be deemed by the parties to this
Agreement to be included with the Owned Equipment and transferred pursuant to
the terms of this Agreement as part of the transfer of the Facility/Design
Assets for each Facility.   (3)   Any temporary use of the Transferable
Equipment by the Purchaser and the Designated Purchaser, as the case may be,
following the applicable Closing Date and pending the Transferable Equipment
Transfer Date shall be governed by the Shared Services Agreement.



Section 5.15   Inventory Put Option



(1)   The Purchaser and the Designated Purchasers shall have the following
options to sell to the Seller or the Designated Sellers:



  (a)   all Unused Inventory (the “Inventory Put Option”);   (b)   all Unused
Unassigned Finished Goods Inventory (the “Unassigned Finished Goods Put
Option”); and   (c)   all Unrepairable Bonepile Inventory (the “Bonepile
Inventory Put Option”).



(2)   Notwithstanding the foregoing:



  (a)   Unused Inventory and the Unused Unassigned Finished Goods Inventory
shall be deemed to be reduced by (i) the amount of inventory, if any, of the
same kind, or suitable for the same purpose, that is acquired for use by the
same Facility (after the applicable Closing) and sold to Seller or Designated
Seller during the applicable put period, and (ii) the amount of inventory, if
any, of the same kind, or suitable for the same purpose, that is acquired (other
than from the same Facility and after the applicable Closing) for use by another
facility to which manufacturing is transferred or has been transferred in whole
or in part;     (b)   components that are Inventory and subsequently revealed
during the Inventory Put Period to have shelf life that has expired as at the
applicable Closing Date, or which have a date code expiring during the

Execution Copy

79



--------------------------------------------------------------------------------



 



      Inventory Put Period, shall be reported to the Seller or Designated Seller
as soon as reasonably practicable following discovery. Seller or Designated
Seller shall either, (i) pay the Purchaser or Designated Purchaser to rework
such components in an amount equal to their costs incurred in reworking,
(ii) repurchase as soon as reasonably possible such components for the price
paid by the Purchaser or Designated Purchaser for such components, or
(iii) authorize their use in the Products (provided that to the extent such
components are authorized for use in the Products, the Seller or Designated
Seller waives any indemnification or warranty rights it may have against the
Purchaser or Designated Purchaser in relation to the usage of such components),
with respect to the specific condition waived, and the Seller or Designated
Seller shall be entitled to select the applicable clause of this sentence that
shall apply; and     (c)   components that are Inventory and have a shelf life
that expires prior to the end of the applicable Put Period and because of such
expired shelf life cannot be consumed within the Put Period in the ordinary
course of business, shall be reported to the Seller or Designated Seller as soon
as reasonably practicable following discovery. Seller or Designated Seller shall
either (i) pay the Purchaser or Designated Purchaser to rework such components
in an amount equal to their costs incurred in reworking, (ii) repurchase such
components for the price paid by the Purchaser or Designated Purchaser for such
components, or (iii) authorize their use in the Products (provided that to the
extent such components are authorized for use in the Products, the Seller or
Designated Seller waives any indemnification or warranty rights it may have
against the Purchaser or Designated Purchaser in relation to the usage of such
components with respect to the specific condition waived, and the Seller or
Designated Seller shall be entitled to select the applicable clause of this
sentence that shall apply). Notwithstanding the foregoing, the Purchaser or
Designated Purchaser shall use or be deemed to have used such components,
assuming they have a useable shelf life, prior to components of the same kind,
or suitable for the same purpose, that are acquired by the Purchaser or
Designated Purchaser from other than the Seller or Designated Seller.     (d)  
At the end of the Inventory Put Period, if the Purchaser or Designated Purchaser
physically holds Unused Inventory that has been used, transformed, or otherwise
consumed, but has not been sold to the Seller or Designated Seller and cannot be
sold to the Seller or Designated Seller in its original state, the Purchaser or
Designated Purchaser shall have the right to deem a piece of inventory of the
same

Execution Copy

80



--------------------------------------------------------------------------------



 



      kind, or suitable for the same purpose, and equivalent value to be Unused
Inventory and can be sold back to the Seller or Designated Seller in place of
the original Unused Inventory item.     (e)   At the end of the Unassigned
Finished Goods Put Period, if the Purchaser or Designated Purchaser physically
holds Unused Unassigned Finished Goods Inventory that has been used,
transformed, or otherwise consumed, but has not been sold to the Seller or
Designated Seller and cannot be sold to the Seller or Designated Seller in its
original state, the Purchaser or Designated Purchaser shall have the right to
deem a piece of inventory of the same kind, or suitable for the same purpose,
and equivalent value to be Unused Unassigned Finished Goods Inventory and can be
sold back to the Seller or Designated Seller in place of the original Unused
Unassigned Finished Goods Inventory item.



(3)   The applicable put option may be exercised by the Purchaser within ninety
(90) days after the expiration of the applicable Inventory Put Period,
Unassigned Finished Goods Put Period, or Bonepile Inventory Put Period, as the
case may be, by sending a notice in writing to the Seller specifying (i) the
identity of the Unused Inventory, Unused Unassigned Finished Goods, or
Unrepairable Bonepile Inventory; (ii) the quantity of the Unused Inventory,
Unused Unassigned Finished Goods or Unrepairable Bonepile Inventory; and
(iii) the original purchase price for the Unused Inventory, Unused Unassigned
Finished Goods or Unrepairable Bonepile Inventory paid pursuant to this
Agreement (individually, or collectively, the “Inventory Put Purchase Price”)
and (iv) that the Unused Inventory, Unused Unassigned Finished Goods or
Unrepairable Bonepile Inventory, has been calculated and determined in
accordance with Section 5.14(1) above. The Seller shall have ten (10) Business
Days within which to discuss with the Purchaser and the Purchaser shall make
itself available to discuss with the Seller any questions or outstanding issues
with respect to the Purchaser’s exercise of the applicable put option. The
Seller shall either (i) pay, or cause the applicable Designated Seller to pay,
to the Purchaser the Inventory Put Purchase Price, within thirty (30) Business
Days of receipt of each notice of exercise of the applicable put option, or
(ii) send a written notice to the Purchaser within twenty (20) Business Days of
receipt of each notice of exercise of the applicable put option that it objects
to the calculation of the Inventory Put Purchase Price, failing which the Seller
shall be deemed to have accepted the Inventory Put Purchase Price calculation.
Any such written notice of objection from the Seller must state (a) the specific
items of Unused Inventory, Unused Unassigned Finished Goods or Unrepairable
Bonepile Inventory, which the Seller contends should not be repurchased, and
(b) the

Execution Copy

81



--------------------------------------------------------------------------------



 



    basis for its position with respect to each of such items of Unused
Inventory, Unused Unassigned Finished Goods or Unrepairable Bonepile Inventory,
which will be limited to mathematical errors or matters of the nature described
in Section 5.14(1) and Section 5.14(2) above. In addition, any such written
notice of objection must be accompanied within ten (10) Business Days by payment
in full for the items of Unused Inventory, Unused Unassigned Finished Goods or
Unrepairable Bonepile Inventory which are not subject to such written notice of
objection.



(4)   If the Seller objects to the Inventory Put Purchase Price calculation
pursuant to Section 5.15(3) above then either the Seller or the Purchaser may
refer the matter in writing to the Independent Accountant, who will promptly
resolve the issue after discussions with each of the Seller and the Purchaser
and in consideration of the concerns of each of the Seller and the Purchaser,
and will prepare an Inventory Put Purchase Price schedule which shall be final
and binding on the Seller and the Purchaser and their respective Affiliates. The
Seller shall pay, or cause the applicable Designated Seller to pay, to the
Purchaser the balance of the Inventory Put Purchase Price determined by the
Independent Accountant (in his capacity as an expert) within ten (10) Business
Days of any such determination, together with interest thereon at a rate equal
to six percent (6%) per annum, calculated from the last date notice of objection
was due pursuant to Section 5.15(3) above.   (5)   The foregoing provisions of
this Section 5.15 shall not apply to End of Life Inventory or Repair Inventory
which shall be dealt with in accordance with the terms and conditions of the
Amended and Restated Master Contract Manufacturing Services Agreement and the
Repair Services Agreement.   (6)   The Purchaser shall provide to the Seller
commencing from the first Closing Date until the end of the Inventory Put
Period, monthly reports (by part number of the unit quantity and the dollar
amount) of the Inventory consumed and Unused Inventory, Bonepile Inventory, and
Unassigned Finished Goods remaining at such month end in each Facility. In
addition, the Purchaser shall provide, for each Facility and for each facility
to which the Purchaser or a Designated Purchaser has transferred Products during
the Inventory Put Period, at the end of the applicable put period a list of all
inventory of the Purchaser or Designated Purchaser of the same kinds as the
Inventory (by a format similar to Schedule 1.1(113)). At any time prior to
exercising the applicable put option, if the Purchaser believes any Inventory
purchased hereunder is likely to be Unused Inventory or Unused Unassigned
Finished Goods, it shall advise the Seller on a reasonably timely basis of such
likely Unused Inventory or Unused Unassigned Finished Goods, and shall act in
good faith to (a) assist the Seller to identify opportunities (such as demand
trends, current forecasts or cross sales) to use or consume such likely Unused

Execution Copy

82



--------------------------------------------------------------------------------



 



    Inventory or Unused Unassigned Finished Goods prior to exercising of the
applicable put option, and (b) identify any cost-effective opportunities for
Purchaser to use or consume such likely Unused Inventory at other Facilities or
sites, to the extent practicable; provided, however, that such action by
Purchaser and Seller shall not be a condition to the exercise of the applicable
put option and the failure by Purchaser to take any such action shall not limit
Purchaser’s rights under this Section 5.15.



(7)   After exercising the applicable put option, the Unused Inventory or Unused
Unassigned Finished Goods Inventory, as the case may be, shall at the option of
the Seller or Designated Seller be managed on a consignment basis by the
applicable provisions of the Amended and Restated Master Contract Manufacturing
Services Agreement.



Section 5.16   Equipment Put Option



(1)   The Purchaser and the Designated Purchasers shall have the following
options to sell to Seller or the Designated Sellers:



  (a)   all Initial Obsolete Equipment (“Initial Obsolete Equipment Put
Option”); and   (b)   all Subsequent Obsolete Equipment (“Subsequent Obsolete
Equipment Put Option”).



(2)   Notwithstanding the foregoing, the amount of the Initial Obsolete
Equipment and Subsequent Obsolete Equipment shall be deemed to be reduced by:



  (a)   the amount of Substitutable Equipment purchased or leased by the
Purchaser or Designated Purchasers or one of its Affiliates, if any, during the
applicable put period, unless such purchased or leased Substitutable Equipment
is required to support forecasted requirements in excess of that support by the
Initial Obsolete Equipment and Subsequent Obsolete Equipment;     (b)  
Equipment which is lost, stolen, destroyed or otherwise damaged (ordinary wear
and tear excluded) during the applicable put period; and     (c)   Equipment
that has a depreciated value at the end of the applicable put period of less
than five thousand dollars ($5,000) (as calculated in accordance with the
provisions of Section 1.1(79)) shall be excluded from the Initial Obsolete
Equipment Put Option or the Subsequent Equipment Put Option.

Execution Copy

83



--------------------------------------------------------------------------------



 



(3)   If the Purchaser believes at any time prior to the applicable Equipment
Usage Period or Subsequent Equipment Usage Period that any Equipment is likely
to be Initial Obsolete Equipment or Subsequent Obsolete Equipment, the Purchaser
shall advise the Seller on a reasonably timely basis of such likely Initial
Obsolete Equipment or Subsequent Obsolete Equipment and the Purchaser agrees to
act in good faith to (a) assist the Seller to identify opportunities to use such
Initial Obsolete Equipment or Subsequent Obsolete Equipment prior to such
exercise of the applicable put option and (b) identify any cost-effective
opportunities for Purchaser to use such Initial Obsolete Equipment or Subsequent
Obsolete Equipment including at other Facilities or Purchaser sites, to the
extent practicable, provided that such action by Purchaser and Seller shall not
be a condition to the exercise of the applicable put option, and the failure by
Purchaser to take any such action shall not limit Purchaser’s rights under this
Section 5.16.   (4)   The applicable put option may be exercised by the
Purchaser within sixty (60) days after the expiration of the Equipment Put Usage
Period or Subsequent Equipment Usage Period, as the case may be, by sending a
notice in writing to the Seller specifying (i) the identity of the Initial
Obsolete Equipment or Subsequent Obsolete Equipment; (ii) the purchase price for
the Initial Obsolete Equipment or Subsequent Obsolete Equipment paid pursuant to
this Agreement, less applicable depreciation under GAAP (individually or
collectively, the “Equipment Put Purchase Price”); and (iii) that the Initial
Obsolete Equipment or Subsequent Obsolete Equipment has been calculated and
determined in accordance with Section 5.16(1) and Section 5.16(2). The Seller
shall have ten (10) Business Days within which to discuss with the Purchaser and
the Purchaser shall make itself available to discuss with the Seller any
questions or outstanding issues with respect to the Purchaser’s exercise of the
applicable put option. The Seller shall either (i) pay, or cause the applicable
Designated Seller to pay, to the Purchaser the Equipment Put Purchase Price,
within thirty (30) Business Days of receipt of each notice of exercise of the
applicable put option, or (ii) send a written notice to the Purchaser within
twenty (20) Business Days of receipt of each notice of exercise of the
applicable put option that it objects to the calculation of the Equipment Put
Purchase Price, failing which the Seller shall be deemed to have accepted the
Equipment Put Purchase Price calculation. Any such written notice of objection
from the Seller must state (a) the specific items of Initial Obsolete Equipment
or Subsequent Obsolete Equipment which the Seller contends should not be
included within the Equipment to be repurchased, and (b) the basis for its
position with respect to each of such items of Initial Obsolete Equipment or
Subsequent Obsolete Equipment which will be limited to mathematical errors or
matters of the nature described in Section 5.16(1) and Section 5.16(2) above. In
addition, any such

Execution Copy

84



--------------------------------------------------------------------------------



 



    written notice of objection must be accompanied within ten (10) Business
Days by payment in full for the items of Initial Obsolete Equipment or
Subsequent Obsolete Equipment which are not subject to such written notice of
objection.



(5)   If any of the Initial Obsolete Equipment or Subsequent Obsolete Equipment
subject to put option by the Purchaser or applicable Designated Purchaser is not
Transferable Equipment (i.e., a leasehold interest only in favour of the
Purchaser or Designated Purchaser), then the remedy for exercising the Initial
Obsolete Equipment Put Option or Subsequent Obsolete Equipment Put Option, as
the case may be, is not for the Seller or Designated Seller to pay an Equipment
Purchase Price for such equipment, but rather for the Purchaser or Designated
Purchaser, as determined by the Purchaser in its sole reasonable discretion,
(i) to terminate the applicable lease without cost or penalty to the Purchaser
or Designated Purchaser, or (ii) to reassign the applicable lease back to the
Seller or Designated Seller without cost or penalty to the Purchaser or
Designated Purchaser.



(6)   If the Seller objects to the Equipment Put Purchase Price calculation
pursuant to Section 5.16(1) and Section 5.16(2) above then either the Seller or
the Purchaser may refer the matter in writing to the Independent Accountant, who
will promptly resolve the issue after discussions with each of the Seller and
the Purchaser and in consideration of the concerns of each of the Seller and the
Purchaser, and will prepare an Equipment Put Purchase Price schedule which shall
be final and binding on the Seller and the Purchaser. The Seller shall pay, or
cause the applicable Designated Seller to pay, to the Purchaser the balance of
the Equipment Put Purchase Price determined by the Independent Accountant
(acting as an expert and not as an arbitrator) within ten (10) Business Days of
any such determination, together with interest thereon at a rate equal to six
percent (6%) per annum, calculated from the last date notice of objection was
due pursuant to Section 5.16(1) and Section 5.16(2) above.



(7)   At the request of the Seller, the Purchaser shall provide to the Seller,
to the extent reasonably practicable, such regular written reports relating to
the Equipment (including Transferable Equipment deemed included in Owned
Equipment pursuant to Section 5.14) as Seller may reasonably request as may be
necessary to enable the Seller to comply with its statutory financial reporting
requirements in relation to the accounting of the Equipment.



Section 5.17   Consignment Obligations

     All Inventory and Repair Inventory used in connection with the Products and
not purchased by the Purchaser or Designated Purchaser because it is not
forecasted

Execution Copy

85



--------------------------------------------------------------------------------



 



to be used by the Purchaser in the twelve (12) months from the applicable
Closing will be deemed “Consigned Inventory” as defined in the Amended and
Restated Master Contract Manufacturing Services Agreement and the Repair
Services Agreement, respectively, and as of the applicable Closing Date is
consigned to the Purchaser or Designated Purchaser in accordance with such
agreements.



Section 5.18   Transition Expense Payment

     The Seller agrees to pay to the Purchaser the amount of forty million two
hundred thousand dollars ($40,200,000) in respect of first year transitional
expenses that will be incurred by the Purchaser in relation to its acquisition
of the Operations (the “Transition Payment”). The Transition Payment shall be
paid by wire transfer in accordance with the payment provisions set forth in
Schedule 2.3(2).



Section 5.19   Operations at Chateaudun Facility

     Except as otherwise provided for in Section 5.28, prior to the Closing with
respect to the Assets located at the Chateaudun Facility, the Seller shall cause
the entity owning such Assets to contribute such Assets (including the French
Real Estate but excluding the intangible assets described in Section 2.1(1) to
French Newco, and shall cause such entity to assume any associated Assumed
Liabilities. The Purchaser and the Seller each undertakes to comply with the
provisions of Article 34 of Decree no. 77-1133 of September 21, 1977 by
notifying the relevant prefect (préfet) of the change in the operation of the
Chateaudun Facility as soon as practicable, and in any event within thirty
(30) days the contribution of the French Assets to French Newco.



Section 5.20   GDNT Asset Sale Discussions

     The Primary Parties agree to enter into principled negotiations within one
hundred and eighty (180) days of the initial Closing to discuss a possible
transaction whereby the Seller would transfer to the Purchaser certain assets of
Guandong-Nortel Limited Liability Company (“GDNT Assets”) on mutually beneficial
terms and conditions. The Primary Parties acknowledge that there is no positive
obligation to transfer the GDNT Assets arising from this Section 5.20 and this
covenant does not constitute a right of refusal for either Purchaser or the
Designated Purchasers to purchase the GDNT Assets.



Section 5.21   Monkstown Incentive Grant

     The Seller received certain financial incentives from the Department of
Enterprise, Trade and Investment acting through the Executive of the Industrial
Development Board of Northern Ireland (“Monkstown Development Agency”), pursuant
to a financial assistance agreement dated February 14, 2001 between Nortel PLC
and the Department of Enterprise (“Monkstown Grant”) in exchange for agreeing to
maintain certain employment levels at the Monkstown Facility. The Seller and the
Purchaser agree to approach the Monkstown Development Agency

Execution Copy

86



--------------------------------------------------------------------------------



 



within two (2) weeks of the date hereof to negotiate in good faith an
apportionment between the Parties of the repayment obligations related to the
Monkstown Grant, in order that Purchaser or a Designated Purchaser shall assume
a share of the financial obligations thereunder based upon the proportion that
the Transferring Employees at Monkstown Facility, represent of the total number
of Designated Seller employees at Monkstown. If the Monkstown Development Agency
agrees to such apportionment, the execution and delivery of the appropriate
assumption document by Purchaser or a Designated Purchaser shall be added as a
Closing condition to this Agreement under Article 8, provided, however, the
Seller shall indemnify and hold harmless the Purchaser and its Affiliates from
and against all Losses that the Purchaser or any of its Affiliates may suffer,
sustain or become subject to as a result of the Monkstown Grant (including any
portion thereof assumed by Purchaser or a Designated Purchaser) or as a result
of the failure by Seller or its Affiliates to comply with the terms and
conditions thereof or maintain any required level of employment. The Purchaser
or a Designated Purchaser shall promptly notify Seller of (1) any anticipated
reduction in the number of employees at the Monkstown Facility; and (2) any
claim asserted by the Monkstown Development Agency, and shall permit Seller to
negotiate with the Monkstown Development Agency in order to reduce or eliminate
any amounts claimable or claimed.



Section 5.22   VSHA Price Setting

     No later than forty-five (45) days prior to the anticipated initial Closing
Date, each of Seller and Purchaser shall cause their respective pricing teams to
meet and negotiate in good faith, and in accordance with the pricing process
agreed upon by the Parties prior to the date hereof, the prices for the Products
to be ordered by Seller pursuant to the Amended and Restated Master Contract
Manufacturing Services Agreement’s Virtual Systems House Agreements related to
the respective Facility VSHA’s. The Parties acknowledge that their intent is to
have the VSHA Product prices set no later than ten (10) days prior to the
anticipated Facility applicable Closing Date.



Section 5.23   Equipment at Third Party Locations

     The Seller shall take such action as may be necessary or appropriate in
order that the Purchaser and the applicable Designated Purchaser shall have
reasonable access to any Equipment at Third Party Locations, and Seller shall
after the relevant Closing Date cooperate with the Purchaser as reasonably
requested to facilitate access to such Equipment at Third Party Location in
order for the Purchaser or Designated Purchaser to relocate such Equipment at
Third Party Locations to a Facility.



Section 5.24   CUCW Collective Labour Agreement

     The Seller and its Affiliates shall not enter into any amendment,
modification, replacement or supplement to the Collective Labour Agreement
between the Seller

Execution Copy

87



--------------------------------------------------------------------------------



 



and the CUCW without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld.



Section 5.25   Covenant Not to Sue

     Notwithstanding any other provisions of this Agreement, Purchaser,
Designated Purchasers and its or their respective Affiliates and employees,
agents or customers shall have the unrestricted right to use for any purpose the
Residual Knowledge. Each of the Seller and each of the Designated Sellers, on
behalf of themselves and their Affiliates irrevocably release Purchaser,
Designated Purchasers and its or their respective Affiliates, agents, employees
or customers, from any and all causes of action, claims, of any kind whatsoever
which it may have, arising after the first Closing Date, with respect to the use
by the Purchaser, any Designated Purchaser or any of its or their Affiliates,
agents, employees or customers, of the Residual Knowledge and agrees not to
claim or assert that any such use violates any Intellectual Property rights of
Seller or any Designated Seller. The rights of Purchaser, Designated Purchasers
and its or their respective Affiliates, employees, agents and customers to use
Residual Knowledge in accordance with this Agreement will not be deemed to grant
to Purchaser, Designated Purchasers and its or their respective Affiliates,
agents or customers any rights or licenses under the Seller’s or any of its
Affiliate’s patents, copyrights or trademarks.



Section 5.26   Post Closing Tax Liens

     If after the relevant Closing Date a Lien, other than a Permitted
Encumbrance, which relates to Taxes for any period or portion thereof ending
prior to the relevant Effective Time is asserted against or placed on any of the
Assets, Seller shall, or shall use its reasonable best efforts to cause the
appropriate Designated Seller to, satisfy such Lien and cause it to be released;
provided, however, that if the Seller or Designated Seller, as applicable, is in
good faith contesting a Lien in accordance with applicable Law, then so long as
Seller or Designated Seller, as applicable, is diligently pursuing such action
it may continue to dispute such Lien to the conclusion of the action (but shall
take all steps, including but not limited to the posting of a bond or other
security, that may be necessary to enable the Purchaser or a Designated
Purchaser, as applicable, may have the use and benefits of such Assets while the
action is proceeding and may dispose of or sell such Assets free of such Lien).



Section 5.27   Employer Payroll Contribution Reimbursement



(1)   To the extent that the Excess CPP/QPP/EI Amount is not recovered by the
Purchaser or Designated Purchaser under the Product prices (although the intent
of the Parties is not to include it at this time) under the Amended and Restated
Contract Manufacturing Services Agreement, the Seller agrees to pay one half
(1/2) of the Excess CPP/QPP/EI Amount to the Purchaser.

Execution Copy

88



--------------------------------------------------------------------------------



 



(2)   Within ninety (90) days following the end of the calendar year in which an
applicable Closing has occurred, Seller shall send to Purchaser a statement
showing the Total Seller CPP/QPP/EI Payments and the Maximum CPP/QPP/EI Amounts
for such year and Purchaser shall send to Seller a statement showing the Total
Purchaser CPP/QPP/EI Payments for such year. If a Party desires to review the
basis for the statement from the other Party it shall have thirty (30) days
following receipt of such statement in which to do so, and the Party which sent
the statement shall allow the other Party access to such information as may be
reasonably required to allow the receiving Party to review the amounts indicated
in such statement. Following the end of such thirty (30) day period, the Seller
shall promptly prepare a final statement listing the Total Seller CPP/QPP/EI
Payments, the Total Purchaser CPP/QPP/EI Payments, the Maximum CPP/QPP/EI Amount
and the Excess CPP/QPP/EI Amount, and shall send such final statement and
one-half (½) of the Excess CPP/QPP/EI Amount, if any, to the Purchaser.



(3)   If either Party disputes the amount shown on the other Party’s initial
statement (e.g., the Total Seller CPP/QPP/EI Payment or the Total Purchaser
CPP/QPP/EI Payments), any such dispute shall be submitted to the Independent
Accountant for resolution, and the cost relating thereto shall be borne as set
forth in Section 9.27.



Section 5.28   Transfer of Assets to French Newco



(1)   No later than the French Facility/Design Closing, the Seller shall cause
the applicable Designated Seller to transfer all of the French Contributed
Assets to French Newco by way of contribution, and shall cause French Newco to
assume any associated Assumed Liabilities. The Seller shall consult with the
Purchaser to the extent practicable regarding the formation of French Newco.



(2)   As of the French Designated Closing, French Newco shall (i) have no
activity other than the Operations at the Chateaudun Facility, (ii) hold no
assets other than its share capital and the French Contributed Assets, and
(iii) not have carried on the business as a going concern for more than three
(3) Business Days prior to the applicable Effective Date and any liability, not
incurred in the ordinary course, for any such short period shall be addressed
through an appropriate adjustment mechanism to the French Newco share value or
an appropriate asset/liability adjustment.



(3)   The Seller shall be responsible to complete or cause to complete all
formalities required by French law with respect to the contribution to French
Newco (i) that have to be carried out prior to or concurrent with the completion
of such contribution, or (ii) that have to be carried out subsequent to the
completion of such contribution and may practically be completed prior to or

Execution Copy

89



--------------------------------------------------------------------------------



 



    concurrent with the French Facility/Design Closing. The Seller and the
Purchaser each undertake to cooperate in order to complete or cause to complete
all formalities required by French law with respect to the contribution to
French Newco that have to be carried out subsequent to the completion of such
contribution and could not practically be completed prior to or concurrent with
the French Facility/Design Closing.



(4)   The Seller undertakes to cause French Newco to comply with the provisions
of Article 34 of Decree no. 77-1133 of September 21, 1977 by notifying the
relevant prefect (préfet) of the change in the operation of the Chateaudun
Facility as soon as practicable after the completion of the contribution to
French Newco, and in any event no later than the French Facility/Design Closing.



(5)   Notwithstanding the other provisions of this Section 5.28 or otherwise in
this Agreement, in the event (i) the Parties have mutually agreed to proceed
with the establishment of French Newco as set forth in Section 5.28(i) , and
(ii) that the applicable Designated Seller is unable prior to August 1, 2005 to
produce the audited financial statements required to effect the transfer the
French Contributed Assets to French Newco as set forth in Section 5.28(1), the
Parties acknowledge and agree that instead of a sale of the shares of French
Newco as contemplated in Section 2.1(1)(p), the French Contributed Assets shall
be sold instead through an asset transaction in the same manner as for the other
Facility/Design Closings referenced in Article 2. In such case, notwithstanding
Section 5.6(6), Purchaser shall not be responsible for any of the costs of
establishing French Newco and the Seller shall also reimburse the Purchaser for
one-half (½) of the carry costs of any Refundable Taxes for up to a nine
(9) month period arising as a result thereof, based on an assumed carrying cost
interest rate for this period equal to six (6%) percent per annum.



(6)   Notwithstanding the other provisions of this Section 5.28 or otherwise in
this Agreement, in the event the Parties do not proceed with the establishment
of French Newco as set forth in Section 5.28(1) on the basis that either (i) the
transfer of the French Contributed Assets cannot be made effective within three
(3) Business Days of the Effective Time of the French/Design Closing or,
(ii) either Party determines not to proceed with the establishment of French
Newco within two (2) weeks of the signing of this Agreement, the Parties
acknowledge and agree that instead of a sale of the shares of French Newco as
contemplated in Section 2.1(1)(p), the French Contributed Assets shall be sold
instead through an asset transaction in the same manner as for the other
Facility/Design Closings referenced in Article 2. In such case, the costs of
establishing French Newco, including the allocation of all the related Transfer
Taxes, shall be as set forth in Section 5.6(6).

Execution Copy

90



--------------------------------------------------------------------------------



 



Section 5.29   Reimbursement for French Accruals

     The Seller shall reimburse the Purchaser and the Designated Purchasers at
any time after Closing for amounts accrued as of Closing for the French
Transferring Employees (and subsequently paid out to these French Transferring
Employees) in relation to any retraite and medaille du travail entitlements,
determined in accordance with GAAP and such amounts jointly reviewed by the
Parties prior to the applicable Facility/Design Closing. The Seller maintains
the right in its sole discretion to pay out to the Purchaser at any time the per
employee lump sum amount (as such amounts are updated using the calculation
methodology used by and consistent with the books and records of the Designated
Seller and confirmed as at the applicable Facility/Design Closing Date, provided
that such methodology is in accordance with GAAP) for each French Transferring
Employee who at that time is employed by Purchaser or Designated Purchasers.



Section 5.30   Restatement Adjustments

     To the extent that completion of the restatement of the Seller’s financial
statements disclosed in Schedule 4.3 occurs after an applicable Closing Date and
results in further adjustment to the books and records of the Seller or
Designated Sellers such that the values set forth in the applicable Closing
Statement of Assets and Liabilities would have been more favourable to the
Purchaser if such Statement had reflected the restated amounts, then,
notwithstanding the period for adjustments or disputes set forth in Section 2.4
shall have passed, there shall be a corresponding adjustment to the applicable
Closing Statement of Assets and Liabilities in accordance with the provisions
set forth in Section 2.4.



Section 5.31   Mindready Employees

     The Parties intend a Master Services Agreement between Nortel Networks
Limited and Mindready Solutions Inc. “Mindready”) dated January 27, 2002 for the
provision of calibration and test building services be assigned to Purchaser or
a Designated Purchaser. However, as the CUCW filed a labour grievance against
Seller, regarding Seller’s business transaction with Mindready (“the
Grievance”), which has not yet been finally adjudicated, the Parties agree as
follows:



(1)   If prior to the applicable Closing Date, Arbitrator Lussier’s arbitration
decision (relating to the Grievance) is upheld following judicial review, or
alternatively, Seller settles the Grievance with the CUCW and, as a consequence,
certain Mindready employees become employees of Seller or Designated Seller,
then:



  (a)   the names and related Employee Information of such individuals (or their
replacements, given that the list of individuals is subject at all times to
change in accordance with the provisions of the CUCW Collective Labour
Agreement) will be added to the Employee

Execution Copy

91



--------------------------------------------------------------------------------



 



      Schedules as contemplated in Section 5.1(3)(a), and they shall become
Transferring Quebec Employees and be employed by Purchaser or Designated
Purchaser on the terms and conditions of the CUCW Collective Labour Agreement
and in accordance with the provisions of Article 6 and Exhibit D-5, and     (b)
  the Mindready contract will be removed from the list of “Assumed Contracts”
and will be retained by Seller.



(2)   If on the applicable Closing Date, Arbitrator Lussier’s arbitration
decision has not been finally adjudicated or settled and, as a consequence, the
individuals remain employees of Mindready, then the Mindready contract shall be
an Assumed Contract, with the result that Flextronics will be required to use
such Mindready employees to perform calibration and test set build work.



(3)   If subsequent to the applicable Closing Date, and thus following Purchaser
or Designated Purchaser’s assumption of the Mindready contract, Arbitrator
Lussier’s arbitration decision is upheld following judicial review, or
alternatively, Seller settles that Grievance with the CUCW and, as a
consequence, certain Mindready employees become employees of Seller or
Designated Seller, then:



  (a)   the Parties will enter into a post-Closing amendment to this Agreement
in order that the individuals be treated in the same manner as if they had been
Transferring Quebec Employees as of the applicable Closing Date, and they shall
be employed by Purchaser or Designated Purchaser on the terms and conditions of
the CUCW Collective Labour Agreement and in accordance with the provisions of
Article 6 and Exhibit D-5, and     (b)   if the Mindready contract cannot, as a
result of any terms and conditions existing in such contract at the applicable
Closing Date and not as a result of any actions or omission by Purchaser or
Designated Purchaser, be terminated by Purchaser or Designated Purchaser without
additional cost, the Purchaser or Designated Purchaser shall assign the
Mindready contract back to Seller.



(4)   If subsequent to the applicable Closing Date Arbitrator Lussier’s
arbitration decision is reversed following final judicial review and, as a
consequence, the individuals remain employees of Mindready, then the Mindready
contract shall remain an Assumed Contract of Purchaser or Designated Purchaser.



(5)   If any action taken by the parties pursuant to this Section 5.31 would
have, or could reasonably have been expected to have, affected the Product
pricing

Execution Copy

92



--------------------------------------------------------------------------------



 



    (whether upward or downward) had such action been taken prior to the
completion of the VSHA pricing setting process set forth in Section 5.22, then
the applicable Parties agree to follow, after the applicable Closing, the
process set forth in Section 11.1.1 of the Amended and Restated Master Contract
Manufacturing Services Agreement for renegotiating “Prices” (as that term is
defined therein) to reflect such action.



Section 5.32   Security Documentation

     The Purchaser shall deliver at the first Facility/Design Closing the
Security Documentation in customary form acceptable to the Seller and the
Purchaser and containing such provisions as are necessary or appropriate to
provide the Seller with a first priority (subject to permitted encumbrances)
fully perfected security interest in the shares of French Newco, the Equipment
and the Inventory (collectively, the “Secured Assets”). If and to the extent the
Purchaser causes a Designated Purchaser (other than the Purchaser) to purchase
all or a portion of the Secured Assets, then the Purchaser shall cause such
Designated Purchaser, on or prior to the Closing in respect of the relevant
Secured Assets, to agree to be bound by this Agreement in respect of such
Secured Assets as if it were the Purchaser under this Agreement, but without
prejudice to the liabilities of the Purchaser hereunder, or enter into with the
Seller or applicable Designated Seller of the relevant Secured Assets an asset
purchase agreement in substantially the form of this agreement and the Purchaser
shall guarantee, and cause such Designated Purchaser to perform, all of the
obligations of such Designated Purchaser under this Agreement, any other asset
purchase agreement executed and delivered pursuant hereto and any other
agreement or instrument delivered pursuant to this Agreement or any such other
asset purchase agreement. The Purchaser or applicable Designated Purchaser shall
also be permitted after the first Facility/Design Closing to have an Affiliate
of the Purchaser purchase all or a portion of the Secured Assets provided the
same procedure in relation to the sale of the Secured Assets from the Purchaser
to the Designated Purchaser (other than the Purchaser) is followed, mutatis
mutandis.



Section 5.33   Facilities Licenses

     No later than forty-five (45) days prior to the anticipated first Closing
Date, each of Seller and Purchaser shall determine, and in the event of any
disagreements shall negotiate in good faith with a view towards reaching
agreement by such date as to use (i) which sites, in addition to those at which
the Design Operations are conducted at the Ottawa Lab 2/Lab 10 Facility and the
Monkstown Facility, will be the subject Licenses of Space, (ii) the space to be
licensed in each such site, (iii) the fees to be paid under each License of
Space (which represent the Seller’s costs of owning and maintaining the space to
be licensed); (iv) the term of each License of Space; and (v) any other
modifications that may be appropriate to the form of License of Space. The
Parties acknowledge that their intent is to have the cost of the Licenses of
Space determined prior to the establishment of the initial VSHA Product

Execution Copy

93



--------------------------------------------------------------------------------



 



prices. Notwithstanding any general obligation of the Parties to mitigate Losses
pursuant to the terms of this Agreement or otherwise under applicable Law, the
Parties expressly acknowledge and agree that, if the Seller or its Affiliate
intends to market the Monkstown Facility either (i) for lease as a complete
facility, or (ii) for sale, then the Seller and its Affiliates shall not be
required to mitigate the Monkstown Real Property Losses through the leasing or
licensing of space at the Monkstown Facility to any third party (which for
greater certainty includes any Affiliate of the Seller or Designated Sellers.)



Section 5.34   Annual Incentive Bonus



(1)   In the event that Seller decides to award SUCCESS bonuses to eligible
Employees in respect of SUCCESS Plan year 2004, such Employees whose Employment
Transfer Date occurs in calendar year 2004 will receive a bonus payment at or
about the same time in 2005 that other eligible Seller employees receive their
bonus payment. Transferred Employees’ bonus will be paid by Purchaser or
Designated Purchaser in an amount that is equal to the amount such Transferred
Employee would have received, in Seller’s sole discretion, had he or she
remained an employee of Seller or Seller Affiliate through calendar year 2004,
and satisfied any and all other criteria required by Seller. Any such payment is
deemed not to be a payment under the Nortel Networks SUCCESS Plan.       The
amount of the bonus that will be paid by the Purchaser or Designated Purchaser
and the rules for determining the amount of the bonus, shall be determined by
Seller in its sole discretion. The Purchaser or Designated Purchaser agree to
make payment of the bonus to each Transferred Employee within forty five
(45) calendar days following written notice from Seller as to the amount of the
bonus with respect to each Transferred Employee. For the avoidance of doubt, the
Purchaser or Designated Purchaser’s obligation to make payment of the bonuses
shall be an Assumed Liability.       Seller shall reimburse Purchaser the
Seller’s pro-rata share of any bonus amounts paid, together with any payroll
taxes required to be paid by Purchaser or the Designated Purchaser with respect
to such bonus amounts paid based on the number of months in 2004 the Transferred
Employee was employed by Seller or Designated Seller. For the avoidance of
doubt, Seller’s pro-rata share of the bonus payments shall be an Excluded
Liability.   (2)   In the event that Seller decides to award SUCCESS bonuses to
eligible Employees in respect of SUCCESS Plan year 2004, such Employees whose
Employment Transfer Date occurs in calendar year 2005 will receive a 2004 bonus
payment at or about the same time in 2005 that other eligible Seller

Execution Copy

94



--------------------------------------------------------------------------------



 



    employees receive their bonus payment. The bonus will be paid directly by
Seller to the Employees.   (3)   In the event that Seller decides to award
SUCCESS bonuses to eligible Employees in respect of SUCCESS Plan year 2005, any
such Employee whose Employment Transfer Date occurs in calendar year 2005 will
receive a bonus payment at or about the same time in 2006 that other eligible
Seller employees receive their bonus payment. Transferred Employees’ bonus will
be paid by Purchaser or Designated Purchaser. Any such payment is deemed not to
be a payment under the Nortel Networks SUCCESS Plan and the payment will be
equal to a pro rata portion of the bonus that would have been payable for the
full year, based on the number of months in 2005 that the Transferred Employee
was employed by Seller or Seller Affiliate. The actual amount of the bonus that
is paid by the Purchaser or Designated Purchaser and the rules for determining
the amount of the bonus, shall be determined by Seller in its sole discretion.
The Purchaser or Designated Purchaser agrees to make the bonus payment to each
Transferred Employee within forty five (45) calendar days following written
notice from Seller as to the amount of the bonus with respect to each
Transferred Employee. For the avoidance of doubt, the Purchaser or Designated
Purchaser’s obligation to make payment of the bonuses pursuant to this
subsection shall be an Assumed Liability.       Seller shall reimburse Purchaser
the bonus amounts paid by Purchaser pursuant to this subsection together with
any payroll taxes required to be paid by Purchaser or the Designated Purchaser
with respect to each bonus amount paid. For the avoidance of doubt the bonus
payments paid by Purchaser pursuant to this subsection are an Excluded
Liability.

ARTICLE 6
EMPLOYMENT AND EMPLOYEE BENEFIT MATTERS



Section 6.1   General

     Each of the Parties agrees as follows in connection with matters relating
to employment and employee benefits:



  (a)   The Parties agree to, and agree to cause their Affiliates to, comply
with the provisions set forth in Article 6 and Exhibit D-1 through D-9B and the
other Transaction Documents with regard to the treatment of the Transferring
Employees;     (b)   Seller and Purchaser agree as to certain employment and
employee benefit matters including the allocation of responsibility for certain
associated liabilities as set forth in Article 6 and Exhibit D-1 through D-9B;

Execution Copy

95



--------------------------------------------------------------------------------



 



  (c)   For a period not less than eighteen (18) months following the Effective
Date, the Purchaser and the Designated Purchasers shall not, except with the
Seller’s prior written consent, solicit for employment or hire any of the
employees of the Seller or Designated Sellers who continue employment with or
voluntarily terminate employment with the Seller or Designated Sellers or any
Employees who have rejected the employment offer of the Purchaser or Designated
Purchasers or objected to their transfer of employment to the Purchaser or
Designated Purchasers pursuant to this Agreement. Notwithstanding the foregoing,
nothing in this Section 6.1(c) shall prevent the Purchaser or the Designated
Purchasers from (i) conducting generalized employment searches that are not
focused on such employees or former employees of the Seller or Designated
Sellers or (ii) hiring such employees or former employees of the Seller or
Designated Sellers identified through such employment searches;     (d)   For a
period not less than eighteen (18) months following the Effective Date, the
Seller and the Designated Sellers shall not, except with the Purchaser’s prior
written consent, solicit for employment or hire any Transferring Employee; and  
  (e)   Seller and Purchaser agree that there will be no transfer (from Seller
to Purchaser) of any assets or liabilities with respect to any accrued pension
benefits or other employment-related benefits accrued as of the applicable
Closing Date, with the exception of vacation days as set out in Schedule 4.12(9)
or as otherwise required by applicable Law.

ARTICLE 7
SURVIVAL AND INDEMNIFICATION



Section 7.1   Survival of Representations and Warranties

     All representations, warranties, covenants and agreements set forth in this
Agreement, the Local Sale Agreements, the Shared Services Agreement, the Nortel
Proprietary Software License Agreement, or in any writing or certificate
delivered at a Closing in connection with such Closing shall survive the
Closings. Notwithstanding anything to the contrary in this Agreement, the Local
Sale Agreement, the Shared Services Agreement, the Brazil Asset Purchase
Agreement or the Nortel Proprietary Software License Agreement with respect to
(i) the representations and warranties contained in any such agreement and
(ii) the covenants and agreements contained in any such agreement that by their
terms contemplate compliance or performance prior to or concurrent with the
applicable Closing, no Party will have any liability with respect thereto and no
Party will be entitled to recover any indemnification for any Losses pursuant to
any such agreement or otherwise recover in respect thereof unless written notice
of a claim for

Execution Copy

96



--------------------------------------------------------------------------------



 



Losses (given in good faith and specifying, in reasonable detail, the nature
thereof) is delivered to the applicable Party pursuant to the notice provisions
of Section 9.10 before the Applicable Notice Date. For purposes of this
Agreement, the term “Applicable Notice Date” shall mean the date eighteen
(18) months after the last Closing Date; provided, however, that with respect to
any Loss arising from or related to:



  (a)   a breach of the representations and warranties of the Purchaser set
forth in Section 3.1 and Section 3.2, or a breach of the representations and
warranties of the Seller set forth in Section 4.1, Section 4.2, Section 4.3,
Section 4.16, Section 4.18(a) and Section 4.20, or a breach of the covenants of
the Purchaser and the Seller set forth in Section 5.3, the Applicable Notice
Date shall be three (3) years following the last Closing Date;     (b)   a
breach of the representations and warranties of the Seller set forth in
Section 4.11 and Section 4.12 and a breach of the representations and warranties
of the Purchaser set forth in Section 3.6, the Applicable Notice Date shall mean
the two (2) year anniversary of the relevant Employee Transfer;     (c)   a
breach of the representations and warranties of the Seller set forth in
Section 4.7, a breach of the representations and warranties of the Purchaser set
forth in Section 3.3, and a breach of the covenants of the Purchaser and the
Seller set forth in Section 5.6(2), the Applicable Notice Date shall be no later
than the expiry of the applicable statute bar date or upon a final determination
either by a Tax authority or a court or tribunal of competent jurisdiction;    
(d)   a breach of the payment obligation of the Seller pursuant to Section 5.15
and Section 5.16, the Applicable Notice Date shall mean the two (2) year
anniversary from the relevant Closing Date; and     (e)   any obligation or
liability of the Seller or a Designated Seller to Third Parties which arises out
of or is related to the Assets or the conduct of any part of the Operations by
the Seller, any Designated Seller or any of the Seller’s Affiliates prior to the
relevant Effective Time and that is not an Assumed Liability or otherwise
assumed by the Purchaser or a Designated Purchaser pursuant to this Agreement,
the Local Sale Agreements, the Shared Services Agreement, the Brazil Asset
Purchase Agreement and the Nortel Proprietary Software License Agreement the
Applicable Notice Date shall be the expiry of the applicable statute bar date;

Execution Copy

97



--------------------------------------------------------------------------------



 



  (f)   any obligation or liability of the Purchaser or a Designated Purchaser
to Third Parties which arises out of or is related to the Assets, the Assumed
Liabilities, or the conduct of any part of the Operations by the Purchaser, any
Designated Purchaser or any of Seller’s Affiliates from and after the relevant
Effective Time except to the extent such liability or obligation is a liability
or obligation of the Seller or any Designated Seller pursuant to this Agreement,
the Local Sale Agreements, Shared Services Agreement, the Brazil Asset Purchase
Agreement and the Nortel Proprietary Software License Agreement the Applicable
Notice Date shall be the expiry of the applicable statute bar date; and     (g)
  any intentional misrepresentation or fraud, the Applicable Notice Date shall
be the expiry of the applicable statute bar date.



    For greater certainty, the provisions of this Article 7 shall not apply,
without limitation, to the PRBA, the Amended and Restated Master Contract
Manufacturing Services Agreement, each Real Property Lease, the Confidentiality
Agreement, the Repair Services Agreement, and the Logistics Services Agreement.



Section 7.2   Indemnification Obligations of the Seller



(1)   Subject to the other provisions of this Article 7, the Seller shall
indemnify and hold harmless the Purchaser and its Affiliates and, to the extent
named in any Third Party Action, any of the Purchaser’s or its Affiliates’
employees (other than Transferring Employees themselves with respect to their
actions or inactions on or prior to their Employment Transfer Date), officers or
directors (collectively, the “Purchaser Indemnitees”) from and against any
Losses that any Purchaser Indemnitee may suffer, sustain or become subject to,
as a result of:



  (a)   the breach by the Seller or any of its Affiliates of any representation
or warranty made by the Seller or any of its Affiliates in this Agreement, each
Local Sale Agreement, the Shared Services Agreement, the Brazil Asset Purchase
Agreement and the Nortel Proprietary Software License Agreement as applicable,
or any certificate delivered at a Closing pursuant to any such agreement;    
(b)   the breach prior to or concurrent with an applicable Closing by the Seller
or any of its Affiliates of any covenant or agreement made by the Seller or any
of its Affiliates in this Agreement, any of the Local Sale Agreements, the
Shared Services Agreement, the Brazil Asset Purchase Agreement, the Nortel
Proprietary Software License Agreement or any certificate delivered at such
Closing pursuant to any such agreement

Execution Copy

98



--------------------------------------------------------------------------------



 



      that, in any such case, by its terms contemplates compliance or
performance at or prior to such relevant Closing;     (c)   any obligation or
liability of Seller or a Designated Seller to Third Parties which arises out of
or is related to the Assets or the conduct of any part of the Operations by the
Seller, any Designated Seller or any of Seller’s Affiliates, prior to the
relevant Effective Time except to the extent such liability or obligation is an
Assumed Liability or otherwise assumed by the Purchaser or any Designated
Purchaser pursuant to this Agreement, the Local Sale Agreements, the Shared
Services Agreement, the Brazil Asset Purchase Agreement or the Nortel
Proprietary Software License Agreement;     (d)   the breach after a relevant
Closing by the Seller or any of its Affiliates of any covenant or agreement made
by the Seller or any of its Affiliates in this Agreement, any of the Local Sale
Agreements, the Shared Services Agreement, the Brazil Asset Purchase Agreement
or the Nortel Proprietary Software License Agreement; and     (e)   or any
certificate delivered at such Closing pursuant to any such agreement that, in
any such case, by its terms contemplates compliance or performance after such
relevant Closing.



(2)   The Seller and the Designated Sellers shall discharge all of their
respective obligations in respect of the Transferring Employees for their own
account prior to the applicable Effective Time, and shall indemnify the
Purchaser Indemnitees and keep the Purchaser Indemnitees indemnified against all
Losses that the Purchaser or Designated Purchaser, as the case may be, suffer in
connection with the employment by the Seller, or the Designated Seller, as the
case may be, of any Transferring Employees arising before the applicable
Effective Time, including any act, fault or omission by the Seller or the
Designated Sellers, as the case may be, in relation to a failure to discharge
such obligations in respect of the Transferring Employees arising before the
applicable Effective Date.



Section 7.3   Indemnification Obligations of the Purchaser



(1)   Subject to the other provisions of this Article 7, the Purchaser shall
indemnify and hold harmless the Seller and its Affiliates and, to the extent
named in any Third Party Action, any of the Seller’s or its Affiliates’
employees, officers or directors (collectively, the “Seller Indemnitees”), from
and against any Losses that any Seller Indemnitee may suffer, sustain or become
subject to, as a result of:

Execution Copy

99



--------------------------------------------------------------------------------



 



  (a)   a breach by the Purchaser or any of its Affiliates of any representation
or warranty made by the Purchaser or any of its Affiliates, as the case may be,
in this Agreement, any Local Sale Agreement, the Shared Services Agreement, the
Brazil Asset Purchase Agreement, the Nortel Proprietary Software License
Agreement, or any certificate delivered at a Closing pursuant to any such
agreement;     (b)   a breach prior to or concurrent with an applicable Closing
by the Purchaser or any of its Affiliates of any covenant or agreement made by
the Purchaser or any of its Affiliates in this Agreement, any Local Sale
Agreement, the Shared Services Agreement, the Brazil Asset Purchase Agreement or
the Nortel Proprietary Software License Agreement, as applicable, or any
certificate delivered at such Closing pursuant to any such agreement that, in
any such case, by its terms contemplates compliance or performance at or prior
to such relevant Closing;     (c)   the breach after a relevant Closing by the
Purchaser or any of its Affiliates of any covenant or agreement made by the
Purchaser or any of its Affiliates in this Agreement, any Local Sale Agreement,
the Shared Services Agreement, the Brazil Asset Purchase Agreement, or the
Nortel Proprietary Software License Agreement, as applicable, or any certificate
delivered at such Closing pursuant to any such agreement that, in any such case,
by its terms contemplates compliance or performance after such relevant Closing;
    (d)   the failure of the Purchaser or the relevant Designated Purchaser or
any of the Purchaser’s other Affiliates to discharge the Assumed Liabilities in
accordance with their terms; and     (e)   any liability or obligation to Third
Parties arising out of or related to the conduct of any part of the Operations
by the Purchaser, any Designated Purchaser or any of Purchaser’s other
Affiliates after the relevant Effective Time of its acquisition of the Assets,
except to the extent such liability or obligation is a liability or obligation
of the Seller or any Designated Seller pursuant to any Local Sale Agreement, the
Shared Services Agreement, the Brazil Asset Purchase Agreement, or the Nortel
Proprietary Software License Agreement.



(2)   The Purchaser agrees to indemnify the Seller or the Designated Sellers, as
the case may be, pursuant to this Section 7.3 against all Losses that the Seller
and the Designated Sellers, as the case may be, suffer in connection with
(a) the employment, or the continuation of employment, or termination of
employment by the Purchaser, or the Designated Purchaser, as the case may

Execution Copy

100



--------------------------------------------------------------------------------



 



    be, of any Transferring Employees after the applicable Effective Time,
including any act, fault or omission by the Purchaser or the Designated
Purchasers, as the case may be, in relation to same; and (b) any claim by a
Transferring Employee related to any change or proposed change by the Purchaser
or the Designated Purchasers, as the case may be, to the remuneration, benefits
(including to any pensions benefits), terms and conditions of employment, or the
working conditions of any such Transferring Employee following the applicable
Effective Time.   (3)   The Purchaser agrees to indemnify the Seller and its
Affiliates against all Losses (the “Monkstown Real Property Losses”) that the
Seller and its Affiliates, as the case may be, incur in connection with the Real
Property Lease and the License of Space for the Monkstown Facility
(collectively, the “Monkstown Agreements”) for any period when the Purchaser,
its Affiliate or permitted assignee under the Monkstown Agreements (or either of
them) (a “Monkstown Permitted Assignee”) continues to occupy space at the
Monkstown Facility beyond the Term in the Monkstown Agreements (the “Monkstown
Termination Date”) and that are (a) those costs and other amounts included in
the calculation of Gross Rent and the License Fee under the Monkstown
Agreements, in respect of the space at the Monkstown Facility occupied by the
Purchaser or its Affiliate at the commencement of the respective terms of the
Monkstown Agreements but which is not then occupied by the Purchaser, its
Affiliates or Monkstown Permitted Assignees, the Seller, its Affiliates or any
other party let space at the Monkstown Facility by the Seller or its Affiliate;
and/or (b) Losses directly relating to the holding over at the Monkstown
Facility by any of the Purchaser, its Affiliate or a Monkstown Permitted
Assignee beyond the Monkstown Termination Date, including but not limited to
payments required under applicable legislation in relation to the termination of
a tenancy or right of occupation. The parties acknowledge and agree that the
Monkstown Real Property Losses shall not be included in the calculation of any
pricing for any of the Products sold by the Purchaser or its Affiliates to the
Seller or its Affiliates pursuant to the Amended and Restated Master Contract
Manufacturing Services Agreement, notwithstanding that Gross Rent and the
License Fee under the Monkstown Agreements for space occupied by the Purchaser
or its Affiliates may be included in such calculations. The parties acknowledge
and agree that the Monkstown Real Property Losses shall not be deemed to be
special, incidental or consequential damages of Seller or any of its Affiliates.



Section 7.4   Limitations on Indemnification



(1)   The Seller shall not have any liability under Section 7.2 unless and until
the aggregate amount of all Losses arising thereunder exceeds one half of one
percent (0.50%) the aggregate of the Facility Purchase Prices received by

Execution Copy

101



--------------------------------------------------------------------------------



 



    Seller and the Designated Sellers at the time of written notice of claim of
Loss by the Purchaser (the “Seller Threshold”); at which point the Seller shall
be liable for all Losses above one quarter of one percent (0.25%) of the
aggregate of the Facility Purchase Prices (the “Seller One-Time Deductible”).
Notwithstanding the foregoing, the maximum liability of the Seller for Losses
pursuant to Section 7.2 shall not exceed one hundred and fifty million dollars
($150,000,000) (the “Seller Cap”).



(2)   Notwithstanding the provisions of Section 7.4(1), neither the Seller
Threshold, the Seller One-Time Deductible nor the Seller Cap will apply to any
Losses incurred by the Purchaser or its Affiliates as a result of (a) any
obligations of the Seller or Designated Seller in relation to the Operations or
any of the Assets that are not expressly assumed by the Purchaser or Designated
Purchasers pursuant to this Agreement, (b) a breach by Seller of any of its
obligations pursuant to: any of the provisions of Article 2 hereof; Section 4.3:
Financial Information; Section 4.15; any covenants of the Seller or Designated
Sellers pursuant to Article 5 or Article 6 that by their terms contemplate
compliance or performance by the Seller or Designated Sellers on or after the
applicable Closing (except that in the case of the Inventory Put Purchase Price
and the Equipment Put Purchase Price the Seller’s total indemnification
obligations thereunder shall be limited to such amounts); Article 6: Employment
and Employee Benefit Matters; Section 9.11: Bulk Sales Waiver; Section 9.21:
Brokerage; Exhibits D-1 to D-3(b), inclusive and Exhibits D-5 to D-9(b),
inclusive; Section 5.9(d) as it relates to payments for obtaining consents to
assignment of license agreements for the Transferred Business Applications; and
Section 1.5.5(ii) (second paragraph) of the Shared Services Agreement.



(3)   The Purchaser shall have no liability under Section 7.3 unless and until
the aggregate amount of all Losses relating thereto exceeds one half of one
percent (0.50%) of the aggregate of the aggregate of the Facility Purchase
Prices received by the Seller at the time of written notice of claim of Loss by
the Seller (the “Purchaser Threshold”); at which point the Purchaser shall be
liable for all Losses above one quarter of one percent (0.25%) of the aggregate
of the Facility Purchase Prices (the “Purchaser One-Time Deductible”).
Notwithstanding the foregoing, the maximum liability of the Purchaser for Losses
pursuant to this Section 7.3 shall not exceed one hundred and fifty million
dollars ($150,000,000) (the “Purchaser Cap”).



(4)   Notwithstanding the provisions of Section 7.4(3), neither the Purchaser
One-Time Deductible, the Purchaser Threshold nor the Purchaser Cap will apply to
any breach by Purchaser or Designated Purchasers of any of its obligations in
relation to the Operations or any of the Assets assumed by the Purchaser or
Designated Purchasers pursuant to this Agreement; any of the provisions of

Execution Copy

102



--------------------------------------------------------------------------------



 



    Article 2 hereof; any covenants of the Purchaser or Designated Purchaser
pursuant to Article 5 that by their terms contemplate compliance or performance
by the Purchaser or Designated Purchaser on or after the applicable Closing;
Article 6: Employees and Exhibits D-1 – D-3(b), inclusive and Exhibits D-5 –
D-9(b), inclusive; and Section 5.9 as it relates to payments for obtaining
consents to assignment of license agreements for the Transferred Business
Applications; and Section 1.5.5(ii) (second paragraph) of the Shared Services
Agreement.



(5)   Subject to the provisions of Section 7.4(6) below, the right of a Party to
indemnification hereunder with respect to the accuracy or inaccuracy of, any
representation or warranty or the compliance or failure to comply with any
covenant or obligation shall not be affected by any investigation conducted by
such Party or any knowledge acquired, or capable of being acquired by such Party
at any time, whether before or after the execution and delivery of this
Agreement or the relevant Closing Date; provided, however, that, notwithstanding
the foregoing, if a Party (i) has Knowledge of a Loss, (ii) delays notifying the
other Party of such Loss, or fails to take commercially reasonable actions to
mitigate such Loss, and (iii) as a direct result of such delay or failure the
rights of the Indemnifying Party are adversely affected or additional costs or
obligations are imposed upon the Indemnifying Party, then the indemnification
obligations of Indemnifying Party shall be reduced commensurate to such adverse
affect and/or additional costs or other obligations.



(6)   Notwithstanding any other provision in this Agreement, if on or before the
applicable Closing Date, either Primary Party (the “First Party”) has advised
the other Party (the “Second Party”) in writing of (i) the inaccuracy of one or
more of the representations and warranties made by the First Party in this
Agreement as of the date made or as of the applicable Closing Date, or (ii) the
breach of any covenant or agreement made by the First Party in Section 5.2 of
this Agreement that, in any such case, by its terms contemplates compliance or
performance at or prior to the relevant Closing, and if the Second Party enters
into a written agreement to accept such disclosure and nonetheless effect the
relevant Closing, then unless the Parties have expressly otherwise agreed in
writing, the representations and warranties of the First Party set forth in this
Agreement, and the covenants set forth in Section 5.2, shall be deemed qualified
by, and subject to, such disclosure for purposes of this Article 7.



Section 7.5   Defence of Third Party Actions



(1)   Promptly upon receipt by a Party of notice of any Action or threatened in
writing Action by a Third Party against an Indemnified Party that could

Execution Copy

103



--------------------------------------------------------------------------------



 



    reasonable give use to a right to indemnification pursuant to Section 7.2 or
Section 7.3 (“Third Party Action”), such Party shall promptly give written
notice describing the Third Party Action in reasonable detail to the Party who
may become obligated to provide indemnification pursuant to Section 7.2 or
Section 7.3 (the “Indemnifying Party”). Failure to provide such notice by a
Party pursuant to this Section 7.5(1), however, shall not relieve the
Indemnifying Party of its indemnification obligations pursuant to this
Agreement, except to the extent that the Indemnifying Party is actually
prejudiced as a result of such failure.



(2)   In connection with any Third Party Action, the Indemnifying Party shall
have the right, at its option, to assume the defence of such Third Party Action
at any time upon delivery of written notice to the Party seeking indemnity (the
“Indemnified Party”) in respect thereof. If the Indemnifying Party assumes the
defence of any such Third Party Action, the Indemnifying Party shall be deemed
to have irrevocably waived any right to assert it is not required to indemnify
the Indemnified Party for Losses arising with respect to such Third Party Action
(subject to the deductible thresholds and caps set forth in Section 7.4) (unless
the Indemnifying Party and the Indemnified Party expressly agree, in writing, at
such time to a different resolution of such matter). The Indemnifying Party
shall select counsel reasonably acceptable to the Indemnified Party to conduct
the defence of such Third Party Action, shall take all steps reasonably
necessary in the defence or settlement thereof and shall at all times diligently
and promptly pursue the resolution thereof.



(3)   If the Indemnifying Party shall assume the control of the defence of any
Third Party Action in accordance with the provisions of this Section 7.5,
(i) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld) before entering
into any settlement of such Third Party Action, if the settlement does not
unconditionally release the Indemnified Party from all liabilities and
obligations with respect to such Third Party Action or the settlement imposes
injunctive or other equitable relief against the Indemnified Party or the
settlement would establish future obligations under which the Indemnified Party
or any of its Affiliates would be required to operate, (ii) the Indemnified
Party shall be entitled to participate with counsel in the defence of such Third
Party Action and to employ separate counsel of its choice for such purpose,
(iii) the Indemnifying Party shall consult with the Indemnified Party with
respect to any reasonable settlement offer received by the Indemnifying Party
with respect to such Third Party Action and (iv) the Indemnifying Party shall
use its reasonable efforts to otherwise consult regularly with the Indemnified
Party during the pendency of any Third Party Action. The fees and expenses of
such separate counsel to the Indemnified Party shall be paid by the

Execution Copy

104



--------------------------------------------------------------------------------



 



    Indemnified Party; provided, however, that such separate counsel fees shall
be payable by the Indemnifying Party pursuant to the provisions of
Section 5.6(2). Notwithstanding that the Indemnified Party so participates in
any such defence of a Third Party Action, the Indemnifying Party shall have full
authority to determine all actions to be taken with respect thereto.



(4)   Each Primary Party shall cooperate, and cause its respective Affiliates to
cooperate, in the defence of any Third Party Action and shall furnish or cause
to be furnished such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith. All costs and expenses incurred in
connection with such cooperation shall be borne by the Indemnifying Party. Under
no circumstances shall the Indemnified Party compromise any such Third Party
Action without the written consent of the Indemnifying Party.



Section 7.6   Sole Remedy

          From and after the applicable Closing Date, except for claims by any
Primary Party resulting from Section 9.11, and Section 5.7, or as a consequence
of intentional misrepresentation, wilful breach or fraud on the part of the
other Primary Party or its Affiliates, the sole and exclusive remedy for money
damages of the Primary Parties hereto in connection with the purchase and sale
of the Assets, the assumption of the Assumed Liabilities and the other
transactions contemplated by this Agreement, the Local Sale Agreements, the
Shared Services Agreement, the Brazil Asset Purchase Agreement and the Nortel
Proprietary Software License Agreement, shall be pursuant to the indemnification
provisions set forth in this , and no Primary Party or its Affiliates shall have
the right to bring any proceeding against any other Primary Party or its
Affiliates for a breach of any representation, warranty, covenant or agreement
contained in any such agreement, whether in contract, tort or otherwise, except
pursuant to this Article 7; provided, however, that this Section 7.6 shall not
limit the right of any Party under applicable Law to seek an injunction or other
equitable relief for a breach of any covenant or agreement.



Section 7.7   Indemnification after Insurance and Other Recoveries

          The amount of indemnification payable in respect of Losses under
Article 7 by the Indemnifying Party shall be net of (i) any amounts recovered or
recoverable without material cost or increase in premiums by the Indemnified
Party under applicable insurance policies and (ii) any Tax Benefit allowable to
the Indemnified Party arising from the incurrence or payment of any such Losses,
multiplied by the marginal tax rate then in effect applicable to the Indemnified
Party or, in the case of a credit, by one hundred percent; provided that any
such Tax Benefit shall be netted against any Losses (or paid to the Indemnifying
Party, as applicable) only when received or realized by the Indemnified Party;
and provided further that the

Execution Copy

105



--------------------------------------------------------------------------------



 



Indemnified Party shall use its commercially reasonable efforts to realize or
obtain such Tax Benefit as promptly as possible and pay the amount of such Tax
Benefit to the Indemnifying Party, if applicable, promptly upon receipt if such
Tax Benefit would reduce the amount already paid by the Indemnifying Party
pursuant to this Article 7.



Section 7.8   Termination of Indemnification



(1)   Save and except for covenants performed after the applicable Closing Date
and subject to the provisions of Section 7.8(2), the obligations to indemnify
and hold harmless an Indemnified Party shall terminate on the corresponding
Applicable Notice Date;   (2)   If notice in good faith of the inaccuracy or
breach of the applicable representation or warranty or the breach of the
applicable covenant or agreement, as the case may be, giving rise to such right
of indemnity and specifying, in reasonable detail, the nature thereof, shall
have been given to the Party against whom such indemnity may be sought prior to
the Applicable Notice Date then, notwithstanding the provisions of
Section 7.8(1) above, the right to enforce the claim for such Losses in court
proceedings shall survive the time at which it would otherwise terminate until
the applicable limitation period(s) relating to such claim as are imposed by
Law.



Section 7.9   Limitations on Losses

          Except by way of indemnification arising out of any Third Party Action
and notwithstanding anything in this Agreement or other agreement entered into
pursuant to the Closings to the contrary, under no circumstances shall any Party
be liable to any Indemnified Party under this Article 7 or any other provision
of this Agreement, any Local Sale Agreement, the Shared Services Agreement, the
Brazil Asset Purchase Agreement or the Nortel Proprietary Software License
Agreement, for punitive damages or indirect, special, incidental or
consequential damages or for any loss of profits, revenues or sales or damage to
reputation, arising out of or in connection with any such agreement or the
transactions contemplated thereby or any breach or alleged breach of any of the
terms thereof, including damages alleged as a result of tortious conduct.
Without limiting the foregoing, neither the Purchaser nor the Seller shall be
liable under Article 7 for any Losses relating to any matter (A) to the extent
there is included in the Closing Statement of Assets and Liabilities a liability
relating to such Loss which reduces the Purchase Price or (B) to extent the
Purchaser or the other Indemnified Parties had otherwise been compensated
pursuant to the Purchase Price adjustment provisions under Section 2.4.

Execution Copy

106



--------------------------------------------------------------------------------



 



Section 7.10   Characterization of Indemnity Payments

     All amounts paid by the Seller or the Purchaser, as applicable, under this
Article 7, including Third Party payments, shall be treated as adjustments to
the Purchase Price for all Tax purposes.



Section 7.11   Assignment of Claims

     If the Indemnified Party receives any payment from an Indemnifying Party in
respect of any Losses pursuant to Article 7 and the Indemnified Party could have
recovered all or a part of such Losses from a Third Party (a “Potential
Contributor”) based on the underlying claim for indemnification asserted against
the Indemnifying Party, the Indemnified Party shall assign, on a non-recourse
basis and without any representation or warranty, such of its rights to proceed
against the Potential Contributor as are necessary to permit the Indemnifying
Party to recover from the Potential Contributor the amount paid by it as
indemnification to the Indemnified Party. Any payment subsequently received by
the Indemnifying Party from a Potential Contributor in relation to the payment
to the Indemnified Party shall be distributed, (i) first to the Indemnified
Party in the amount of any insurance deductible or similar payment required to
be paid by the Indemnified Party prior to the Indemnifying Party being required
to make any payment to the Indemnified Party, (ii) second to the Indemnifying
Party in an amount equal to the payments made to the Indemnified Party, plus
reasonable costs and expenses incurred in investigating, defending or otherwise
incurred in connection with addressing such claim, and (iii) the balance, if
any, to the Indemnified Party.

ARTICLE 8
CONDITIONS TO THE CLOSING



Section 8.1   Conditions of the Purchaser’s Obligation for Each Closing

     The Purchaser’s obligation to effect, or to cause the Designated Purchasers
to effect, a Closing with respect to a Facility or the Design Operations is
subject to the satisfaction as of the relevant Closing Date of the following
conditions precedent:



(1)   Representations and Warranties; Covenants. (i) Subject to Section 5.1(3),
each representation and warranty set forth in Article 4 or in the relevant Local
Sale Agreement relating to such Closing or to the part of the Operations or the
Assets being conveyed to the Purchaser or the Designated Purchaser at such
Closing shall be true and correct in all material respects at and as of the date
of such Closing as though then made (except to the extent such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); (ii) the Seller shall have performed or
caused the performance of and observed in all material respects each covenant or
other obligation required to be performed or observed by the

Execution Copy

107



--------------------------------------------------------------------------------



 



    Seller or the Designated Sellers pursuant to this Agreement or the other
Transaction Documents prior to or at the applicable Closing; and (iii) the
Purchaser shall have received a certificate executed by an officer of the Seller
to such effect.



(2)   Proceedings. No provision of any applicable Law and no judgment,
injunction, order or decree shall prohibit the consummation of such Closing.



(3)   Seller Closing Documents. The Seller shall have delivered the following
documents, each properly executed by the Seller or the relevant Designated
Seller, as required:



  (a)   if such Closing is the first Closing, the Amended and Restated Master
Contract Manufacturing Services Agreement;   (b)   if such Closing is the first
Closing, the Shared Services Agreement;   (c)   the applicable Local Sale
Agreements;   (d)   if such Closing is the first Closing, the Loaned Employee
Agreement, if any;   (e)   the Licenses of Space, if any;   (f)   the Real
Property Leases, if any;   (g)   if such Closing is the first Closing, the
Nortel Propriety Software License Agreement;   (h)   if such Closing in the
first Closing, the Repair Services Agreement;   (i)   if such Closing in the
first Closing, the Logistics Services Agreement;   (j)   the documents
contemplated in Section 2.5(2) relating to such Closing; and   (k)   the
Inventory forecast (Schedule 4.15(1) as contemplated in Section 4.15).



(4)   Government Approvals.



  (a)   The Purchaser and the Seller shall each have filed all notices and
information required to be filed under Part IX of the Competition Act (Canada),
except if such requirement shall have been waived pursuant to paragraph 113(b)
or 113(c) of the Competition Act (Canada), and any information the Purchaser or
the Seller elects to file with the Canadian

Execution Copy

108



--------------------------------------------------------------------------------



 



      Competition commissioner in its sole discretion under the Competition Act
(Canada), including, without limiting the foregoing, a competitive impact
statement and (i) the Canadian Competition Commissioner shall have issued an
Advance Ruling Certificate in accordance with Section 102 of the Competition Act
(Canada) in connection with the transactions contemplated by this Agreement, or
(ii) the Canadian Competition Commissioner shall have confirmed, in writing,
that she has no intention to file an application under Part VIII of the
Competition Act (Canada) in connection with the transactions contemplated by
this Agreement.     (b)   Insofar as the transactions to be consummated at such
Closing constitute a concentration with a Community dimension within the scope
of Council Regulation (EC) No. 139/2004 (January 20, 2004) (as amended) (the
“Regulation”), in relation to such transactions either:



  (i)   the European Commission shall have issued a decision declaring the
concentration compatible with the Common Market under Article 6(1)(b) of the
Regulation; or     (ii)   following the initiation of proceedings under
Article 6(1)(c) of the Regulation, the European Commission shall have issued a
decision pursuant to Article 8(2) of the Regulation declaring the concentration
compatible with the Common Market; or     (iii)   such transactions shall have
been deemed compatible with the Common Market in accordance with Article 10(6)
of the Regulation.



  (c)   Insofar as the transaction to be consummated at such Closing constitutes
the acquisition of a “Canadian business” as contemplated in the Investment
Canada Act and an application for review is required under the Investment Canada
Act in relation to such transactions the Purchaser shall have filed an
Application for Review and received a determination from the Minister
responsible for the administration of the Investment Canada Act that the
transactions contemplated herein are of net benefit to Canada pursuant to the
Investment Canada Act, on terms satisfactory to the Purchaser in its reasonable
commercial discretion;



(5)   Consents and Approvals. Subject to the provisions of Section 2.1(3), the
Purchaser shall have received from the Seller executed counterparts of all
consents required for the consummation of the transactions to be consummated at
such Closing, including all consents of Third Parties relating

Execution Copy

109



--------------------------------------------------------------------------------



 



    to the Facility/Design Assets or the Facility/Design Assumed Liabilities and
all consents or approvals that may be necessary under the competition laws or
foreign investment review laws of any jurisdiction where a filing or
notification to the appropriate Government Entity may be necessary in order to
complete the transactions contemplated by this Agreement. All consents required
pursuant to this Section 8.1(5) shall be in a form and substance reasonably
satisfactory to the Purchaser and its counsel.   (6)   Employee Consultation.



  (a)   The Seller shall have delivered to the Purchaser as applicable to the
relevant Facility/Design Closing:



  (i)   a certificate confirming that the information and consultation process
with the representatives of the UK Employees required by applicable Law shall
have taken place, in accordance with Section D-1.3 of Exhibit D-1; and     (ii)
  a document stating the opinion of the representatives of the France Employees
provided following the completion of the information and consultation process
with the representatives of the France Employees, in accordance with
Section D-2.3 of Exhibit D-2;



(7)   Systems Readiness. The Purchaser shall have satisfied itself, in its
reasonable discretion, that at the relevant Closing Date the information
technology systems and other business processes necessary or appropriate to
transact business with Seller, any Designated Seller or any of Seller’s
Affiliates from and after the relevant Closing Date pursuant to the Amended and
Restated Master Contract Manufacturing Services Agreement, the Repair Services
Agreement and the Logistics Agreement, are implemented and functioning
sufficiently for their intended purposes.



(8)   No Material Adverse Change in the Operations. There shall not have been
any event or occurrence or any change that, individually or in the aggregate
with any other such events or occurrences, has had or could reasonably be
expected to have a materially adverse effect on the aggregate demand for the
Products; provided, however, that no material adverse effect shall be deemed to
have occurred for the purpose of this condition if resulting from (i) any change
in Law, Environmental Law, GAAP or interpretations thereof that apply to the
Operations; (ii) any change in general economic, business or financial market
conditions or any change in the telecommunications or data networking industries
that does not affect the Operations disproportionately to the other participants
in such industries; or (iii) discussions, or

Execution Copy

110



--------------------------------------------------------------------------------



 



    consultations with workers’ councils, Employees’ representatives and
collective bargaining agents or the Employees shall not be, or be deemed to be,
a materially adverse event, occurrence or change for the purpose of this
condition.



(9)   With respect to the portion of the Operations in France at the Chateaudun
Facility only, an operating permit (“Arrêté d’autorisation d’exploiter”) shall
have been issued by the Préfecture, as well as any required complementary
operating permits (“Arrêtés complementaires”).



(10)   Montreal Matters. With respect to any Closing involving Quebec Employees
who are subject to a Collective Labour Agreement with the CUCW, there shall be
no lock out of, or strike by the CUCW which is material to the Operations at the
BAN 1 Facility, BAN 3 Facility and OPTO 1 Facility; provided, however, that if
there is such a lock out or strike, the Parties agree that this condition
(i) shall only apply to the Assets or Operations at the BAN 1 Facility, BAN 3
Facility and the OPTO 1 Facility and not to any other Assets or Operations which
may also be scheduled to Close at such time, and (ii) shall only delay the
Closing relating to the BAN 1 Facility, BAN 3 Facility and OPTO 1 Facility until
the conclusion of such strike or lock out.



(11)   VSHA Pricing. All VSHA Product prices shall have been finalized.



(12)   Sufficient Number of Employees. There shall be a sufficient number of
Employees who, upon the applicable Closing, shall become Transferring Employees.
Immediately prior to the Closing Date (i) Purchaser shall advise Seller of the
number of Employees employed (a) in jurisdictions other than the U.K. and France
and (b) in the province of Quebec who are not subject to a Collective Labour
Agreement, who have indicated their intention to accept the offers of
employment, and (ii) Seller shall advise Purchaser of the number of Employees
employed (a) in the U.K. and France and (b) in the province of Quebec who are
subject to a Collective Labour Agreement, whose employment at Closing shall
transfer by operation of Law. If the total number of Employees in (i) and
(ii) above are, in the judgment of Seller, acting reasonably, sufficient to
conduct the Operations immediately post-Closing in substantially the same manner
as such Operations are then currently being conducted, then this condition shall
be deemed to have been satisfied.



(13)   If Seller shall have delivered any updated Schedules pursuant to
Section 5.1(3)(b), Purchaser shall either (i) not have notified Seller in
writing that such updated Schedules are not acceptable to the Purchaser, or
(ii) if Purchaser has provided such notice, subsequently withdrawn such written
objection to such updated Schedules.

Execution Copy

111



--------------------------------------------------------------------------------



 



(14)   Delivery by Seller of Phase II environmental report for the Chateaudun
Facility.



    Any condition set forth in this Section 8.1 may be waived only in a writing
executed by the Purchaser.



Section 8.2   Conditions of the Seller’s Obligation for Each Closing



    The Seller’s obligation to effect each Closing is subject to the
satisfaction as of the Closing Date of the following conditions precedent:



(1)   Representations and Warranties; Covenants. (i) Each representation and
warranty set forth in Article 3 or in the relevant Local Sale Agreement relating
to such Closing, shall be true and correct in all material respects at and as of
the date of such Closing as though then made (except to the extent such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date); (ii) the Purchaser shall have
performed or caused the performance of and observed in all material respects
each covenant or other obligation required to be performed or observed by the
Purchaser and the Designated Purchasers pursuant to this Agreement or the other
Transaction Documents prior to or at the applicable Closing; and (iii) the
Seller shall have received a certificate executed by an officer of the Purchaser
to such effect.



(2)   Proceedings. No provision of any applicable Law and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing.



(3)   Purchaser Closing Documents. The Purchaser will have delivered the
following documents, each properly executed by the Purchaser or the relevant
Designated Purchaser, as required:



  (a)   if such Closing is the first Closing, the Amended and Restated Master
Contract Manufacturing Services Agreement;   (b)   if such Closing is the first
Closing, the Shared Services Agreement;   (c)   if such Closing is the first
Closing, the Promissory Notes;   (d)   if such Closing is the first Closing, the
Security Documentation;   (e)   if such Closing is the first Closing, the Share
Transaction Documentation;   (f)   the applicable Local Sale Agreement;

Execution Copy

112



--------------------------------------------------------------------------------



 



  (g)   if such Closing is the first Closing, the Loaned Employee Agreement, if
any;   (h)   the Licenses of Space, if any;   (i)   the Real Property Lease, if
any;   (j)   if such Closing is the first Closing, the Nortel Propriety Software
License Agreement;   (k)   if such Closing in the first Closing, the Repair
Services Agreement;   (l)   if such Closing in the first Closing, the Logistics
Services Agreement; and   (m)   the documents contemplated in Section 2.5(2)
relating to such Closing.



(4)   Government Approvals.



  (a)   The Purchaser and the Seller shall each have filed all notices and
information required to be filed under Part IX of the Competition Act (Canada),
except if such requirement shall have been waived pursuant to paragraph 113(b)
or 113(c) of the Competition Act (Canada), and any information the Purchaser or
the Seller elects to file with the Canadian Competition commissioner in its sole
discretion under the Competition Act (Canada), including, without limiting the
foregoing, a competitive impact statement and (i) the Canadian Competition
Commissioner shall have issued an Advance Ruling Certificate in accordance with
Section 102 of the Competition Act (Canada) in connection with the transactions
contemplated by this Agreement, or (ii) the Canadian Competition Commissioner
shall have confirmed, in writing, that she has no intention to file an
application under Part VIII of the Competition Act (Canada) in connection with
the transactions contemplated by this Agreement.     (b)   Insofar as the
transactions to be consummated at such Closing constitute a concentration with a
Community dimension within the scope of Council Regulation (EC) No. 139/2004
(January 20, 2004) (as amended) (the “Regulation”), in relation to such
transactions either:



  (i)   the European Commission shall have issued a decision declaring the
concentration compatible with the Common Market under Article 6(1)(b) of the
Regulation; or

Execution Copy

113



--------------------------------------------------------------------------------



 



  (ii)   following the initiation of proceedings under Article 6(1)(c) of the
Regulation, the European Commission shall have issued a decision pursuant to
Article 8(2) of the Regulation declaring the concentration compatible with the
Common Market; or     (iii)   such transactions shall have been deemed
compatible with the Common Market in accordance with Article 10(6) of the
Regulation.



(5)   Consents and Approvals. Subject to the provisions of Section 2.1(3), the
Seller shall have received all consents required for the consummation of the
transactions to be consummated at such Closing, including all consents of Third
Parties relating to the Facility/Design Assets or the Facility/Design Assumed
Liabilities and all consents or approvals that may be necessary under the
competition laws or foreign investment review laws of any jurisdiction where a
filing or notification to the appropriate Government Entity may be necessary in
order to complete the transactions contemplated by this Agreement. All consents
required pursuant to this Section 8.2(5) shall be in a form and substance
reasonably satisfactory to the Seller and its counsel.



(6)   Employee Consultation. The Seller shall be satisfied that a reasonable
information and consultation process has taken place as required by applicable
Law:



  (a)   with UK Employees or the representatives of the UK Employees, in
accordance with Section D-1.3 of Exhibit D-1 ; and   (b)   with the
representatives of the France Employees, in accordance with Section D-2.3 of
Exhibit D-2.



(7)   Purchaser’s Employee Plans. The Purchaser shall have supplied
documentation and evidence reasonably satisfactory to the Seller concerning
employee benefit plans prescribed by Exhibit D-1 et seq.



(8)   VSHA Pricing Completed. All VHSA Product prices shall have been finalized.



(9)   Systems Readiness. The Seller shall have satisfied itself, in its
reasonable discretion, that at the relevant Closing Date the information
technology systems and other business processes necessary or appropriate to
transact business with Purchaser, any Designated Purchaser or any of Purchaser’s
Affiliates from and after the relevant Closing Date pursuant to the Amended and
Restated Master Contract Manufacturing Services Agreement, the Repair

Execution Copy

114



--------------------------------------------------------------------------------



 



    Services Agreement and the Logistics Agreement, are implemented and
functioning sufficiently for their intended purposes.



(10)   Purchaser’s Ability to Perform Pursuant to the Amended and Restated
Master Contract Manufacturing Services Agreement. There shall not have been any
event or occurrence or any change in the business, operations, assets, financial
condition or results of operations of the Purchaser or any Designated Purchaser,
taken as a whole, that, individually or in the aggregate with any such other
event or occurrences, has had or could reasonably be expected to have a
materially adverse effect on or change in the Purchaser’s or any Designated
Purchasers’ ability to perform its obligations pursuant to the terms of the
Amended and Restated Master Contract Manufacturing Services Agreement, provided,
however, that no material adverse effect shall be deemed to have occurred for
the purpose of this condition if resulting from (i) any change in Law,
Environmental Law, GAAP or interpretations thereof that apply to the Operations;
(ii) any change in general economic, business or financial market conditions; or
any change in the telecommunications or data networking industries that does not
affect the Operations disproportionately to the other participants in such
industries; or (iii) discussions, or consultations with workers’ councils,
Employees’ representatives and collective bargaining agents or the Employees
shall not be, or be deemed to be, a materially adverse event, occurrence or
change for the purpose of this condition.



(11)   If Seller shall have delivered any updated Schedules pursuant to
Section 5.1(3)(b) and, Purchaser shall either (i) not have notified Seller in
writing that such updated Schedules are not acceptable to the Purchaser, or
(ii) if Purchaser has provided such notice and then, subsequently withdrawn such
written objection to such updated Schedules.



(12)   Prior to the applicable Closing Date, Flextronics Mauritius shall be
registered for VAT in the United Kingdom and France and shall be registered for
purposes of the GST legislation, the Retail Sales Tax Act (Ontario), the Act
respecting the Quebec Sales Tax and regulations thereunder, and under any other
similar legislation (including value added legislation) in any other
jurisdiction of Canada where the Assets that it is purchasing are located, and
all related registration numbers shall have been provided to the Seller.

Any condition set forth in this Section 8.2 may be waived only in a writing
executed by the Seller.

Execution Copy

115



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS



Section 9.1   Effectiveness of Agreement



(1)   Notwithstanding the execution of this Agreement on the date hereof, but
only to the extent required by Law, the provisions of this Agreement relating
directly or indirectly to (i) the sale, conveyance or assignment, transfer or
delivery of the right, title and interest of NNUK and NNSA, in the Assets and
the shares of French Newco, (ii) the granting of rights under the Transaction
Documents by NNUK and NNSA with respect to property or assets located in France
or the United Kingdom, or (iii) the transfer of the UK Employees or France
Employees employed by NNUK and NNSA shall not be binding or effective against
the Designated Sellers or such France Employees or UK Employees until and unless
the representatives of such France Employees and UK Employees, as applicable,
are provided with the information required to be provided, and consulted by
Seller or the Designated Sellers, as applicable, pursuant to and in compliance
with the Law in France and the United Kingdom and, instead, with respect to such
Designated Sellers and such France Employees and UK Employees, this Agreement
shall constitute only an irrevocable binding offer by Purchaser to effect the
transactions contemplated hereby, which offer shall be deemed accepted,
automatically and without further action on the part of any Person, upon due
completion of such consultation process.



(2)   For such purposes, and solely for the benefit of the France Employees and
UK Employees located in the United Kingdom and France, respectively, the Seller
shall cause the applicable Designated Seller or Designated Sellers to initiate
such information and consultation procedure with the applicable employee
representatives as soon as practicable. Purchaser shall reasonably cooperate
with Seller and the Designated Sellers in respect of such consultations and
shall provide all information reasonably requested by Seller or the applicable
works councils or employee representatives in connection with such
consultations. Upon completion of such consultation process in each of such
jurisdictions, Seller shall deliver to Purchaser a certificate/document to that
effect, and, upon delivery of such certificate/document, this Agreement shall
become binding and effective against the Designated Sellers and the France
Employees and UK Employees, respectively, located in the United Kingdom and
France, and, subject to the other applicable terms of this Agreement, the
transactions contemplated by this Agreement may occur.



Section 9.2   Termination



    This Agreement may be terminated:

Execution Copy

116



--------------------------------------------------------------------------------



 



(1)   by mutual written consent of the Seller and the Purchaser;   (2)   by
either Primary Party upon written notice to the other at any time if a condition
for the benefit of such Primary Party set forth in Article 8 is not satisfied by
the applicable Closing so long as such Primary Party has not principally caused
such failure;   (3)   in whole, by either the Seller or the Purchaser upon
written notice to the other if the first Closing does not occur on or prior to
May 1, 2005;   (4)   in part, with regard to any Closings that do not occur on
or prior to September 1, 2005, by either the Seller or the Purchaser upon
written notice to the other;

provided, however, that the right to terminate this Agreement in whole pursuant
to Section 9.2(3) and the right to terminate this Agreement in part pursuant to
Section 9.2(4) shall not be available to any Party whose action or failure to
act has been a principal cause of or resulted in the failure of the first
Closing or the applicable Closing, respectively, to occur on or before the
applicable dates set forth in Section 9.2(3) and Section 9.2(4), and such action
or failure to act constitutes a material breach of this Agreement or any of the
other Transaction Documents.



Section 9.3   Rights on Termination

     If this Agreement and the other Transaction Documents are terminated in
full pursuant to Section 9.2, all further obligations of the Parties under or
pursuant to this Agreement shall terminate without further liability of any
party to the other except for the provisions of (i) Section 5.7 relating to the
obligation of the Purchaser to keep confidential certain information and data
obtained by it, (ii) Section 5.1(4) relating to public announcements,
(iii) Section 5.3 relating to indemnification in connection with the matters
contemplated thereby and to Purchaser’s obligations with respect to Employee
data set out in Schedule 4.12(1), (iv) Section 5.6(1) relating to certain
expenses, (v) Article 9 and (vi) the Confidentiality Agreement; provided, that
nothing herein shall relieve any party hereto from liability for any breach of
this Agreement or any of the other Transaction Documents occurring before the
termination hereof and thereof. If this Agreement and the other Transaction
Documents are terminated in part pursuant to Section 9.2(4), this Agreement and
the other Transaction Documents shall be deemed to be automatically amended to
remove from the scope of the transaction the transfer of those parts of the
Operations and the related Facility/Design Assets contemplated to be transferred
at such Closings as do not occur on or prior to such termination of this
Agreement, including (x) reduction of the Purchase Price by the applicable
Facility/Design Purchase Price, (y) the retention by the applicable Designated
Seller of the Facility/Design Assets and the Facility/Design Assumed
Liabilities, and (z) the

Execution Copy

117



--------------------------------------------------------------------------------



 



continued employment by Seller or the applicable Designated Seller of the
Employees employed in such part of the Operations so retained



Section 9.4   Set Off

     The Parties agree that the Seller and any Affiliate of the Seller which is
at any time owed any obligation (whether or not then due and payable) by the
Purchaser or any Affiliate of the Purchaser, which obligation is related to this
Agreement or any of the transactions contemplated hereby or connected hereto,
shall be entitled to set-off (or the equivalent in each relevant jurisdiction)
such obligation against any obligation then owed (whether or not then due and
payable) by the Seller or any Affiliate of the Seller to the Purchaser or any
Affiliate of the Purchaser, which obligation is related to this Agreement or any
of the transactions contemplated hereby or connected hereto. To that end, the
Seller shall, and shall cause each Affiliate which at any time owes or is owed
any such obligations, and the Purchaser shall, and shall cause each Affiliate
which at any time owes or is owed any such obligation, to enter into an
agreement on or before the first applicable Closing (or at the time such
Affiliate owes or is owed such an obligation) effectively providing for such
right of set-off (and the equivalent in each relevant jurisdictions) and the
parties acknowledge and agree that such agreement may include provisions
creating joint and several liabilities among the Purchaser and its Affiliates,
on the one hand, and the Seller, and its Affiliates, on the other. Such
agreement shall not affect the flow of funds between the parties primarily
liable therefor and entitled thereto in the ordinary course of business. The
parties agree to use commercially reasonable efforts to agree to the terms of
such an agreement.



Section 9.5   Remedies

     Except as specifically provided in Section 7.1 and Section 7.5(1), no
failure to exercise, and no delay in exercising, any right, remedy, power or
privilege under this Agreement by any Party will operate as a waiver of such
right, remedy, power or privilege, nor will any single or partial exercise of
any right, remedy, power or privilege under this Agreement preclude any other or
further exercise of such right, remedy, power or privilege or the exercise of
any other right, remedy, power or privilege; provided, however, that all of the
foregoing is subject to the express limitations referenced in Section 7.6.



Section 9.6   Consent to Amendments; Waivers

     No Party to this Agreement shall be deemed or taken to have waived any
provision of this Agreement or any of the other Transaction Documents unless
such waiver is in writing, and then such waiver shall be limited to the
circumstances set forth in such written waiver. This Agreement and the other
Transaction Documents shall not be amended, altered or qualified except by an
instrument in writing signed by all the Parties hereto or thereto, as the case
may be.

Execution Copy

118



--------------------------------------------------------------------------------



 



Section 9.7   Successors and Assigns

     Except as otherwise expressly provided in this Agreement, all
representations, warranties, covenants and agreements set forth in this
Agreement by or on behalf of the Parties hereto will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns, whether so expressed or not. None of this Agreement, or any of the
rights, interests or obligations hereunder may be assigned by any Party hereto
or thereto without the prior written consent of the other Party hereto, which
consent may be withheld in such Party’s sole discretion; provided that the
Designated Purchasers shall be entitled to assign their rights hereunder to one
or more other Affiliates of Purchaser, provided that such assignment does not
adversely affect the rights of, or impose any additional costs, including Taxes
or obligations on, Seller or any Designated Seller.



Section 9.8   Governing Law; Submission to Jurisdiction

     THIS AGREEMENT ARE CONTRACTS MADE UNDER THE LAWS OF THE PROVINCE OF ALBERTA
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ALBERTA
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN (EXCLUDING THE LAWS APPLICABLE
TO CONFLICTS OF LAW). EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AND
CLAIMS, WHETHER FOR DAMAGES, SPECIFIC PERFORMANCE, INJUNCTION OR OTHERWISE, BOTH
AT LAW AND EQUITY, ARISING OUT OF OR IN ANY CONNECTION WITH THIS AGREEMENT SHALL
BE BROUGHT IN THE COURTS OF THE PROVINCE OF ALBERTA LOCATED IN THE CITY OF
CALGARY AND HEREBY ATTORNS TO THE EXCLUSIVE JURISDICTION OF SUCH COURT AND
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH PERSON BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 9.10 OR IN THE RELEVANT LOCAL SALE AGREEMENT. EACH
OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.



Section 9.9   Waiver of Jury Trial; Limitation on Damages

     EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY RIGHT IT MAY HAVE PURSUANT TO THIS AGREEMENT TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR

Execution Copy

119



--------------------------------------------------------------------------------



 



CONSEQUENTIAL DAMAGES OR ANY DAMAGES THAT ARE IN EXCESS OF ONE TIMES THE LOSSES
INCURRED.



Section 9.10   Notices

     All demands, notices, communications and reports provided for in this
Agreement shall be in writing and shall be either sent by facsimile transmission
with confirmation to the number specified below or personally delivered or sent
by reputable overnight courier service (delivery charges prepaid) to any Party
at the address specified below, or at such address, to the attention of such
other Person, and with such other copy, as the recipient party has specified by
prior written notice to the sending party pursuant to the provisions of this
Section 9.10.

If to the Purchaser to:



    Flextronics Telecom Systems Ltd.
802 St. James Court,
St. Denis Street
Port Louis, Mauritius       Facsimile:     230-212-7600
Fax:              230-210-9168
Attention:     President

with a copy, that does not constitute notice, to:



    Flextronics International Inc.
Room 908, Dominion Centre
43 — 59 Queen’s Road East
Wanchai, Hong Kong       Facsimile:     852-2276-1804
Attention:     President       - and       Flextronics International Ltd.
6328 Monarch Park Place
Niwot, CO 80503       Facsimile:     303-652-4716
Attention:     General Counsel       - and -

Execution Copy

120



--------------------------------------------------------------------------------



 



    Fenwick & West
Embarcadero Center West
275 Battery Street
San Francisco, CA 94111
U.S.A.       Facsimile:     (415) 281-1350
Attention:     David Michaels

If to the Seller, to:



    Nortel Networks Limited
8200 Dixie Road
Suite 100
Brampton, Ontario
Canada
L6T 5P6       Facsimile:     (905) 863-8386
Attention:     Corporate Secretary

with copies, that do not constitute notice, to:



    Nortel Networks Inc.
5404 Windward Parkway,
Alpharetta, Georgia 30004       Facsimile:(770) 708-4850
Attention:Peter Murphy   and:    Nortel Networks Inc.
220 Athens Way, Suite 300
Nashville, Tennessee
USA 37228       Facsimile:     (615) 432-4067
Attention:     Law Department

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the Business Day after deposit with a reputable
overnight courier service, as applicable.

Execution Copy

121



--------------------------------------------------------------------------------



 



Section 9.11   Bulk Sales Waiver

     Each of the Purchaser and the Designated Purchasers hereby waives
compliance with the provisions of any applicable Laws, including the Bulk Sales
Act (Ontario), Section 6 of the Retail Sales Tax Act (Ontario) and any similar
tax related bulk sales rules, relating to the sale of property in bulk in
connection with the transfer of the Assets to the Purchaser. The Seller hereby
covenants and agrees to indemnify and hold the Purchaser harmless from and
against any and all Losses, which any of the Purchaser or the Designated
Purchasers may incur as a result of any failure to comply with any applicable
Laws relating to such bulk transfers.



Section 9.12   Schedules and Exhibits

     The Schedules and Exhibits constitute a part of this Agreement and are
incorporated into this Agreement for all purposes as if fully set forth herein.
Any disclosure made in any Schedule to this Agreement that may be applicable to
another Schedule to this Agreement shall be deemed to be made with respect to
such other Schedule to the extent that it is reasonably apparent from a reading
of such Schedule it would also qualify or apply to other such Schedule.



Section 9.13   Counterparts

     The Parties may execute this Agreement in two or more counterparts (no one
of which need contain the signatures of all Parties), each of which will be an
original and all of which together will constitute one and the same instrument.



Section 9.14   Construction

     Unless the context requires otherwise, all words used in this Agreement in
the singular number shall extend to and include the plural, all words in the
plural number shall extend to and include the singular, and all words in any
gender shall extend to and include all genders. All references to domestic,
foreign, federal, state or provincial statutes herein are references to such
statutes as amended and in effect at the applicable time.



Section 9.15   Severability

     If any provision, clause, or part of this Agreement or any of the other
Transaction Documents, or the application thereof under certain circumstances,
is held invalid, the remainder of this Agreement or such other Transaction
Document, or the application of such provision, clause or part under other
circumstances, shall not be affected thereby unless such invalidity materially
impairs the ability of the Parties to consummate the transactions contemplated
by this Agreement and the other Transaction Documents.



Section 9.16   No Third-Party Beneficiaries

     Except as specifically contemplated by Section 7.2 and Section 7.3 no
Person that is not a Party to this Agreement or any one or more of the other
Transaction

Execution Copy

122



--------------------------------------------------------------------------------



 



Documents shall have any rights or obligations pursuant to this Agreement or any
of the other Transaction Documents.



Section 9.17   Currency

     Unless otherwise specifically stated to the contrary, all currency amounts
expressed herein or in any other Transaction Document or in any exhibit or
schedule attached hereto or thereto (whether or not preceded by US$) are in the
currency of the United States of America.



Section 9.18   Headings

     The headings used in this Agreement are for the purpose of reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.



Section 9.19   Entire Agreement

     The Transaction Documents and the Confidentiality Agreement set forth the
entire understanding of the Parties relating to the subject matter thereof, and
all prior or contemporaneous understandings, agreements, representations and
warranties, whether written or oral, are superseded by the Transaction Documents
and the Confidentiality Agreement, and all such prior or contemporaneous
understandings, agreements, representations and warranties are hereby
terminated. In the event of any irreconcilable conflict between this Agreement
and any of the other Transaction Documents (other than the Amended and Restated
Master Contract Manufacturing Services Agreement) or the Confidentiality
Agreement, the provisions of this Agreement shall prevail, regardless of the
fact that certain Transaction Documents, such as the Local Sale Agreement, may
be executed after the date of this Agreement, by different Parties and subject
to different governing laws.



Section 9.20   Seller References

     Except as may be permitted by the Amended and Restated Master Contract
Manufacturing Services Agreement, no written or printed sales, promotional or
selling materials, including any catalogue or brochure, and no other tangible
asset acquired by the Purchaser or the Designated Purchasers from the Seller or
the Designated Sellers pursuant to this Agreement that contains the name of or
references to the Seller, any Affiliate of the Seller or the Operations shall be
used publicly or distributed by the Purchaser or its Affiliates until such names
or references are deleted or covered by a sticker reasonably acceptable to the
Seller. The Purchaser shall not permit the name of the Seller or any Affiliate
of the Seller (or any variance thereof) to be used in any electronic addresses
or sites, including addresses, and internet urls.

Execution Copy

123



--------------------------------------------------------------------------------



 



Section 9.21   Brokerage



(1)   Neither the Purchaser nor any of its Affiliates has used or retained a
broker or finder or other similar advisor in connection with the transactions
contemplated by this Agreement or the other Transaction Documents, and there are
no claims for or liabilities owed for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement or the other Transaction Documents based on any arrangement or
agreement by or on behalf of the Purchaser or any of its Affiliates.
Notwithstanding the provisions of Section 7.4, the Purchaser shall indemnify and
hold the Seller harmless from any breach of its representation in this
Section 9.21, without regard to the Purchaser One-Time Deductible and Purchaser
Cap in Section 7.4(3).   (2)   Neither Seller nor any of its Affiliates has used
or retained any broker or finder or other similar advisor in connection with the
transactions contemplated by this Agreement or the other Transaction Documents
and there are no claims for or liabilities owed for brokerage commissions,
finders’ fees or similar compensation in connection with the transactions
contemplated by this Agreement or the other Transaction Documents based on any
arrangement or agreement by or on behalf of the Purchaser or any of its
Affiliates. Notwithstanding the provisions of Section 7.4, the Seller shall
indemnify and hold the Purchaser harmless for any breach of its representation
in this Section 9.21, without regard to the Seller One-Time Deductible and
Seller Cap in Section 7.4(1).



Section 9.22   Time of Essence

     Time shall be of the essence of this Agreement.



Section 9.23   Judgment Currency

     If for the purpose of obtaining judgment against a Party hereto in any
court in any jurisdiction with respect to this Agreement or any of the other
Transaction Documents, it becomes necessary to convert into the currency of such
jurisdiction (in this Section referred to as the “Judgment Currency”) any amount
due hereunder in any currency other than the Judgment Currency (in this Section
referred to as the “Currency of the Agreement”), then conversion shall be made
at the rate of exchange prevailing on the Business Day preceding (i) the date of
actual payment of the amount due, in the case of proceedings in the courts of
any jurisdiction that will give effect to such conversion being made on such
day, or (ii) the day on which the judgment is given, in the case of proceedings
in the courts of the Province of Alberta or of any other jurisdiction (the
applicable date as of which such conversion is made pursuant to this Section
being referred to as the “Judgment Conversion Date”). For this purpose, “rate of
exchange” means the rate at which the Canadian Imperial Bank of Commerce (or its
successor) would be prepared at 12:00 noon (or as close as

Execution Copy

124



--------------------------------------------------------------------------------



 



possible to such time) on the relevant date, to sell the Currency of the
Agreement in the amount in question to obtain the Judgment Currency. In the
event that there is a change in the rate of exchange prevailing between the
Judgment Conversion Date and the date of payment of the amount due, the Party
against which judgment is rendered shall, on the date of payment, pay such
additional amounts (if any) as may be necessary to ensure that the amount paid
on such date is the amount in the Judgment Currency which, when converted at the
rate of exchange prevailing on the date of payment, is the amount then due under
this Agreement in the Currency of the Agreement. Any additional amount due under
this Section 9.23 will be due as a separate debt and shall not be affected by
judgment being obtained for any other sums due or in respect of this Agreement
or any of the other Transaction Documents.



Section 9.24   Further Assurances

     From time to time after a Closing, each of the Parties will, without
further consideration, execute and deliver such other instruments of conveyance
and transfer, and take such other actions as the other Party may reasonably
request to give effect to the transactions contemplated by this Agreement or any
of the other Transaction Documents.



Section 9.25   English Language

     The Primary Parties declare that they have required that this Agreement and
each of the other Transaction Documents and any documents relating thereto be
drawn up in the English language. Les parties aux présentes déclarent qu’elles
ont exigé que cette entente et tous les documents y afférent soient rédigés en
langue anglaise.



Section 9.26   Contra Proferentum

     This Agreement is the result of mutual negotiations between the Primary
Parties, and each Primary Party agrees that no part of this Agreement shall be
interpreted against the other Primary Party (or its Affiliates) on the grounds
that particular language was drafted by such Party.



Section 9.27   Expenses for Dispute Resolution

     Each party shall pay their own expenses in connection with the resolution
of disagreements pursuant to this Agreement, including Section 2.4, Section 5.14
and Section 5.15, including attorneys’ fees. Notwithstanding the foregoing:
(1) the fees and expenses of any Independent Accountant shall be (A) borne by
Seller and Purchaser in inverse proportion to the amount that the Independent
Accountant’s determination in favor of Seller and/or Purchaser bears to the
total amount of the items in dispute (for illustration purposes for this
Section 9.27 only, (X) if the total amount of items in dispute is $1,000,000.00,
and Seller prevails on $500,000.00 as determined by the Independent Accountant,
Seller and Purchaser shall bear the

Execution Copy

125



--------------------------------------------------------------------------------



 



Independent Accountant’s fees and expenses equally, or (Y) if the total amount
of items in dispute is $1,000,000.00, and Seller prevails on $250,000.00 as
determined by the Independent Accountant, Seller shall bear 75% and Purchaser
shall bear 25% of the fees and expenses of the Independent Accountant; and
(2) the fees and expenses incurred by the prevailing party to enforce this
Section 9.27 or the enforcement of any award shall be paid by the other party.



Section 9.28   Guarantee of Performance

          The Guarantor, as principal obligor and not as surety, unconditionally
and irrevocably covenants with the Seller:



  (a)   to cause the Purchaser to effect prompt and complete performance of all
the terms, covenants, conditions and provisions of the Transaction Documents
that are to be kept, observed and performed by the Purchaser;     (b)   that, if
for any reason whatsoever, including the insolvency or bankruptcy of the
Purchaser, or if the Purchaser shall at any time or from time to time fail to
keep, perform or observe any term, covenant, condition or provision of any of
the Transaction Documents that is to be kept, observed or performed by the
Purchaser, then the Guarantor shall forthwith on demand of the Seller, perform
or observe, as the case may be, such term, covenant, condition or provision in
accordance with the relevant provisions of the Transaction Documents; and    
(c)   that the Guarantor is jointly and severally bound with the Purchaser to
perform the terms, covenants, obligations (including indemnification),
conditions and provisions of the Transaction Documents that are to be kept,
observed and performed by the Purchaser and, in the enforcement of its rights
pursuant to this Section 9.28 the Seller may proceed against the Guarantor as if
the Guarantor was a principal party under this Agreement with respect to such
terms, covenants, conditions and provisions applicable to the Purchaser.

          In the event of a default by the Purchaser under any of the
Transaction Documents, the Guarantor waives notice, presentment and any right to
require the Seller to:



  (d)   proceed against the Purchaser or pursue any rights or remedies with
respect to the Transaction Documents against the Purchaser, or     (e)   pursue
any other remedy whatsoever in the power of the Seller prior to the Seller
pursuing any rights it may have under the Transaction Documents against the
Guarantor.

Execution Copy

126



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing, the liability of the
Guarantor shall not be deemed to have been waived, released, discharged,
impaired or affected by reason of the release or discharge of the Purchaser in
any receivership, bankruptcy, winding-up or other creditors’ proceedings or the
rejection, disaffirmance or disclaimer of any of the Transaction Documents in
any proceeding or any other matter, and shall continue with respect to the
periods prior thereto and thereafter, for and with respect to the Transaction
Documents.

     This guarantee shall continue notwithstanding any assignment of this
Agreement by the Purchaser to an Affiliate or otherwise pursuant to Section 9.28
and shall apply, mutatis, mutandis, in respect of any Affiliate of the Purchaser
in the event any such Affiliate is a party to any Transaction Document in lieu
of the Purchaser.

Execution Copy

127



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement
as of the date first above written.

            FLEXTRONICS TELECOM SYSTEMS, LTD.
      By:   /s/ MANNY MARIMUTHU         Name:   Manny Marimuthu        Title:  
Authorized Signatory     

                  By:           Name:           Title:        

            NORTEL NETWORKS LIMITED
      By:   /s/ CHAHRAM BOLOURI         Name:   Chahram Bolouri        Title:  
President, Global Operations     

                  By:           Name:           Title:        

            FLEXTRONICS INTERNATIONAL LTD.,
acting through its Hong Kong branch
      By:   /s/ MANNY MARIMUTHU         Name:   Manny Marimuthu        Title:  
Authorized Signatory     

                  By:           Name:           Title:        

Execution Copy

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
DESIGNATED SELLERS AND DESIGNATED PURCHASERS
AND FACILITY PURCHASE PRICES

SCHEDULE 1.1(33)
COLLECTIVE LABOUR AGREEMENTS

SCHEDULE 1.1(37)
CONTRACTS

SCHEDULE 1.1(44)
DESIGN EMPLOYEES

SCHEDULE 1.1(57)
END OF LIFE INVENTORY

SCHEDULE 1.1(63)
EQUIPMENT AT THIRD PARTY LOCATIONS

SCHEDULE 1.1(113)
INVENTORY

SCHEDULE 1.1(118)
IS SOFTWARE

SCHEDULE 1.1(122)
KEY EMPLOYEES

SCHEDULE 1.1(123)(i)
SELLER’S “KNOWLEDGE” LIST

SCHEDULE 1.1(123)(ii)
PURCHASER’S “KNOWLEDGE” LIST

SCHEDULE 1.1(124)
LAW

SCHEDULE 1.1(125)
LEASED EQUIPMENT

SCHEDULE 1.1(133)
LOGISTICS EMPLOYEES

SCHEDULE 1.1(173)
PERMITTED ENCUMBRANCES

Execution Copy

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(199)
REPAIR EMPLOYEES

SCHEDULE 1.1(200)
REPAIR INVENTORY

SCHEDULE 2.1(1)(d)
OWNED EQUIPMENT

SCHEDULE 2.1(1)(l)
OPERATING PERMITS

SCHEDULE 2.1(1)(n)
SECURITY DEPOSITS

SCHEDULE 2.1(1)(q)
PREPAID EXPENSES

SCHEDULE 2.1(2)(p)
OTHER EXCLUDED ASSETS

SCHEDULE 2.3(2)
CASH FLOW PAYMENTS

SCHEDULE 2.6
LIST OF PCs AND ANCILLARY EQUIPMENT TO BE TRANSFERRED

SCHEDULE 3.2(2)
PURCHASER’S CONFLICTS EXCEPTIONS

SCHEDULE 3.6
PURCHASER’S EMPLOYEE PLANS AND ACTIONS

SCHEDULE 4.1(3)
NORTEL SUBSIDIARIES CONDUCTING OPERATIONS

SCHEDULE 4.2(2)
SELLER’S CONFLICTS EXCEPTIONS

SCHEDULE 4.3
FINANCIAL INFORMATION

SCHEDULE 4.5
ABSENCE OF CERTAIN DEVELOPMENTS

SCHEDULE 4.6
COMPLIANCE WITH LAWS, PERMITS AND LICENSES EXCEPTIONS

Execution Copy

2



--------------------------------------------------------------------------------



 



SCHEDULE 4.8
CONTRACTS EXCEPTIONS

SCHEDULE 4.8(9)
OTHER THIRD PARTY PAYMENT EXCEPTIONS

SCHEDULE 4.8(10)
COMPANY-WIDE CONTRACTS RIGHTS OR LICENSES

SCHEDULE 4.9(1)
OTHER INTELLECTUAL PROPERTY AGREEMENTS/OBLIGATIONS

SCHEDULE 4.9(2)
INTELLECTUAL PROPERTY RIGHTS CLAIMS EXCEPTIONS

SCHEDULE 4.9(3)
INTELLECTUAL PROPERTY RIGHTS INFRINGEMENT EXCEPTIONS

SCHEDULE 4.10
LITIGATION

SCHEDULE 4.11(1)
SELLER’S EMPLOYEE PLANS

SCHEDULE 4.11(2)
COMPENSATION AND BENEFIT CLAIMS

SCHEDULE 4.12(1)
EMPLOYEES

SCHEDULE 4.12(2)
WORK STOPPAGES

SCHEDULE 4.12(3)
COMPLIANCE WITH EMPLOYMENT LAW EXCEPTION

SCHEDULE 4.12(4)
LEAVE EMPLOYEES

SCHEDULE 4.12(5)
LONG-TERM DISABILITY LEAVE EMPLOYEES

SCHEDULE 4.12(6)
LABOUR RELATIONS EXCEPTIONS

SCHEDULE 4.12(7)
VISA EMPLOYEES

Execution Copy

3



--------------------------------------------------------------------------------



 



SCHEDULE 4.12(8)
WORKERS’ COMPENSATION LAW EXCEPTIONS

SCHEDULE 4.12(9)
EMPLOYEE ACCRUED AND UNUSED VACATION

SCHEDULE 4.12(10)
DESIGN EMPLOYEES, REPAIR EMPLOYEES AND LOGISTICS EMPLOYEES

SCHEDULE 4.12(11)
COLLECTIVE LABOUR AGREEMENT

SCHEDULE 4.12(13)
U.S. EMPLOYEE JOB-RELATED FELONY CONVICTIONS

SCHEDULE 4.15
INVENTORY EXCEPTIONS

SCHEDULE 4.15(1)
INVENTORY FORECAST

SCHEDULE 4.16
ENVIRONMENTAL MATTERS

SCHEDULE 4.17
EQUIPMENT EXCEPTIONS

SCHEDULE 4.18
REAL ESTATE EXCEPTIONS

SCHEDULE 4.19
SUFFICIENCY OF EMPLOYEES EXCEPTION

SCHEDULE 4.20
OTHER PURCHASE AGREEMENTS

SCHEDULE 4.21
GOVERNMENT ASSISTANCE PROGRAMS

SCHEDULE 5.1(2)
FILINGS AND APPROVALS

SCHEDULE 5.2
OPERATION OF BUSINESS EXCEPTION

Execution Copy

4



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED MASTER CONTRACT MANUFACTURING SERVICES AGREEMENT

EXHIBIT B
SHARED SERVICES AGREEMENT

EXHIBIT C
REAL PROPERTY LEASE

EXHIBIT D
EMPLOYMENT PROVISIONS

EXHIBIT D-1
EMPLOYMENT PROVISIONS FOR UNITED KINGDOM EMPLOYEES
(“UK EMPLOYEES”)

EXHIBIT D-1A
UK SEVERANCE

EXHIBIT D-1B
ACTUARIES LETTER

EXHIBIT D-2
EMPLOYMENT PROVISIONS FOR FRANCE EMPLOYEES

EXHIBIT D-3
EMPLOYMENT PROVISIONS FOR ALBERTA AND ONTARIO EMPLOYEES

EXHIBIT D-3A
TERMS AND CONDITIONS OF EMPLOYMENT OF ALBERTA AND ONTARIO EMPLOYEES

EXHIBIT D-3B
FORM OF EMPLOYMENT OFFER, ALBERTA AND ONTARIO
And
FORM OF EMPLOYMENT OFFER (ALBERTA AND ONTARIO), LEAVE EMPLOYEES

EXHIBIT D-4
PENSION AND RETIREMENT BENEFITS AGREEMENT (“PRBA”)

EXHIBIT D-4A
SELLER’S PENSION AND RETIREMENT BENEFITS PLANS

Execution Copy

5



--------------------------------------------------------------------------------



 



EXHIBIT D-4B
BENEFIT CHANGES AND INTRODUCTIONS UNDER SELLER’S PENSION AND RETIREMENT BENEFITS
PLANS

EXHIBIT D-4C
PURCHASER’S PENSION AND RETIREMENT BENEFITS PLANS

EXHIBIT D-4D
POST-RETIREMENT BENEFIT COST FACTORS

EXHIBIT D-5
QUEBEC EMPLOYMENT PROVISIONS

EXHIBIT D-5A
TERMS AND CONDITIONS OF EMPLOYMENT OF QUEBEC EMPLOYMENT (NON-UNION)

EXHIBIT D-5B
FORMS OF QUEBEC EMPLOYMENT NOTICES

EXHIBIT D-5C
QUEBEC RECALL EMPLOYEES

EXHIBIT D-5D
PURCHASER STOCK OPTION GRANTS

EXHIBIT D-8
INTENTIONALLY DELETED

EXHIBIT D-8A
INTENTIONALLY DELETED

EXHIBIT D-9
EMPLOYMENT PROVISIONS FOR UNITED STATES EMPLOYEES

EXHIBIT D-9A
TERMS AND CONDITIONS OF EMPLOYMENT OF UNITED STATES EMPLOYEES

EXHIBIT D-9B
FORM OF U.S. EMPLOYMENT OFFER

EXHIBIT E
LOCAL SALE AGREEMENTS

Execution Copy

6



--------------------------------------------------------------------------------



 



EXHIBIT F
NORTEL PROPRIETARY SOFTWARE LICENSE AGREEMENT

EXHIBIT G
REPAIR SERVICES AGREEMENT

EXHIBIT H
INTENTIONALLY DELETED

EXHIBIT I
INTENTIONALLY DELETED

EXHIBIT J
INTENTIONALLY DELETED

EXHIBIT K
LICENCES OF SPACE

EXHIBIT L
INTENTIONALLY DELETED

EXHIBIT M
LOGISTICS SERVICES AGREEMENT

EXHIBIT N
INTENTIONALLY DELETED

EXHIBIT O
FORM OF PROMISSORY NOTE

7